Exhibit 10.1

AMENDED AND RESTATED MXN$557,415,000

CREDIT AGREEMENT

among

AVÍCOLA PILGRIM’S PRIDE DE MÉXICO, S. de R.L. de C.V.

and

PILGRIM’S PRIDE, S. de R.L. de C.V.,

as Borrowers,

CERTAIN SUBSIDIARIES OF BORROWERS,

as Guarantors,

and

THE SEVERAL LENDERS FROM TIME TO TIME PARTIES HERETO

and

ING CAPITAL LLC,

as Administrative Agent and Lead Arranger

ING BANK (MÉXICO), S.A. INSTITUCIÓN DE BANCA MÚLTIPLE, ING GRUPO

FINANCIERO,

as Sole Bookrunner

Dated as of October 19, 2011



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

     Page  

ARTICLE I DEFINITIONS

     2   

Section 1.1. Definitions

     2   

Section 1.2. Other Definitional Provisions.

     22   

ARTICLE II AMOUNTS AND TERMS OF COMMITMENTS

     23   

Section 2.1. Revolving Loan Commitments; Notes.

     23   

Section 2.2. Acknowledgement; Procedure for Borrowing Revolving Loans.

     26   

Section 2.3. Repayment

     26   

Section 2.4. Prepayments.

     27   

Section 2.5. Interest Rates and Payment Dates.

     30   

Section 2.6. Letters of Credit

     31   

Section 2.7. Computation of Interest and Fees.

     35   

Section 2.8. Cost of Funding; Inability to Determine Interest Rate

     35   

Section 2.9. Maximum Interest Rate

     36   

Section 2.10. Fees.

     36   

Section 2.11. Pro Rata Treatment and Payments.

     36   

Section 2.12. Taxes.

     38   

Section 2.13. Illegality

     40   

Section 2.14. Increased Costs.

     40   

Section 2.15. Funding Compensation Fee

     41   

Section 2.16. Sharing of Payments, etc.

     42   

Section 2.17. Change of Lending Office

     43   

Section 2.18. Replacement of Lenders

     43   

 

i



--------------------------------------------------------------------------------

ARTICLE III CONDITIONS PRECEDENT

     43   

Section 3.1. Conditions to Effective Date

     43   

Section 3.2. Conditions to Each Extension of Credit

     46   

ARTICLE IV REPRESENTATIONS AND WARRANTIES

     47   

Section 4.1. Organization

     47   

Section 4.2. Corporate Power and Authority; Enforceable Obligations.

     47   

Section 4.3. Compliance with Law and Other Instruments

     48   

Section 4.4. Litigation and Environmental Matters.

     48   

Section 4.5. Approvals

     49   

Section 4.6. Financial Information

     49   

Section 4.7. Taxes, Assessments and Fees

     50   

Section 4.8. No Burdensome Restrictions; Compliance with Laws.

     50   

Section 4.9. Investment Company Act

     50   

Section 4.10. Disclosure

     51   

Section 4.11. Absence of Default

     51   

Section 4.12. Obligations Senior; Recourse; Liens

     51   

Section 4.13. Withholding Tax

     51   

Section 4.14. Proper Form; No Filing

     51   

Section 4.15. Immunity

     52   

Section 4.16. Properties; Insurance

     52   

Section 4.17. Subsidiaries

     52   

Section 4.18. Federal Regulations

     53   

Section 4.19. Labor Matters.

     53   

Section 4.20. Solvency

     53   

Section 4.21. Existing Indebtedness

     53   

 

ii



--------------------------------------------------------------------------------

Section 4.22. Transactions with Affiliates

     54   

Section 4.23. Senior Indebtedness

     54   

Article V AFFIRMATIVE COVENANTS

     54   

Section 5.1. Senior Obligations

     54   

Section 5.2. Financial Statements and Other Information

     54   

Section 5.3. Notices of Material Events

     56   

Section 5.4. Use of Proceeds

     57   

Section 5.5. Conduct of Business and Maintenance of Existence

     57   

Section 5.6. Maintenance of Government and Third Party Approvals

     57   

Section 5.7. Compliance with Laws and Other Instruments

     57   

Section 5.8. Maintenance of Properties; Intellectual Property; Insurance

     57   

Section 5.9. Books and Records, Inspection and Audit Rights.

     58   

Section 5.10. Payment of Tax Obligations

     58   

Section 5.11. Environmental Laws

     58   

Section 5.12. Further Assurances

     59   

Section 5.13. Subsidiaries; Guarantors.

     59   

Section 5.14. Post Closing Obligations

     59   

Section 5.15. Operations

     59   

Section 5.16. Pledge Agreement

     59   

Section 5.17. Avícola Equity Holder Pledge Agreement

     59   

Article VI NEGATIVE COVENANTS

     60   

Section 6.1. Financial Covenants.

     60   

Section 6.2. Limitation on Restricted Payments

     60   

Section 6.3. Limitation on Investments

     61   

Section 6.4. [Reserved.]

     62   

 

iii



--------------------------------------------------------------------------------

Section 6.5. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries

     62   

Section 6.6. Limitation on Transactions with Affiliates

     63   

Section 6.7. Limitation on Liens

     63   

Section 6.8. Limitation on Indebtedness

     64   

Section 6.9. [Reserved].

     65   

Section 6.10. Limitation on Asset Sales

     65   

Section 6.11. Consolidation, Merger and Sale of Assets

     66   

Section 6.12. [Reserved.]

     66   

Section 6.13. Amendments to Organizational Documents

     66   

Section 6.14. Hedging Agreements

     66   

Article VII EVENTS OF DEFAULT

     67   

Section 7.1. Events of Default

     67   

Article VIII THE ADMINISTRATIVE AGENT

     69   

Section 8.1. Appointment and Authorization

     69   

Section 8.2. Delegation of Duties

     70   

Section 8.3. No Liability of Agent-Related Persons

     70   

Section 8.4. Reliance by the Agent-Related Persons.

     70   

Section 8.5. Notice of Default

     71   

Section 8.6. Credit Decision

     71   

Section 8.7. Indemnification of Agent-Related Persons

     72   

Section 8.8. The Agent-Related Persons in Their Individual Capacity

     72   

Section 8.9. Successor Agents

     72   

Article IX GUARANTY

     73   

Section 9.1. Guaranty of the Obligations

     73   

 

iv



--------------------------------------------------------------------------------

Section 9.2. Contribution by Guarantors

     73   

Section 9.3. Payment by Guarantors

     74   

Section 9.4. Liability of Guarantors Absolute

     74   

Section 9.5. Waivers by Guarantors

     76   

Section 9.6. Guarantors’ Rights of Subrogation, Contribution, etc

     77   

Section 9.7. Subordination of Other Obligations

     78   

Section 9.8. Continuing Guaranty

     78   

Section 9.9. Authority of Guarantors or the Borrowers

     78   

Section 9.10. Financial Condition of the Borrowers

     78   

Section 9.11. Bankruptcy, etc.

     78   

Section 9.12. Discharge of Guaranty Upon Sale of Guarantor

     79   

Section 9.13. Discharge of Parent Guaranty

     79   

Article X MISCELLANEOUS

     79   

Section 10.1. Transfers of Funds

     79   

Section 10.2. Financial Data

     80   

Section 10.3. Payment of Expenses, etc.

     80   

Section 10.4. Amendments and Waivers

     80   

Section 10.5. Indemnification.

     82   

Section 10.6. Notices.

     83   

Section 10.7. Table of Contents; Descriptive Headings; etc

     83   

Section 10.8. Survival of Agreements and Representations

     83   

Section 10.9. Benefit of Agreement Assignment.

     84   

Section 10.10. Right of Set-off

     86   

Section 10.11. SUBMISSION TO JURISDICTION; VENUE; SERVICE; WAIVER OF JURY TRIAL

     86   

 

v



--------------------------------------------------------------------------------

Section 10.12. GOVERNING LAW

     88   

Section 10.13. Judgment Currency

     88   

Section 10.14. Execution in Counterparts

     88   

Section 10.15. Waiver of Immunities

     89   

Section 10.16. Severability

     89   

Section 10.17. Confidentiality.

     89   

Section 10.18. No Third Parties Benefited

     91   

Section 10.19. No Waiver; Remedies

     91   

Section 10.20. Prior Agreements Superseded

     91   

Section 10.21. Anti-Terrorism Laws.

     91   

Section 10.22. Use of Names and Marks

     92   

Section 10.23. Use of English Language

     92   

Section 10.24. No Partnership, etc

     92   

Section 10.25. Amendment and Restatement

     92   

Section 10.26. Joint and Several Liability.

     93   

Section 10.27. Reallocation of Loans and Commitments

     95   

 

SCHEDULES      Schedule 1.1(a)    Commitments Schedule 1.1(b)    Guarantors
Schedule 4.4    Litigation Schedule 4.17    Subsidiaries Schedule 4.21   
Existing Indebtedness Schedule 5.14    Post-Closing Obligations Schedule 6.3   
Existing Investments Schedule 6.5    Existing Encumbrances or Restrictions
Schedule 6.7    Existing Liens Schedule 6.10(h)    Broiler Farms and Other
Properties to be Sold Schedule 10.6    Lending Offices; Addresses for Notices;
Payment Instructions

 

vi



--------------------------------------------------------------------------------

EXHIBITS    Exhibit A    Form of Revolving Note Exhibit B    Form of Notice of
Borrowing Exhibit C    Form of Borrowing Base Certificate Exhibit D-1    Form of
Closing Opinion of New York Counsel to Borrower Exhibit D-2    Form of Closing
Opinion of Mexican Counsel to Borrower Exhibit E    Form of Closing Certificate
Exhibit F    Form of Process Agent Letter Exhibit G    Form of Compliance
Certificate Exhibit H    Form of Guarantor Accession Agreement Exhibit I    Form
of Assignment and Assumption Exhibit J    Form of Conversion Notice Exhibit K   
Form of Increase Notice

 

vii



--------------------------------------------------------------------------------

AMENDED AND RESTATED CREDIT AGREEMENT, dated as of October 19, 2011, among
AVÍCOLA PILGRIM’S PRIDE DE MÉXICO, S. de R.L. de C.V., a sociedad de
responsabilidad limitada de capital variable organized under the laws of the
United Mexican States (“Avícola”) and PILGRIM’S PRIDE, S. de R.L. de C.V., a
sociedad de responsabilidad limitada de capital variable organized under the
laws of the United Mexican States (each a “Borrower” and collectively, the
“Borrowers”), CERTAIN SUBSIDIARIES OF THE BORROWERS FROM TIME TO TIME PARTIES
HERETO, as Guarantors, the several banks and other financial institutions from
time to time parties hereto, as Lenders (as such term is hereinafter defined),
and ING CAPITAL LLC (in its capacity as a Lender, “ING”), as lead arranger and
as administrative agent for the Lenders hereunder.

The parties hereto hereby agree as follows:

WHEREAS, previous hereto, Avícola, certain lenders, certain guarantors, and, ING
Capital LLC, as administrative agent entered into the Original Credit Agreement
(as defined below);

WHEREAS, the Borrowers have now requested that the lenders amend, restate,
modify, extend, increase, renew and restructure the loans made pursuant to the
Original Credit Agreement, to admit additional Persons as borrowers, guarantors,
and lenders, as the case may be, and make available to the Borrowers loans and
other extensions of credit, on the terms and conditions set forth herein in an
aggregate original principal amount not to exceed MXN$557,415,000 minus the
Reserve Commitment Amount, as may be adjusted in accordance with the terms
hereof, which extensions of credit will be used by the Borrowers for the
purposes set forth in Sections 5.4 and 2.1(d);

WHEREAS, the Borrowers and the other Loan Parties have agreed to secure all of
their obligations under the Loan Documents by granting to the Administrative
Agent, on behalf of the Lenders, a security interest in and lien upon (and
continuing the grant of such security interest in and lien upon) the Collateral
(as defined in and as set forth in the Collateral Documents); and

WHEREAS, the Guarantors have agreed to unconditionally guarantee all of the
Obligations (and ratify and affirm such guarantees previously made) of the
Borrowers under the Loan Documents to the Administrative Agent and the Lenders;

NOW, THEREFORE, in consideration of these premises and the terms and conditions
set forth in this Agreement, and for other good and valuable consideration, the
receipt of which is hereby acknowledged, the parties hereto do hereby amend and
completely restate the Original Credit Agreement, effective as of the Effective
Date as defined below, and do hereby agree as follows:

 

1



--------------------------------------------------------------------------------

ARTICLE I

DEFINITIONS

Section 1.1. Definitions. As used in this Agreement, the following terms shall
have the following meanings:

“Additional Amounts” shall have the meaning assigned thereto in Section 2.12.

“Administrative Agent” shall mean the administrative agent for the Lenders
appointed pursuant to Section 8.1, initially, ING Capital LLC, and its
successors in such capacity.

“Aggregate Payments” shall have the meaning assigned thereto in Section 9.2.

“Affiliate” shall mean, as applied to any Person, any other Person directly or
indirectly controlling, controlled by, or under direct or indirect common
control with, such Person. For purposes of this definition, “control”
(including, with correlative meanings, the terms “controlling,” “controlled by”
and “under common control with”), as applied to any Person, means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of such Person, whether through the
ownership of voting securities, by contract or otherwise.

“Agent-Related Persons” shall mean the Administrative Agent and any successor
thereof in such capacity, together with its Affiliates, and the officers,
directors, employees, counsel, agents and attorneys-in-fact of any such
Person(s).

“Agreement” shall mean this Amended and Restated Credit Agreement, as from time
to time amended, restated, supplemented or otherwise modified.

“Agreement Currency” shall have the meaning assigned thereto in Section 10.13.

“Annual Financial Statements” shall have the meaning assigned thereto in
Section 4.6.

“Anti-Terrorism Laws” shall mean any Applicable Laws relating to terrorism or
money laundering, including Executive Order No. 13224, the USA PATRIOT Act, the
Applicable Laws comprising or implementing the Bank Secrecy Act, and the
Applicable Laws administered by the United States Treasury Department’s Office
of Foreign Asset Control (as any of the foregoing Applicable Laws may from time
to time be amended, renewed, extended, or replaced).

“Applicable Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, including Mexican official standards (NOMs), in each case applicable
to or binding upon such Person or any of its property or to which such Person or
any of its property is subject.

“Applicable Margin” shall mean: the percentage set forth below for the
applicable type of Loan:

 

Applicable
Margin for
TIIE Rate Loans

  

Applicable Margin for
Overnight Rate Loans

2.25%

   4.5%

“Asset Sale” shall mean any sale, transfer or other disposition (including by
way of merger, consolidation or sale-leaseback transaction) in one transaction
or a series of related transactions by the Borrower or any of its Subsidiaries
of (i) all or any of the Equity Interests of

 

2



--------------------------------------------------------------------------------

any Subsidiary, (ii) all or substantially all of the property and assets of an
operating unit or business of the Borrower or any of its Subsidiaries or
(iii) any other property and assets of the Borrower or any of its Subsidiaries,
including receivables.

“Assignee” shall have the meaning assigned thereto in Section 10.9.

“Assignment and Assumption” shall have the meaning assigned thereto in
Section 10.9.

“Available Credit Commitment” shall mean, as to any Lender at any time, an
amount equal to the excess, if any, of (a) the amount of such Lender’s Revolving
Loan Commitment at such time over (b) the sum of (x) the principal amount of all
Revolving Loans made by such Lender and outstanding at such time plus (y) the
amount of such Lender’s Pro Rata Share of the aggregate Letter of Credit
Liability at such time; collectively, as to all the Lenders, the “Available
Credit Commitments”.

“Availability” means, with respect to the Borrowers, (a) at any time (other than
during a Borrowing Base Period), an amount equal to the Revolving Loan
Commitments then in effect and (b) during any Borrowing Base Period, an amount
equal to the lesser of (i) the Revolving Loan Commitments then in effect and
(ii) the Borrowing Base, in each case, minus the sum of (A) the principal amount
of the Revolving Loans outstanding and (B) the aggregate Letter of Credit
Liability.

“Avícola” has the meaning assigned thereto in the preliminary statements hereto.

“Avícola Equity Holder” means the Parent or any Person that owns the Equity
Interests of Avícola.

“Bankruptcy Law” shall mean any existing or future law of any jurisdiction,
domestic or foreign, relating to bankruptcy, insolvency, quiebra, concurso
mercantil, reorganization or relief of debtors, including the Ley de Concursos
Mercantiles and Title 11 of the United States Code, each as now or hereafter in
effect.

“Beneficiary” shall mean each Agent-Related Person and each Lender.

“Blocked Person” shall have the meaning assigned thereto in Section 10.21(b).

“Board” shall mean the Board of Governors of the Federal Reserve System of the
United States of America.

“Borrower” and “Borrowers” shall have the respective meaning assigned thereto in
the preliminary statements hereto.

“Borrowing Base” means, at any time, with respect to the Borrowers based on the
most recent Borrowing Base Certificate delivered by Borrower, the sum of,
without duplication:

(i) all trade accounts receivable of Avícola and its Subsidiaries who are Loan
Parties as determined by Mexican GAAP, subject to a first priority enforceable
Lien (subject to Permitted Liens) in favor of the Administrative Agent minus
(a) the aggregate amount of all such

 

3



--------------------------------------------------------------------------------

accounts receivable due from the Parent and its Subsidiaries and (b) all such
trade accounts receivable of Avícola and its Subsidiaries who are Loan Parties
that are unpaid more than 90 days after the due date of such trade account
receivable; plus

(ii) all inventory of Avícola and its Subsidiaries who are Loan Parties subject
to a first priority enforceable Lien (subject to Permitted Liens) in favor of
the Administrative Agent as determined by Mexican GAAP; plus:

(iii) all prepaid assets (not to exceed MXN$50,000,000) of Avícola and its
Subsidiaries who are Loan Parties subject to a first priority enforceable Lien
(subject to Permitted Liens) in favor of the Administrative Agent as determined
by Mexican GAAP; minus

(iv) all trade payables of Avícola and its Subsidiaries who are Loan Parties as
determined by Mexican GAAP plus, without duplication, the aggregate amount of
all accounts payable due to the Parent and its Subsidiaries as determined by
Mexican GAAP; plus

(v) all net cash (net of overdrafts) of Avícola and its Subsidiaries who are
Loan Parties as determined by Mexican GAAP, which cash is in an account subject
to a Control Agreement (or a similar arrangement in México) in favor of the
Administrative Agent, and, with respect to any account provided by a Lender,
such Lender has agreed to subordinate any rights of offset with respect to such
account to the interests of the Agent and the Lenders pursuant to the Loan
Documents; plus

(vi) the gross book value of all fixed assets of Avícola and its Subsidiaries
who are Loan Parties subject to a first priority enforceable Lien (subject to
Permitted Liens) in favor of the Administrative Agent as determined by Mexican
GAAP (not to exceed MXN$150,000,000 (the “Fixed Asset Cap”)).

“Borrowing Base Certificate” means a certificate duly completed and executed by
a Responsible Officer of the Borrowers, substantially in the form of Exhibit C
hereto.

“Borrowing Base Period” means at any given time and from time to time, any
period of time in which (a) a Default or Event of Default has occurred and is
continuing or (b) the Collateral Coverage Ratio is less than 1.25 to 1.00, in
each instance, which Borrowing Base Period shall continue until (x) in the case
of clause (a), such Default or Event of Default has been cured or waived or
(y) in the case of clause (b), the earlier of such time as (i) the Collateral
Coverage Ratio exceeds 1.25 to 1.00 as of the latest measurement period for 60
consecutive days or (ii) Availability is equal to or greater than the greater of
(A) 20% of the Revolving Loan Commitments and (B) MXN$100,000,000 for a period
of 60 consecutive days.

“Borrowing Date” shall mean any Business Day during the Commitment Period
specified by the Borrowers as a date on which the Borrowers request the Lenders
to make Revolving Loans hereunder.

“Business Day” shall mean any day other than a Saturday or a Sunday or a day on
which banking institutions are authorized or required to close in New York, New
York and in México City, México.

 

4



--------------------------------------------------------------------------------

“Capital Expenditures” means, without duplication, any expenditure or commitment
to expend money for any purchase or other acquisition of any asset which would
be classified as a fixed or capital asset on a consolidated balance sheet of the
Borrowers and their Subsidiaries prepared in conformity with Mexican GAAP.

“Capitalized Lease” shall mean, as applied to any Person, any lease of any
property (whether real, personal or mixed) which, in conformity with Mexican
GAAP, is required to be capitalized on the balance sheet of such Person.

“Capitalized Lease Obligations” of any Person shall mean, as at any date of
determination, the capitalized amount shown as a liability in respect of all
Capitalized Leases on the balance sheet of such Person prepared in conformity
with Mexican GAAP.

“Change in Law” shall mean (a) the adoption of any law, rule or regulation after
the date of this Agreement (including circulars or other rules issued by any
Governmental Authority of México), (b) any change in any law, rule or regulation
or in the interpretation or application thereof by any Governmental Authority
after the date of this Agreement or (c) compliance by any Lender (or, for
purposes of Section 2.14(b), by any lending office of such Lender or by such
Lender’s holding company, if any) with any request, guideline or directive
(whether or not having the force of law) of any Governmental Authority made or
issued after the date of this Agreement.

“Change of Control” shall mean such time as:

(a) any merger or consolidation of Avícola with or into any other Person or the
merger of another Person into Avícola with the effect that immediately after
such transaction the Person or Persons who held Voting Stock in Avícola
immediately prior to such transaction shall hold less than 100% of the total
voting power of the Voting Stock generally entitled to vote in the election of
directors, managers or trustees of the Person surviving such merger or
consolidation; or

(b) any sale, lease, exchange or other transfer (in one transaction or a series
of related transactions) is consummated with respect to all or substantially all
of the assets of Avícola to any Person or group of Persons; or

(c) Parent or its Subsidiaries shall cease to own, directly or indirectly, all
of the Voting Stock of Avícola; or

(d) any liquidation or dissolution of Avícola; or

(e) any “Change of Control” (as such term, or similar term, is defined in the
2010 Indenture (as in effect on the date hereof)) shall occur;

provided that, notwithstanding anything to the contrary contained herein, no
Change of Control for purposes of subsection (a) of this definition shall be
deemed to have occurred as a result of any action permitted by Sections 6.10 and
6.11, so long as, the Parent and/or a Subsidiary of the Parent shall own all of
the Voting Stock of Avícola.

 

5



--------------------------------------------------------------------------------

“Collateral Document” shall mean, collectively, the Pledge Agreement, Security
Agreement, Mortgage, and any other agreements, documents and instruments which
secure the Obligations.

“Collateral Coverage Ratio” means, as of any date of determination and as
determined by Mexican GAAP (measured as of the last day of the most recent
quarter end), the ratio of (a) the Borrowing Base; to (b) the aggregate
principal amount of all outstanding Revolving Loans, the aggregate Letter of
Credit Liability and the net obligation under any Lender Hedging Agreements as
of such date of determination.

“Commitment Period” shall mean the period from and including the Effective Date
to and including the Final Maturity Date.

“Compensation Plan” shall mean, with respect to any Person, any program, plan or
similar arrangement (other than employment contracts for a single individual)
relating generally to compensation, pension, employment or similar arrangements
to which such Person (individually or in connection with any other Person) may
have any liability.

“Compliance Certificate” shall have the meaning assigned thereto in
Section 5.2(e).

“Consolidated Assets” shall mean, at any date of determination, the aggregate
amount of all of the assets of Avícola and its Subsidiaries minus any
intercompany loans or advances (not consistent with past practices) made after
the Effective Date by Avícola or any of its Subsidiaries to the Parent or any of
the Parent’s Domestic Subsidiaries (net of intercompany loans and advances made
after the Effective Date by Parent or any of the Parent’s Domestic Subsidiaries
to Avícola or any of its Subsidiaries), determined on a consolidated basis in
accordance with Mexican GAAP consistently applied.

“Consolidated EBITDA” shall mean, for any period, as calculated for Avícola and
its Subsidiaries on a consolidated basis for such period, the sum (without
duplication) of all earnings (other than extraordinary items) of Avícola and its
Subsidiaries, on a consolidated basis, before interest and income tax
obligations of Avícola and its Subsidiaries on a consolidated basis for such
period, and before depreciation and amortization charges of Avícola and its
Subsidiaries for such period, on a consolidated basis, in each case as
determined in accordance with Mexican GAAP consistently applied.

“Consolidated Intangible Assets” shall mean, license agreements, trademarks,
trade names, patents, capitalized research and development, proprietary products
(the results of past research and development treated as long term assets and
excluded from inventory) and goodwill (all determined on a consolidated basis in
accordance with Mexican GAAP consistently applied).

“Consolidated Interest Expense” shall mean, for any period, all interest charges
during such period, including all amortization of debt discount and expense and
imputed interest with respect to Capitalized Lease Obligations, determined on a
consolidated basis in accordance with Mexican GAAP, consistently applied,
including, without limitation, dividends relating to preferred stock and other
Equity Interests that are convertible, exchangeable or exercisable into common
stock that is classified as debt in accordance with Mexican GAAP, consistently
applied, or which Borrowers elect to treat as Indebtedness hereunder.

 

6



--------------------------------------------------------------------------------

“Consolidated Leverage Ratio” shall mean, as at any date of determination, the
ratio of (a) Indebtedness of Avícola and its Subsidiaries on a consolidated
basis (other than Indebtedness consisting of reimbursement and other obligations
with respect to undrawn letters of credit) minus the aggregate principal amount
of all cash and Temporary Cash Investments reflected on Avícola’s consolidated
balance sheet for the period most recently ended that is not restricted to
secure the payment of off-balance sheet liabilities of Avícola or any Subsidiary
to (b) the sum of (a) above plus Consolidated Tangible Net Worth.

“Consolidated Net Worth” shall mean Consolidated Assets minus Consolidated Total
Liabilities of Avícola and its Subsidiaries on a consolidated basis in
accordance with Mexican GAAP consistently applied.

“Consolidated Tangible Net Worth” shall mean, at any date of determination, the
Consolidated Net Worth of Avícola and its Subsidiaries on a consolidated basis
minus the Consolidated Intangible Assets of Avícola and its Subsidiaries on a
consolidated basis, each as determined in accordance with Mexican GAAP
consistently applied.

“Consolidated Total Liabilities” shall mean, at any date of determination, the
aggregate amount of all liabilities of Avícola and its Subsidiaries, as
determined in accordance with Mexican GAAP consistently applied on a
consolidated basis as at such date.

“Contractual Obligation” shall mean, as to any Person, any provision of any
security issued by such Person or of any agreement, instrument or other
undertaking to which such Person is a party or by which it or any of its
property is bound.

“Contributing Guarantors” shall have the meaning assigned thereto in
Section 9.2.

“Control” shall mean the possession, directly or indirectly, of the power to
direct or cause the direction of the management or policies of a Person, whether
through the ability to exercise voting power, by contract or otherwise.
“Controlling” and “Controlled” have meanings correlative thereto.

“Control Agreement” shall mean an agreement, in form and substance reasonably
satisfactory to the Administrative Agent, among any Loan Party, a banking
institution holding such Loan Party’s funds, and the Agent with respect to
collection and control of all deposits and balances held in a deposit account
maintained by any Loan Party with such banking institution; provided, that it is
understood and agreed that in no event shall a “Control Agreement” mean a
Mexican trust or other security, control or similar arrangement in Mexico
accomplished by means of a trustee.

“Default” shall mean any of the events specified in Section 7.1, whether or not
any requirement for the giving of notice, lapse of time, or both, or any other
condition specified in Section 7.1, has been satisfied.

“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Pub. L. 111-203, H.R. 4173) signed into law on July 21, 2010, as amended
from time to time.

 

7



--------------------------------------------------------------------------------

“Dollars” and “US$” shall mean the lawful currency of the United States of
America.

“Domestic Subsidiary” shall mean any Subsidiary that was formed under the laws
of the United States of America or any state thereof or the District of
Columbia.

“Effective Date” shall mean the date on which all of the conditions set forth in
Section 3.1 hereof have been fulfilled.

“Eligible Assignee” shall mean, with respect to any assignments by the Lenders,
(a) a Mexican Financial Institution, or (b) unless such registration with
Hacienda no longer enables them to have a reduced withholding tax: (i) a
financial institution registered with Hacienda for purposes of Section I of
Article 195 or Section II of Article 196 of the Mexican Income Tax Law (or any
successor or replacement thereof), or (ii) a Person so registered with Hacienda
that is primarily engaged in the business of commercial banking and that is:
(A) a Subsidiary of a Lender, (B) a Subsidiary of a Person of which a Lender is
a Subsidiary or (C) a Person of which a Lender is a Subsidiary. In any event, an
Eligible Assignee shall be headquartered in México or a country that has a
treaty with México that limits withholding in México for financial institutions
registered with Hacienda to a rate no greater than 4.9%.

“Environmental Claim” shall mean any claim, however asserted, by any
Governmental Authority or other Person alleging potential liability or
responsibility for violation of any Environmental Law, or for release or injury
to the environment.

“Environmental Law” shall mean any federal, national, state or local law,
statute, common law duty, rule, regulation, ordinance or code, together with any
administrative order, directed duty, request, license, authorization and permit
of, and agreement with, any Governmental Authorities, in each case relating to
environmental, health, safety and land use matters, including Mexican official
standards (NOMs).

“Environmental Permit” shall mean any permit, approval, identification number,
license or other authorization required under any Environmental Law.

“Equity Interests” shall mean shares of capital stock, partnership interests,
membership interests in a limited liability company, beneficial interests in a
trust or other equity ownership interests in a Person.

“Event of Default” shall have the meaning assigned thereto in Section 7.1.

“Excess Net Cash Proceeds” shall mean (a) with respect to Net Cash Proceeds
received by any Borrower or any Subsidiary Loan Party from any Prepayment Event
described in clause (a) of the definition thereof, the amount of such Net Cash
Proceeds in excess of MXN$100,000,000 so received during any fiscal year,
(b) with respect to Net Cash Proceeds received by any Borrower or any Subsidiary
Loan Party from any Prepayment Event described in clause (b) of the definition
thereof, the amount of such Net Cash Proceeds in excess of MXN$250,000,000 so
received during any fiscal year, and (c) with respect to Net Cash Proceeds
received by any Borrower or any Subsidiary Loan Party from any Prepayment Event
described in clause (c) of the definition thereof, the amount of such Net Cash
Proceeds in excess of MXN$100,000,000.

 

8



--------------------------------------------------------------------------------

“Existing Credit Facilities” shall have the meaning assigned thereto in
Section 4.23.

“Existing Indebtedness” shall have the meaning assigned thereto in Section 4.21.

“Facility Fee Rate” shall mean 0.375% per annum.

“Fair Share” shall have the meaning assigned thereto in Section 9.2.

“Fair Share Contribution Amount” shall have the meaning assigned thereto in
Section 9.2.

“FATCA” means Sections 1471 through 1474 of the Internal Revenue Code (as of the
date hereof) and any regulations or official interpretations thereof (including
any Revenue Ruling, Revenue Procedure, Notice or similar guidance issued by the
Internal Revenue Service thereunder as a precondition to relief or exemption
from Taxes under such provisions), provided, however, FATCA shall also include
any amendments to Section 1471 through 1474 of the Internal Revenue Code if, as
amended, FATCA provides a commercially reasonable mechanism to avoid the Tax
imposed there under by satisfying the information reporting and other
requirements of FATCA.

“Fee Letter” shall have the meaning assigned thereto in Section 2.10(a).

“Final Maturity Date” shall mean September 25, 2014.

“Financial Statements” shall have the meaning assigned thereto in Section 4.6.

“Fixed Asset Cap” shall have the meaning assigned to that term in the definition
of “Borrowing Base”.

“Fixed Charge Coverage Ratio” shall mean the ratio of (a) the sum of
Consolidated EBITDA and all amounts payable under all non-cancellable operating
leases (determined on a consolidated basis in accordance with Mexican GAAP,
consistently applied) for the period in question, to (b) the sum of (without
duplication) (i) Consolidated Interest Expense for such period, (ii) the sum of
the scheduled current maturities (determined in accordance with Mexican GAAP,
consistently applied) of Funded Debt during the period in question, (iii) all
amounts payable under non-cancellable operating leases (determined as aforesaid)
during such period, and (iv) all Capitalized Lease Obligations for the period in
question.

“Funded Debt” shall mean, with respect to any Person, all indebtedness for
borrowed money of such Person, and shall include indebtedness for borrowed money
created, assumed or guaranteed by such Person either directly or indirectly,
including obligations secured by liens upon Property of such Person and upon
which such entity customarily pays the interest, all current maturities of all
such indebtedness and all rental payments under Capitalized Leases.

“Funding Guarantor” shall have the meaning assigned thereto in Section 9.2.

“Further Taxes” shall mean any and all present or future taxes, levies,
assessments, imposts, duties, deductions, fees, withholdings or similar charges,
and all liabilities with respect thereto, imposed by any jurisdiction on account
of amounts payable or paid pursuant to Section 2.12.

 

9



--------------------------------------------------------------------------------

“Gallina” shall mean Gallina Pesada S.A. de C.V.

“Governmental Approval” shall mean any action, order, authorization, consent,
approval, license, lease, ruling, permit, certification, exemption, filing or
registration by or with any Governmental Authority.

“Governmental Authority” shall mean any nation or government, any state or other
political or administrative subdivision thereof, any central bank (or similar
monetary or regulatory authority) and any entity exercising executive,
legislative, judicial, regulatory or administrative authority of or pertaining
to government.

“Guaranteed Obligations” shall have the meaning assigned thereto in Section 9.1.

“Guarantor” shall mean each Subsidiary of Borrowers (other than Gallina) and
each other Person who guarantees the Obligations. As of the Effective Date, such
Guarantors are listed on Schedule 1.1(b).

“Guarantor Accession Agreement” shall mean a Guarantor Accession Agreement in
substantially the form of Exhibit H hereto.

“Guaranty” shall mean any obligation, contingent or otherwise, of any Person
directly or indirectly guaranteeing (whether pursuant to a guaranty, a fianza,
an aval or otherwise) any Indebtedness of any other Person and, without limiting
the generality of the foregoing, any obligation, direct or indirect, contingent
or otherwise, of such Person (A) to purchase or pay (or advance or supply funds
for the purchase or payment of) such Indebtedness of such other Person (whether
arising by virtue of partnership arrangements, or by agreements to keep-well, to
purchase assets, goods, securities or services (unless such purchase
arrangements are on arm’s length terms and are entered into in the ordinary
course of business), to take-or-pay, or to maintain financial statement
conditions or otherwise) or (B) entered into for purposes of assuring in any
other manner the obligee of such Indebtedness of the payment thereof or to
protect such obligee against loss in respect thereof (in whole or in part). The
term “Guarantee” used as a verb has a corresponding meaning.

“Hacienda” shall mean the Secretaría de Hacienda y Crédito Público (Ministry of
Finance and Public Credit) of México or any of its divisions or departments,
including, without limitation, the Servicio de Administracion Tributaria (Tax
Collection Management Service).

“Hazardous Materials” shall mean all explosive or radioactive substances or
wastes and all hazardous or toxic substances, wastes or other pollutants,
including petroleum or petroleum distillates, asbestos or asbestos containing
materials, polychlorinated biphenyls, radon gas, infectious or medical wastes
and all other substances or wastes of any nature regulated pursuant to any
Environmental Law.

“Hedging Agreements” shall mean any (a) Interest Rate Agreements, (b) forward
commodity contract, commodity swap agreement, commodity option agreement or
other similar

 

10



--------------------------------------------------------------------------------

agreement or arrangement or (c) spot or forward foreign exchange agreement and
currency swap, currency option or other similar financial agreements or
arrangements, in each case entered into by the Borrower or any of its
Subsidiaries.

“Increase Notice” shall have the meaning assigned thereto in Section 2.1(d)(i).

“Indebtedness” shall mean, with respect to any Person at any date of
determination (without duplication), (a) all obligations of such Person in
respect of (i) borrowed money, (ii) the outstanding principal amount of any
bonds, notes, loan stock, commercial paper, acceptance credits, debentures, and
bills or promissory notes drawn, accepted, endorsed, or issued by such Person
(including in the case of the Loan Parties, the obligations under the Loan
Documents), (iii) any credit to such Person from, or other obligation of such
Person to, a supplier of goods or services under any installment purchase or
similar arrangement in respect of goods or services (except trade accounts
payable that were incurred in the ordinary course of business), (iv) non-
contingent obligations of such Person to reimburse any other Person in respect
of amounts paid under a letter of credit or similar instrument (excluding any
such letter of credit or similar instrument issued for the benefit of such
Person in respect of trade accounts in the ordinary course of business),
(v) Capitalized Lease Obligations and (vi) any fixed or minimum premium payable
on a redemption or replacement of any of the foregoing obligations, (b) all
Indebtedness of other Persons secured by a Lien on any asset of such Person,
whether or not such Indebtedness is assumed by such Person; provided that the
amount of such Indebtedness shall be the lesser of (A) the fair market value of
such asset at such date of determination and (B) the amount of such
Indebtedness, (c) without duplication, all Indebtedness of other Persons
guaranteed by such Person to the extent such Indebtedness is guaranteed by such
Person, and (d) all liabilities of such Person (actual or contingent) under any
conditional sale or transfer with recourse or obligation to repurchase,
including by way of discount or factoring of book debts or receivables. The
amount of Indebtedness of any Person at any date shall be (without duplication)
the outstanding balance at such date of all unconditional obligations as
described above and, with respect to contingent obligations, the maximum
liability upon the occurrence of the contingency giving rise to the obligation
(unless the underlying contingency has not occurred and the occurrence of the
underlying contingency is entirely within the control of the Borrower or its
Subsidiaries); provided that the amount outstanding at any time of any
Indebtedness issued with original discount is the face amount of such
Indebtedness less the remaining unamortized portion of the original issue
discount of such Indebtedness at such time as determined in accordance with
Mexican GAAP.

“Indemnified Liabilities” shall have the meaning assigned thereto in
Section 10.5(a).

“Indemnified Person” shall have the meaning assigned thereto in Section 10.5(a).

“Indenture” shall mean that certain Indenture, dated December 14, 2010, by and
between Parent and The Bank of New York Mellon, as Trustee, as amended, modified
or supplemented from time to time.

“ING” has the meaning assigned thereto in the preliminary statements hereto.

 

11



--------------------------------------------------------------------------------

“Insolvency Proceeding” shall mean, with respect to any Person: (a) any case,
action or proceeding with respect to such Person before or by any court or other
Governmental Authority relating to bankruptcy, suspension of payments, debt
arrangement or reorganization in a bankruptcy or suspension of payments
proceeding, insolvency, liquidation, receivership, dissolution, winding-up or
relief of debtors, including any quiebra or concurso mercantil, or (b) any
general assignment for the benefit of creditors, composition, suspension of
payments, debt arrangement, marshaling of assets for creditors or other similar
arrangement in respect of its creditors generally or any substantial portion of
its creditors; in any case undertaken under Applicable Law, including any
Bankruptcy Law.

“Intellectual Property” shall have the meaning assigned thereto in Section 4.16.

“Interest Rate Agreements” shall mean any interest rate protection agreements
and other types of interest rate hedging agreements (including interest rate
swaps, caps, floors, collars and similar arrangements) entered into by the
Borrower or any of its Subsidiaries.

“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended to
the date hereof and from time to time hereafter, and any successor statute.

“Investments” shall have the meaning assigned thereto in Section 6.3.

“Issuing Lender” shall mean as of the Effective Date, none, but after the
Effective Date, any Lender that agrees in writing to be the Issuing Lender, as
the issuer of Letters of Credit under Section 2.6 hereof, together with its
successors and assigns in such capacity.

“Lead Arranger” shall mean ING Capital LLC.

“Lender Hedging Agreements” shall have the meaning assigned thereto in
Section 6.14.

“Lenders” shall mean the Persons listed on Schedule 1.1(a) and any other Person
that shall have become a party hereto pursuant to an Assignment and Assumption,
other than any such Person that ceases to be a party hereto pursuant to an
Assignment and Assumption or otherwise.

“Lending Office” shall mean, with respect to any Lender, initially, the office
of such Lender designated as such in Schedule 10.6; thereafter, such other
office of such Lender (or a branch thereof) registered with Hacienda for
purposes of Section I of Article 195 or Section II of Article 196 of the Mexican
Income Tax Law (Ley del Impuesto Sobre la Renta), or any successor provisions,
or organized and licensed under the laws of México, if any, which shall be
making or maintaining Revolving Loans in accordance with the provisions of this
Agreement.

“Letters of Credit” shall have the meaning assigned to such term in Section 2.6
hereof.

“Letter of Credit Documents” shall mean, with respect to any Letter of Credit,
collectively, any application therefor and any other agreements, instruments,
guarantees or other documents (whether general in application or applicable only
to such Letter of Credit) governing or providing for (a) the rights and
obligations of the parties concerned or at risk with respect to such Letter of
Credit or (b) any collateral security for any of such obligations, each as the
same may be modified and supplemented and in effect from time to time.

 

12



--------------------------------------------------------------------------------

“Letter of Credit Liability” shall mean, without duplication, at any time and in
respect of any Letter of Credit, the sum of (a) the undrawn face amount of such
Letter of Credit plus (b) the aggregate unpaid principal amount of all
Reimbursement Obligations of any Borrower at such time due and payable in
respect of all drawings made under such Letter of Credit. For purposes of this
Agreement, a Lender (other than the Issuing Lender) shall be deemed to hold a
Letter of Credit Liability in an amount equal to its participation interest in
the related Letter of Credit under Section 2.6 hereof, and the Issuing Lender
shall be deemed to hold a Letter of Credit Liability in an amount equal to its
retained interest in the related Letter of Credit after giving effect to the
acquisition by the Lenders other than the Issuing Lender of their participation
interests under said Section 2.6.

“Lien” shall mean any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or other), or preference, priority or
other security agreement or preferential arrangement of any kind or nature
whatsoever (including any conditional sale or other title retention agreement,
any other contractual or statutory arrangement or provision having substantially
the same economic, financial or operational effect as any of the foregoing);
including, without limitation, any device, including, without limitation, any
Mexican or non-Mexican trust, contrato de coinversión or joint venture, for the
purpose of setting aside funds for facilitating payments to any person or group
of persons.

“Line of Credit Increase” shall have the meaning assigned thereto in
Section 2.1(d)(i).

“Loan Documents” shall mean the collective reference to this Agreement, the
Notes, the Collateral Documents, any Lender Hedging Agreements, and any other
agreements, documents and instruments executed and delivered in connection with
the transactions contemplated hereby and thereby.

“Loan Parties” shall mean the collective reference to the Borrowers and the
Guarantors; each, individually, a “Loan Party”.

“Majority Lenders” shall mean on any date, Lenders holding over 50% of the sum
of the Revolving Loan Commitments on such date.

“Mandatory Prepayment Collateral Coverage Ratio” means, as of any date of
determination and as determined by Mexican GAAP (measured as of the last day of
the most recent quarter end), the ratio of (a) the Borrowing Base (provided,
however, that subsection (vi) of the definition of Borrowing Base shall be
utilized for purposes of this definition, but calculated without regard to, the
Fixed Asset Cap), to (b) the aggregate principal amount of the Revolving Loan
Commitment and the net obligation under any Lender Hedging Agreements as of such
date of determination.

“Mandatory Prepayment Collateral Coverage Ratio Test Date” shall mean (a) the
date of the receipt of any Excess Net Cash Proceeds pursuant to
Section 2.4(b)(i) or (ii), (b) the date of any payment of any Excess Net Cash
Proceeds as required pursuant to Section 2.4(b)(i) or (ii) and (c) if requested
by the Borrowers, the date the Borrowers grant a first priority enforceable Lien
(subject to Permitted Liens) in favor of the Administrative Agent on any asset
or property improved, replaced or acquired pursuant to Section 2.4(b)(i) or
(ii).

 

13



--------------------------------------------------------------------------------

“Material Adverse Effect” shall mean any of (a) a material adverse change in, or
a material adverse effect upon the condition (financial or otherwise), business,
properties, or results of operations of (i) the Borrowers and their Subsidiaries
who are Loan Parties, taken as a whole, or (ii) Parent and its Subsidiaries,
taken as a whole, (b) a material adverse change in the ability of (i) the
Borrowers and the Loan Parties, taken as a whole or (ii) the Loan Parties, taken
as a whole, to fulfill any of their obligations under this Agreement or any of
the other Loan Documents or (c) a material adverse effect upon the legality,
validity, binding effect or enforceability of any Loan Document or the rights or
remedies of the Administrative Agent or the Lenders thereunder.

“Materials of Environmental Concern” shall mean any gasoline or petroleum
(including, without limitation, crude oil or any fraction thereof) or petroleum
products or any hazardous or toxic substances or materials or wastes defined or
regulated as such in or under or which may give rise to liability under any
applicable Environmental Law, including, without limitation, asbestos,
polychlorinated biphenyls and urea-formaldehyde insulation.

“Mexican Financial Institution” shall mean a financial institution organized and
existing pursuant to and in accordance with the laws of México.

“Mexican GAAP” shall mean the generally accepted accounting principles that are,
unless otherwise specified, applicable in México.

“México” shall mean the Estados Unidos Mexicanos (United Mexican States).

“Moody’s” shall mean Moody’s Investors Service, Inc. and its successors.

“Mortgage” shall mean, collectively, the Mortgage Agreements or Amended and
Restated Mortgage Agreement, as the case may be, executed by any Borrower or any
Guarantor in favor of Administrative Agent, as the same may be amended, restated
or otherwise modified from time to time.

“Net Cash Proceeds” shall mean, with respect to any event, (a) the proceeds, in
the form of cash or cash equivalents, received by any Borrower and its
Subsidiaries in respect of such event, including (i) any cash or cash
equivalents received in respect of non-cash proceeds, but only as and when
received and any amount eliminated from any reserve referred to in clause
(b)(iv) below, but only as and when eliminated, (ii) in the case of a casualty,
insurance proceeds, and (iii) in the case of a condemnation or similar event,
condemnation awards and similar payments, net of (b) the sum of (i) all
reasonable fees and out-of-pocket expenses (including fees and expenses of
counsel and investment bankers) paid by such Borrower and its Subsidiaries to
third parties (other than Affiliates) in connection with such event, (ii) in the
case of an Asset Sale (or a casualty or other damage or condemnation or similar
proceeding), the amount of all payments required to be made by such Borrower and
the Subsidiaries as a result of such event to repay Indebtedness (other than
Revolving Loans) secured by such asset or otherwise subject to mandatory
prepayment as a result of such event, (iii) the amount of all Taxes paid by any
Borrower and its Subsidiaries and (iv) the amount of any reserves established by
any Borrower

 

14



--------------------------------------------------------------------------------

and its Subsidiaries to fund Tax and contingent liabilities reasonably estimated
to be payable, in each case during the year that such event occurred or the next
succeeding year and that are directly attributable to such event (as determined
reasonably and in good faith by the chief financial officer (or equivalent
officer) of the Borrowers or the Parent).

“Notes” shall mean the Revolving Notes, each substantially in the form of
Exhibit A; individually, a “Note” and each as executed by the Borrowers and
guaranteed (por aval) by the Guarantors.

“Notice of Borrowing” shall have the meaning assigned thereto in Section 2.2 and
shall be substantially in the form of Exhibit B.

“Obligations” shall mean all of the obligations and liabilities of the Borrowers
and the Loan Parties to the Lenders (or to Affiliates of Lenders in connection
with any Lender Hedging Agreements) and the Administrative Agent now or in the
future existing under or in connection with this Agreement and the other Loan
Documents (as any of the foregoing may from time to time be respectively
amended, modified, substituted, extended or renewed), direct or indirect,
absolute or contingent, due or to become due, now or hereafter existing.

“Obligee Guarantor” shall have the meaning assigned thereto in Section 9.7.

“Original Credit Agreement” means that certain Credit Agreement, dated
September 25, 2006, by and among Avícola, Parent, certain Subsidiaries, the
lending institutions party thereto as “Lenders”, ING Capital LLC, as lead
arranger and as administrative agent for the lenders thereunder, and the other
parties thereto, as amended prior to the Effective Date.

“Other Currency” shall have the meaning assigned thereto in Section 10.13.

“Other Taxes” shall mean any and all present or future stamp or documentary
taxes or any other excise or property taxes, charges or similar levies arising
from any payment made hereunder or from the execution, delivery or enforcement
of, or otherwise with respect to, this Agreement.

“Overnight Rate” shall mean, for each Peso Interest Period with respect to
Revolving Loans, the Equilibrium Interbank Interest Rate (Tasa de Interés
Interbancaria de Equilibrio) for a period of 28 days as published by Banco de
México in the Diario Oficial de la Federación on the first Business Day, or of
most recent publication, prior to the commencement of the relevant Peso Interest
Period or, if such day is not a Business Day, on the next preceding Business Day
on which there was such a quote. In the event the Overnight Rate shall cease to
be published, the “Overnight Rate” shall mean any rate specified by the Banco de
México as the substitute rate therefor (the “Substitute Overnight Rate”);
provided that if the inability to determine the applicable Overnight Rate is
temporary, the Substitute Overnight Rate shall only apply to the period or
periods in which such Overnight Rate cannot be determined.

“Overnight Rate Loan” shall mean a Revolving Loan bearing interest by reference
to the Overnight Rate.

“Parent” shall mean Pilgrim’s Pride Corporation, a Delaware corporation.

 

15



--------------------------------------------------------------------------------

“Parent Existing Credit Facility” shall mean that certain Credit Agreement,
dated as of December 28, 2009, by and among Pilgrim’s Pride Corporation,
To-Ricos, Ltd., To-Ricos Distribution, Ltd., the lenders party thereto from time
to time and Cobank, ACB, as administrative agent, as such Credit Agreement is
amended, restated, supplemented or otherwise modified from time to time.

“Participant” shall have the meaning assigned thereto in Section 10.9(f).

“Permitted Liens” shall mean:

(a) Liens imposed by law for taxes, assessments, governmental charges or claims
that are (i) not yet due, (ii) delinquent but do not exceed MXN$30,000,000, or
(iii) are being contested in compliance with Section 5.10;

(b) statutory and common law Liens of landlords, carriers, warehousemen,
mechanics, suppliers, materialmen, repairmen or other similar Liens arising in
the ordinary course of business and with respect to amounts that are (i) not yet
delinquent, (ii) that are delinquent but do not exceed MXN$65,000,000, or
(iii) being contested in compliance with Section 5.10;

(c) Liens incurred or deposits made in the ordinary course of business in
connection with workers’ compensation, unemployment insurance and other types of
social security;

(d) Liens incurred or deposits made to secure the performance of tenders, bids,
leases, statutory, regulatory or utility obligations, bankers’ acceptances,
surety and appeal bonds, government contracts, performance and return of money
bonds and other obligations of a similar nature incurred in the ordinary course
of business (exclusive of obligations for the payment of borrowed money);

(e) easements, rights-of-way, municipal and zoning ordinances and similar
charges, encumbrances, title defects or other irregularities that do not
materially interfere with the ordinary course of the business of the Borrowers
or any of their Subsidiaries;

(f) leases or subleases granted to others that do not materially interfere with
the ordinary course of the business of the Borrowers and their Subsidiaries,
taken as a whole;

(g) Liens arising from the rendering of a final judgment or order against the
Borrowers or any of their Subsidiaries that does not give rise to a Default or
Event of Default;

(h) Liens securing reimbursement obligations with respect to letters of credit
that encumber documents and other property relating to such letters of credit
and the products and proceeds thereof;

(i) Liens in favor of customs and revenue authorities arising as a matter of law
to secure payment of customs duties in connection with the importation of goods;

 

16



--------------------------------------------------------------------------------

(j) Liens upon specific items of inventory or other goods and proceeds of the
Borrowers or any of their Subsidiaries securing such Person’s obligations in
respect of banker’s acceptance issued or created for the account of such Person
to facilitate the purchase, shipment or storage of such inventory or other
goods;

(k) Liens encumbering property or assets under construction arising from
progress or partial payments by a customer of the Borrowers or any of their
Subsidiaries;

(1) Liens arising by virtue of any statutory, regulatory, contractual or
warranty requirements of the Borrowers or any of their Subsidiaries, including
provisions relating to rights of offset and set-off, bankers’ liens or similar
rights and remedies;

(m) Liens on property of a Person existing at the time such Person is acquired
by, merged with or into or consolidated with the Borrowers or any of their
Subsidiaries; provided, that such Liens were in existence prior to the
contemplation of such acquisition, merger or consolidation and do not extend to
any assets other than those of the Person acquired by, merged into or
consolidated with the Borrower or its Subsidiary;

(n) Liens encumbering customary initial deposits and margin deposits, and other
Liens that are within the general parameters customary in the industry and
incurred in the ordinary course of business, in each case, securing Indebtedness
under Hedging Agreements;

(o) Liens securing Indebtedness of the Borrowers or their Subsidiaries so long
as the Liens are in favor of a Loan Party;

(p) Liens encumbering certain real properties of a Borrower or their
Subsidiaries in favor of utilities or governmental entities or authorities to
secure the imposition of assessments, charges and liabilities claimed against
such Borrower and/or their Subsidiaries by such utilities of governmental
entities or authorities, as the case may be; provided that the aggregate amount
of claims secured by such Liens shall not exceed at any time MXN$150,000,000 and
such Liens shall be limited to real properties of Borrowers and their
Subsidiaries that are not subject to a Mortgage, unless otherwise agreed to by
Administrative Agent;

(q) any Liens securing the Obligations; and

(r) purchase money Liens securing Indebtedness that satisfies the requirements
of Section 6.8(e) hereof.

“Person” shall mean any corporation, partnership, joint venture, trust, limited
liability company, individual or other person or entity of any kind.

“Peso Interest Payment Date” shall mean (a) the last day of each Peso Interest
Period and (b) the date of any repayment or prepayment made in respect of any
Revolving Loan.

“Peso Interest Period” shall mean, with respect to any Revolving Loan,
(a) initially, the period commencing on the Borrowing Date with respect to such
Revolving Loan and ending on the last day of the calendar month during which
such Borrowing Date occurred and (b) thereafter, each period commencing on, but
excluding, the last day of the next preceding Interest Period and ending on the
last day of the next subsequent calendar month; provided that, (i) if any Peso
Interest Period would otherwise end on a day which is not a Business Day, such

 

17



--------------------------------------------------------------------------------

Peso Interest Period shall end on the immediately preceding Business Day,
(ii) if any Peso Interest Period for any Revolving Loan would otherwise (but for
this clause (ii)) extend beyond the Initial Principal Payment Date, then such
Peso Interest Period shall end on the Initial Principal Payment Date and
(iii) if any Peso Interest Period for any Revolving Loan would otherwise (but
for this clause (iii)) extend beyond the Final Maturity Date, then such Peso
Interest Period shall end on the Final Maturity Date.

“Pesos” or “MXN$” shall mean the lawful money of México.

“Pledge Agreement” shall mean, collectively, those certain Pledge Agreements or
Amended and Restated Pledge Agreements, as the case may be, by each of (i) the
Avícola Equity Holder (in the event and to the extent not prohibited by the
terms of the Indenture or the Parent Existing Credit Facility), (ii) the
Borrowers and (iii) the other Pledgors, in each case, in favor of Administrative
Agent, as the same may be amended, restated or otherwise modified from time to
time, over each of the Borrowers and their Subsidiaries equity interests.

“Pledgors” shall mean each of (i) POPPSA 4, LLC, (ii) POPPSA 3, LLC,
(iii) Incubadora Hidalgo, S. de R.L. de C.V., (iv) Grupo Pilgrim’s Pride Funding
Holdings, S de R.L. de C.V., (v) Carnes y Productos Avícolas de México, S de
R.L. de C.V., (vi) Pilgrim’s Pride, LLC, a Delaware limited liability company,
(vii) Operadora de Productos Avícolas, S de R.L. de C.V., (viii) Borrowers and
(xi) any successor Person to a Pledgor that becomes bound by a Pledge Agreement
pursuant to Section 5.16.

“Prepayment Event” shall mean (a) any Asset Sale described in Sections 6.10(c),
6.10(d)(iii) or 6.10(g), (b) any casualty or other insured damage to, or any
taking under power of eminent domain or by condemnation or similar proceedings
of, any property or asset of any Borrower or any Subsidiary, (c) the incurrence
by any Borrower or any of its Subsidiaries of any Indebtedness not permitted
under Section 6.8, or (d) receipt of cash equity by any Borrower or any of their
Subsidiaries from any Person other than Parent and its wholly owned
Subsidiaries.

“Process Agent” shall have the meaning assigned thereto in Section 10.11.

“Pro Rata Share” shall have the meaning assigned thereto in Section 2.6(b).

“Rate of Exchange” shall have the meaning assigned thereto in Section 10.13.

“Recipient” shall have the meaning assigned to the term in the definition of
“Taxes”.

“Register” shall have the meaning assigned thereto in Section 10.9.

“Regulation U” shall mean Regulation U of the Board as in effect from time to
time.

“Regulation X” shall mean Regulation X of the Board as in effect from time to
time.

“Reimbursement Obligations” shall mean, at any time, the obligations of the
Borrowers then outstanding to reimburse amounts paid by the Issuing Lender in
respect of any drawings under a Letter of Credit.

 

18



--------------------------------------------------------------------------------

“Requirement of Law” shall mean, as to any Person, any law, treaty, rule or
regulation or determination of an arbitrator or a court or other Governmental
Authority, in each case applicable to or binding upon such Person or any of its
property or to which such Person or any of its property is subject.

“Reserve Commitment Adjustment Amount” shall have the meaning assigned to that
term in the definition of “Reserve Commitment Amount”.

“Reserve Commitment Amount” shall mean a Revolving Loan Commitment of
MXN$257,302,764 which shall be reserved for one or more financial institutions
that are not Lenders as of the Effective Date and, if not a Lender, who are
reasonably acceptable to Administrative Agent, such Reserve Commitment Amount
can be converted to a Revolving Loan Commitment by such Lender pursuant to an
amendment(s) or joinder(s) to this Agreement executed by the Administrative
Agent, Borrowers and the Lender(s) providing the Revolving Loan Commitment,
which amendment or joinder, as the case may be, shall set forth, among other
things, the amount of Revolving Loan Commitment of the new Lender (such amount,
the “Reserve Commitment Adjustment Amount”) and shall amend Schedule 1.1(a)
hereof and shall be effective upon the date the Administrative Agent reasonably
determines that the following conditions have been satisfied: Borrowers shall
have delivered to Administrative Agent (a) a certificate which (i) certifies
that that the new Revolving Loan Commitment of the new Lender shall only be used
for general corporate purposes (including the payment of any dividend permitted
pursuant to the terms of this Agreement), working capital purposes, to finance
capital expenditures, or to repay existing indebtedness, and (ii) certifies that
before and after giving effect to such effective date of the new Revolving Loan
Commitment (1) the representations and warranties contained in this Agreement
and the other Loan Documents are true and correct, in all material respects, as
of the effective date of the new Revolving Loan Commitment, except to the extent
that such representations and warranties specifically refer to an earlier date,
in which case they are true and correct, in all material respects, as of such
earlier date, (2) no Default or Event of Default exists or would otherwise exist
after giving effect to such new Revolving Loan Commitment, (3) that all
requisite corporate proceedings or actions, that may be required authorizing the
new Revolving Loan Commitment shall have been taken by each of the Borrowers,
and (4) the Borrowers are in pro forma compliance with the financial covenants
set forth herein, (b) delivered all certificates, instruments, agreements and
opinions as the Administrative Agent may reasonably request in connection
therewith, and (c) made payment for the benefit of the Lenders increasing its
commitments or providing new commitments fees and other compensation charged in
connection with implementing the new Revolving Loan Commitment. The Reserve
Commitment Amount shall be reduced, from time to time, by the Reserve Commitment
Adjustment Amount.

“Responsible Officer” of a Person shall mean the Chairman, Chief Executive
Officer, President, any Executive Director, Director, Alternate Director, Vice
President, Treasurer or Assistant Treasurer of that Person, in each case
authorized to the extent required by a board resolution or shareholder meeting;
provided that such officer is then authorized to bind such Person.

“Restricted Payments” shall have the meaning assigned to that term in
Section 6.2.

 

19



--------------------------------------------------------------------------------

“Revolving Loans” shall have the meaning assigned thereto in Section 2.1(b).

“Revolving Loan Commitment” shall mean, as to any Lender, its obligation to make
Revolving Loans to the Borrowers in an aggregate amount not to exceed at any one
time outstanding the amount set forth opposite such Lender’s name in Schedule
1.1(a) under the heading “Revolving Loan Commitment”, or, in the case of any
Lender that is an Assignee, the amount (reflected in Pesos) of the assigning
Lender’s Revolving Loan Commitment assigned to such Assignee pursuant to
Section 10.9, (in each case as such amount may be adjusted as provided herein
including by means of a Temporary Line Block pursuant to Section 2.4(b)(v)
hereof); collectively, as to all the Lenders the “Revolving Loan Commitments.”
The aggregate principal amount of the Revolving Loan Commitments on the
Effective Date is MXN$557,415,000 minus the Reserve Commitment Amount.

“Revolving Notes” shall have the meaning assigned thereto in Section 2.1(c).

“S&P” shall mean Standard & Poor’s Ratings Group and its successors.

“Security Agreement” shall mean, collectively, (i) those certain Pledge
Agreements Without the Transfer of Possession or Amended and Restated Pledge
Agreements Without the Transfer of Possession, as the case may be, executed and
delivered by the Borrowers and any Guarantor organized under the laws of México
(other than Gallina) in favor of Administrative Agent, (ii) the Security
Agreement or the Amended and Restated Security Agreement, as the case may be,
executed and delivered by POPPSA 3, LLC, POPPSA 4, LLC, and Pilgrim’s Pride,
LLC, in favor of Administrative Agent, (iii) the Security Agreement executed and
delivered by the Guarantors (other than Gallina) in favor of Administrative
Agent and (iv) the Security Agreement executed and delivered by the Borrowers in
favor of the Administrative Agent, in each case, as the same may be amended,
restated or otherwise modified from time to time.

“Sharing Percentage” shall mean, as to any Lender as of any date, the percentage
which the aggregate principal amount of such Lender’s Revolving Loans
constitutes of the aggregate principal amount of all Revolving Loans.

“Subsidiary” shall mean, with respect to any Person, any corporation,
association or other business entity of which more than 50% of the voting power
of the outstanding Voting Stock is owned, directly or indirectly, by such Person
or by such Person and one or more other Subsidiaries of such Person. Unless
otherwise qualified, all references to a “Subsidiary” or to “Subsidiaries” in
this Agreement shall refer to a Subsidiary or Subsidiaries of any Borrower.

“Substitute TIIE Rate” shall have the meaning assigned to that term in the
definition of “TIIE Rate”.

“Taxes” shall mean any and all present and future taxes, levies, assessments,
imposts, duties, deductions, fees, withholdings or similar charges imposed by
any Governmental Authority, including any interest, additions to tax, penalties,
and all liabilities with respect thereto, excluding in the case of each Lender
or the Administrative Agent (each, a “Recipient”), taxes imposed on or measured
by its pre-tax income, and franchise taxes imposed upon it, by the jurisdiction
(or any political subdivision thereof) under the laws of which such Recipient
shall be organized or maintains its applicable lending office or its principal
place of business.

 

20



--------------------------------------------------------------------------------

“Temporary Cash Investments” shall mean any of the following: (i) direct
obligations of the United States of America or any agency thereof or obligations
fully and unconditionally guaranteed by the United States of America or any
state, political subdivision or agency thereof, in each case, maturing within
365 days of the date of acquisition, (ii) time deposit accounts, certificates of
deposit and money market deposits denominated and payable in Dollars maturing
within 365 days of the date of acquisition thereof issued by a bank or trust
company which is organized under the laws of the United States of America, any
state thereof or any foreign country recognized by the United States of America,
and which bank or trust company has capital, surplus and undivided profits
aggregating in excess of US$50,000,000, or the foreign currency equivalent
thereof, and has outstanding debt which is rated “A” (or such similar equivalent
rating), or higher by S&P or Moody’s or any money-market fund sponsored by a
registered broker dealer or mutual fund distributor, (iii) repurchase
obligations with a term of not more than 30 days for underlying securities of
the types described in clause (i) above or clause (ix) through (xi) below
entered into with a bank or trust company meeting the qualifications described
in clause (ii) above or clause (ix) below, (iv) commercial paper, maturing not
more than 365 days after the date of acquisition, issued by a corporation (other
than an Affiliate of any Borrower) organized and in existence under the laws of
the United States of America or any state thereof with a rating at the time as
of which any investment therein is made of “P-1” (or higher) according to
Moody’s or “A-1” (or higher) according to S&P, (v) securities with maturities of
six months or less from the date of acquisition issued or fully and
unconditionally guaranteed by any state, commonwealth or territory of the United
States of America, or by any political subdivision or taxing authority thereof,
and rated at least “A” by S&P or Moody’s, (vi) Certificados de la Tesorería de
la Federación (Cetes) or Bonos de Desarrollo del Gobierno Federal (Bondes)
issued by the government of México and maturing not more than 365 days after the
acquisition thereof, (vii) Investments in money market funds substantially all
of whose assets are comprised of securities of the types described in clauses
(i) through (vi) above and (ix) through (xi) below, (viii) demand deposit
accounts with U.S. banks, or Mexican banks specified in clause (ix) of this
definition, maintained in the ordinary course of business, and (ix) certificates
of deposit, bank promissory notes and bankers’ acceptances denominated in Pesos,
maturing not more than 365 days after the acquisition thereof and issued or
guaranteed by any one of the four largest banks (based on assets as of the
immediately preceding December 31) organized under the laws of México and which
are not under intervention or controlled by the Instituto para la Protección al
Ahorro Bancario or any successor thereto or any banking subsidiary of a foreign
bank which has capital, surplus and undivided profits aggregating in excess of
US$50,000,000, or the foreign currency equivalent thereof, and has outstanding
debt which is rated “A,” or such similar equivalent rating, or higher by S&P or
Moody’s, (x) banker’s acceptances maturing within one year issued by any bank or
trust company organized under the laws of the United States or any state thereof
and having capital, surplus and undivided profits of at least US$50,000,000,
(xi) Eurodollar deposits maturing within six months purchased directly from a
bank meeting the requirements contained in clause (ii) above, and (xii) the
Investments made in accordance with Part II of Schedule 6.3.

“TIIE Rate” shall mean, for each Peso Interest Period with respect to Revolving
Loans, the Equilibrium Interbank Interest Rate (Tasa de Interés Interbancaria de
Equilibrio) for a period of 28 days as published by Banco de México in the
Diario Oficial de la Federación on the first Business Day, or of most recent
publication, prior to the commencement of the relevant Peso Interest Period or,
if such day is not a Business Day, on the next preceding Business Day on

 

21



--------------------------------------------------------------------------------

which there was such a quote. In the event the TIIE Rate shall cease to be
published, the “TIIE Rate” shall mean any rate specified by the Banco de México
as the substitute rate therefor (the “Substitute TIIE Rate”); provided that if
the inability to determine the applicable TIIE Rate is temporary, the Substitute
TIIE Rate shall only apply to the period or periods in which such TIIE Rate
cannot be determined.

“TIIE Rate Loan” shall mean a Revolving Loan bearing interest by reference to
the TIIE Rate.

“Transactions” shall mean the execution, delivery and performance by each Loan
Party of the Loan Documents to which it is to be a party, the making of
Revolving Loans and the use of proceeds thereof.

“Voting Stock” shall mean with respect to any Person, capital stock of any class
or kind ordinarily having the power to vote for the election of directors,
managers or other voting members of the governing body of such Person.

Section 1.2. Other Definitional Provisions.

(a) Unless otherwise specified therein, all terms defined in this Agreement
shall have the defined meanings when used in the Notes or any certificate or
other document made or delivered pursuant hereto.

(b) As used herein and in the Notes, and any certificate or other document made
or delivered pursuant hereto, accounting terms not defined herein shall have the
meanings customarily given in accordance with Mexican GAAP as in effect on the
Effective Date; provided that if Borrowers notify the Administrative Agent of
Borrowers’ request for an amendment to the Agreement to reflect the effect of
any change occurring after the Effective Date in Mexican GAAP or in the
application thereof on the operation of the provisions in the Agreement, then
the Borrowers and the Administrative Agent shall negotiate in good faith to
amend such provision to preserve the original intent thereof in light of such
changes in Mexican GAAP or in the application thereof. All ratios and
computations shall be calculated in conformity with Mexican GAAP applied on a
consistent basis using constant Peso calculations.

(c) The term “including” is not limiting and means “including without
limitation”.

(d) The words “hereof”, “herein” and “hereunder” and words of similar import
when used in this Agreement shall refer to this Agreement as a whole and not to
any particular provision of this Agreement, and Section, Schedule and Exhibit
references are to this Agreement unless otherwise specified.

(e) The meanings given to terms defined herein shall be equally applicable to
both the singular and plural forms of such terms.

(f) In this Agreement, in the computation of periods of time from a specified
date to a later specified date, the word “from” means “from and including” and
the words “to” and “until” each mean “to but excluding”. Periods of days
referred to in this Agreement shall be counted in calendar days unless Business
Days are expressly prescribed.

 

22



--------------------------------------------------------------------------------

ARTICLE II

AMOUNTS AND TERMS OF COMMITMENTS

Section 2.1. Revolving Loan Commitments; Notes.

(a) [Intentionally Deleted.]

(b) Subject to the terms and conditions hereof, each Lender severally agrees to
make, during the Commitment Period, revolving loans to Borrowers (the “Revolving
Loans”) in an aggregate principal amount not to exceed at any time the Revolving
Loan Commitment of such Lender as then in effect minus such Lender’s Pro Rata
Share of the aggregate Letter of Credit Liability pursuant to Section 2.6
hereof. Anything contained in this Agreement to contrary notwithstanding, in no
event shall the aggregate outstanding principal amount of Revolving Loans at any
time together with the aggregate amount of all Letter of Credit Liability exceed
Borrowers’ Availability and at no time shall there be more than 10 Revolving
Loans outstanding. All Revolving Loans shall be repaid in Pesos. If any advance
of a Revolving Loan or participation in a Letter of Credit would exceed the
Borrowers’ Availability, the Lenders will refuse to make or may otherwise
restrict the making of Revolving Loans or the issuance of Letters of Credit as
the Majority Lenders determine until such excess has been eliminated. Until the
Final Maturity Date, Borrowers may borrow, repay and reborrow under this
Section 2.1(b) in accordance with the terms hereof.

(c) The Revolving Loans made by each Lender shall be evidenced by promissory
notes of the Borrowers dated the Effective Date, in each case in substantially
the form of Exhibit A (the “Revolving Notes”), appropriately completed,
representing the obligation of the Borrowers, as guaranteed (por aval) by the
Guarantors, to pay to such Lender the unpaid principal amount of the applicable
Loan being made by such Lender hereunder. Notwithstanding the references to the
TIIE Rate in any Revolving Note with respect to the Revolving Loans, the
Borrowers and the Lenders agree that the interest rate shall be determined in
accordance with this Agreement, and, in the case of a request by Borrowers of an
Overnight Rate Loan or a conversion of a TIIE Rate Loan to an Overnight Rate
Loan, the Lender and/or Borrowers may exchange any Revolving Note for a
Revolving Note that references the Overnight Rate instead of the TIIE Rate and
each Lender agrees to return to the Borrowers within ten (10) Business Days the
Revolving Note being replaced. Notwithstanding anything to the contrary herein,
at no time shall the aggregate outstanding principal balance of all Overnight
Rate Loans exceed MXN$75,000,000.

(d) Increase in Aggregate Commitment.

(i) At any time during the term of this Agreement after the Reserve Commitment
Amount has been reduced to zero (MXN$0.00) (which may be effected concurrently
with a request under this Section 2.1(d)), the Borrowers shall have the
irrevocable option once during each calendar year, and provided that the
conditions set forth in this Section 2.1(d) have been satisfied, prior to the
Final Maturity Date upon not less than fifteen (15) Business Days prior written
notice to Administrative Agent in the form attached hereto as Exhibit K (any
such notice, an “Increase Notice”), that each

 

23



--------------------------------------------------------------------------------

Lender increase its respective Revolving Loan Commitment (based on Lenders’ then
current pro rata commitment) such that the Revolving Loan Commitments shall be
increased by a minimum amount of MXN$50,000,000 each time an Increase Notice is
delivered by a Borrower, and the amount requested in all Increase Notices shall
not exceed MXN$250,000,000 in the aggregate over the term of this Agreement
(each, a “Line of Credit Increase”) but no Lender shall have any obligation
whatsoever to agree to any such requested increase (or any portion thereof), and
each Lender may in its sole and absolute discretion reject any such requested
increase. Upon receipt of such notice from the Borrowers, the Administrative
Agent shall give notice to each Lender of such proposed increase. Failure of any
such Lender to respond to such requested increase on or before ten (10) Business
Days after receipt of such notice shall be deemed to be a rejection thereof. If
the Lenders do not agree to increase their respective Revolving Loan Commitment
by amounts sufficient to provide for the Line of Credit Increase, the
Administrative Agent shall have the right to admit additional Lenders, if any
are agreeable, to increase the Revolving Loan Commitments by the amount
requested by the Borrowers, up to the maximum aggregate amount of
MXN$250,000,000, and in this event, Administrative Agent will use commercially
reasonable efforts to obtain one or more financial institutions that are not
Lenders and who are reasonably acceptable to the Borrowers, or the Borrowers may
seek to obtain one or more financial institutions that are not Lenders and who
are reasonably acceptable to the Administrative Agent. In the event of such an
increase, whether by increase in the respective Revolving Loan Commitments of
existing Lenders or by admission of additional Lenders, the Revolving Loan
Commitments shall automatically be increased by the Line of Credit Increase and
the pro rata share of the Lenders with respect to the Revolving Loan
Commitments, as increased hereby, shall automatically be adjusted.
Notwithstanding anything to the contrary herein, any Line of Credit Increase
will be implemented pursuant to an amendment or joinder to this Agreement that
will require the consent of the Administrative Agent, the Borrowers and the
Lenders providing such Line of Credit Increase but not other Lenders.

(ii) Each Line of Credit Increase shall be effective only upon Administrative
Agent’s reasonable determination that the following conditions have been
satisfied: Borrowers shall have delivered to Administrative Agent (w) the
Increase Notice, which shall (A) specify the date of such proposed increase
(which date shall not be less than fifteen (15) Business Days from the date of
receipt by Administrative Agent of Increase Notice) and the aggregate amount of
such proposed increase, which shall comply with the requirements in clause
(i) above, (B) certify that the information contained therein is true and
correct as of the date of the Increase Notice, (C) certify that that the Line of
Credit Increase shall only be used for general corporate purposes (including the
payment of any dividend permitted pursuant to the terms of this Agreement),
working capital purposes, to finance capital expenditures, or to repay existing
indebtedness, and (D) certify that before and after giving effect to such
increase (1) the representations and warranties contained in this Agreement and
the other Loan Documents are true and correct, in all material respects, as of
the date of the Increase Notice, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they are
true and correct, in all material respects, as of such earlier date, (2) no
Default or Event of Default exists or would otherwise exist after giving effect
to such increase, (3) that all

 

24



--------------------------------------------------------------------------------

requisite corporate proceedings or actions, that may be required authorizing the
requested increase shall have been taken by each of the Borrowers, (4) the
Borrowers are in pro forma compliance with the financial covenants set forth
herein and (5) the total principal amount of the Revolving Loan Commitments
after giving effect to the Line of Credit Increase does not exceed a maximum
amount of MXN$807,415,000, (x) all certificates, instruments, agreements and
opinions as the Administrative Agent may reasonably request in connection
therewith, (y) payment for the benefit of the Lenders increasing their
commitments or providing new commitments fees and other compensation charged in
connection with implementing the Line of Credit Increase and (z) each Collateral
Document shall have been ratified to the Administrative Agent’s reasonable
satisfaction to include the Line of Credit Increase and, with respect to any
Collateral Documents covering Collateral located in Mexico, Borrowers shall
deliver to the Administrative Agent evidence of the corresponding filing before
the competent Public Registry of Property, in each case, to the extent required
to cause such Lien to be valid and enforceable and to cause the Lien to secure
the Revolving Loan Commitment as in effect on the date hereof, plus the amount
of all Line of Credit Increases after the date hereof.

(iii) Revolving Loans made based upon the Line of Credit Increase shall
constitute “Revolving Loans” for all purposes of this Agreement and the other
Loan Documents. The terms and provisions of the Line of Credit Increase shall
be, except as otherwise set forth herein or in any agreement, document or
instrument delivered in connection with the effectuation of the Line of Credit
Increase, identical to the other Revolving Loans. Without limiting the
generality of the foregoing, (i) the maturity date of the Line of Credit
Increase shall be the Final Maturity Date, and (ii) the rate of interest
applicable to the Line of Credit Increase shall be identical to the rates of
interest applicable to the other Revolving Loans; provided that the all-in yield
(without limitation, whether in the form of interest rate margins, original
issue discount or upfront fees) applicable to any Line of Credit Increase will
be determined by the Borrowers and the Lenders providing the Line of Credit
Increase; provided further, that the Line of Credit Increase will not be more
than 25 basis points higher than the corresponding all-in yield (giving effect
to, without limitation, interest rate margins, original issue discount, and
upfront fees) for the existing Revolving Loan Commitments (prior to giving
effect to the Line of Credit Increase), unless the interest rate margin with
respect to such Revolving Loan Commitments is increased by an amount equal to
the difference between the all-in yield with respect to the Line of Credit
Increase and the corresponding all-in yield on such Revolving Loan Commitments,
minus 25 basis points.

(iv) Within a reasonable time after the effective date of any Line of Credit
Increase, the Administrative Agent is hereby authorized and directed by Borrower
to replace Schedule 1.1(a) hereof with Schedule 1.1(a) attached to the Increase
Notice submitted by Borrower once such Increase Notice is effective to reflect
such Line of Credit Increase and such revised Schedule 1.1(a) shall replace the
prior Schedule 1.1(a) and become part of this Agreement.

 

25



--------------------------------------------------------------------------------

Section 2.2. Acknowledgement; Procedure for Borrowing Revolving Loans.

(a) The Borrowers shall give the Administrative Agent irrevocable written
notice, substantially in the form of Exhibit B (which notice must be received by
the Administrative Agent prior to (1) 2:00 p.m., New York City time, at least
three Business Days prior to the requested Borrowing Date with respect to TIIE
Rate Loans and (2) 12:00 p.m., New York City time, at least one Business Day
prior to the requested Borrowing Date with respect to Overnight Rate Loans to be
funded from an office of the Lender outside of Mexico and 12:00 p.m. New York
City time on the requested Borrowing Date with respect to Overnight Rate Loans
to be funded from an office of the Lender in Mexico, requesting that each Lender
make a Revolving Loan on such Borrowing Date and specifying (i) the amount of
Revolving Loans to be borrowed, (ii) [Intentionally deleted], (iii) the
requested Borrowing Date, which shall be a Business Day, (iv) whether such
Revolving Loans are TIIE Rate Loans or Overnight Rate Loans (the “Notice of
Borrowing”), provided, that Borrowers acknowledge that, notwithstanding anything
to the contrary herein, Administrative Agent retains sole discretion over the
decision to fund any requests for Overnight Rate Loans. The Administrative Agent
shall provide the Borrowers at least fourteen (14) days prior written notice
(which notice may be sent by e-mail notwithstanding any other provision herein
to the contrary) of a Lender’s inability, as determined by Administrative Agent
(based on its sole discretion) to fund Overnight Rate Loans. Any Notice of
Borrowing received after (i) 2:00 p.m., New York City time with respect to TIIE
Rate Loans and (ii) 12:00 p.m., New York City time with respect to Overnight
Rate Loans shall be deemed to have been received on the following Business Day.
Each Revolving Loan shall be in an amount equal to MXN$10,000,000 or a whole
multiple of MXN$5,000,000 in excess thereof, unless such Revolving Loan is of
the full unused amount of the Revolving Loan Commitments, in which case such
Revolving Loan shall be for the full unused amount of the Revolving Loan
Commitments.

(b) Upon receipt of such notice, the Administrative Agent shall promptly (but,
assuming timely notice from the Borrowers pursuant to clause (a), (i) for the
TIIE Rate Loans, not later than 2:00 p.m., New York City time three Business
Days prior to the relevant Borrowing Date and (ii) for Overnight Rate Loans, not
later than 12:00 p.m., New York City time, at least one Business Day prior to
the requested Borrowing Date with respect to Overnight Rate Loans to be funded
from an office of the Lender outside of Mexico and 12:00 p.m. New York City time
on the requested Borrowing Date with respect to Overnight Rate Loans to be
funded from an office of the Lender in Mexico, in each case, notify each Lender
thereof. Not later than 10:00 a.m., New York City time, on the Borrowing Date
each Lender shall make available to the Administrative Agent an amount in
immediately available funds in Pesos equal to the Revolving Loan to be made by
such Lender, to the Peso account of the Administrative Agent referred to in
Schedule 10.6, or to such other account as most recently designated by the
Administrative Agent for such purpose by notice to such Lenders. Unless the
Administrative Agent determines that any applicable condition specified in
Article III has not been satisfied, the Administrative Agent shall credit the
amounts so received, in like funds, to the account of any Borrower in México
City designated in the relevant Notice of Borrowing or otherwise apply such
amounts as the Borrowers shall irrevocably direct in the Notice of Borrowing.

Section 2.3. Repayment. The principal of the Revolving Loans of each Lender
shall be payable in full on the Final Maturity Date.

 

26



--------------------------------------------------------------------------------

Section 2.4. Prepayments.

(a) Optional Prepayments.

(a) [Intentionally Deleted.]

(b) Borrowers may prepay the Revolving Loans, in whole or in part, by providing
irrevocable notice to the Administrative Agent, specifying the date and amount
of prepayment, no later than (A) with respect to TIIE Rate Loans, 12:00 noon,
New York City time, two Business Days prior to the date of the proposed
prepayment and (B) with respect to Overnight Rate Loans, 10:00 a.m., New York
City time, one Business Day prior to the date of the proposed voluntary
prepayment with respect to Overnight Rate Loans funded from an office of a
Lender outside of Mexico and 10:00 a.m., New York City time on the same date of
the proposed voluntary prepayment with respect to Overnight Rate Loans funded
from an office of a Lender located in Mexico.

(c) Any prepayment made pursuant to subsection (ii) of this Section 2.4(a) shall
not incur any penalty or premium, but shall be subject to the indemnity
provisions of Section 2.15, in addition to any other interest, fees, expenses or
other amounts owing hereunder on the date of the prepayment.

(d) Upon receipt of a notice of prepayment, the Administrative Agent shall
promptly notify each Lender entitled to receive a portion thereof. If such
notice is given, the Borrowers shall make such prepayment and the payment amount
specified in such notice shall be due and payable on the date specified therein,
together with accrued interest to, and any other amounts then due on, each such
date on the amount prepaid. The aggregate minimum amount of any prepayment of
the Revolving Loans shall be at least MXN$10,000,000, and in multiples of
MXN$5,000,000 thereof in excess thereof, or, if less, the aggregate principal
amount of the Revolving Loans then outstanding.

(b) Mandatory Prepayments.

(i) If on any date any Borrower or any of the Subsidiary Loan Parties shall
receive Net Cash Proceeds from any Prepayment Event described in clause (a) of
the definition thereof, the Borrowers shall make a prepayment of the Revolving
Loans in an aggregate amount equal to 100% of the Excess Net Cash Proceeds in
accordance with this Section 2.4(b) within five (5) Business Days of receipt of
such Excess Net Cash Proceeds; provided that notwithstanding anything to the
contrary herein, the Borrowers shall not be required to prepay the Revolving
Loans as a result of such Prepayment Event, if, (1) no Default or Event of
Default has occurred and is continuing, and (2) with respect to any Excess Net
Cash Proceeds received by any Borrower and/or any Subsidiary Loan Party from
such Asset Sale, (x) any Borrower or one of the Subsidiary Loan Parties uses
such Excess Net Cash Proceeds to replace, improve or repair the affected
property or asset or acquire a long-term productive asset of the general type
used in Borrowers’ business, (y) such Borrower or a Subsidiary Loan Party enters
into a contract for such replacement, acquisition, improvement or repair within
180 days of such Asset Sale, and (z) such replacement, acquisition, improvement
or repair is effected within 360 days of such Asset Sale; provided further that
it is understood and agreed that,

 

27



--------------------------------------------------------------------------------

at the Borrowers’ sole option, Borrowers may grant a first priority enforceable
Lien (subject to Permitted Liens) in favor of the Administrative Agent on terms
substantially similar to the Collateral Documents delivered on or before the
Effective Date on any asset or property improved, replaced or acquired pursuant
to this Section 2.4(b)(i). In the event that such Borrower or a Subsidiary Loan
Party (A) does not enter into a contract for such replacement, acquisition,
improvement or repair on or before the last day of such 180 day period or
(B) does not effect such replacement, acquisition, improvement or repair on or
before the last day of such 360 day period, Borrowers shall within five
(5) Business Days thereof make a prepayment of the Revolving Loans in an amount
equal to such Excess Net Cash Proceeds.

(ii) If on any date any Borrower or any of the Subsidiary Loan Parties shall
receive Net Cash Proceeds from any Prepayment Event described in clause (b) of
the definition thereof, the Borrowers shall make a prepayment of the Revolving
Loans in an aggregate amount equal to 100% of the Excess Net Cash Proceeds
within five (5) Business Days; provided that notwithstanding anything to the
contrary herein, the Borrowers shall not be required to prepay the Revolving
Loans as a result of such Prepayment Event, if, (1) no Default or Event of
Default has occurred and is continuing and (2) with respect to any Excess Net
Cash Proceeds received by any Borrower or the Subsidiary Loan Parties from such
Prepayment Events, (x) any Borrower or one of the Subsidiary Loan Parties uses
such Excess Net Cash Proceeds to repair, improve or replace the affected
property or asset or acquire a long-term productive asset of the general type
used in Borrowers’ business, (y) such Borrower or a Subsidiary Loan Party enters
into a contract for such repair, acquisition, improvement or replacement within
180 days of the Prepayment Event, and (z) such repair acquisition, improvement
or replacement is effected within 360 days of the Prepayment Event; provided
further that it is understood and agreed that, at the Borrowers’ sole option,
Borrowers may grant a first priority enforceable Lien (subject to Permitted
Liens) in favor of the Administrative Agent on terms substantially similar to
the Collateral Documents delivered on or before the Effective Date on any asset
or property improved, replaced or acquired pursuant to this Section 2.4(b)(ii).
In the event that such Borrower or a Subsidiary Loan Party (A) does not enter
into a contract for such replacement, acquisition, improvement or repair on or
before the last day of such 180 day period or (B) does not effect such
replacement, acquisition, improvement or repair on or before the last day of
such 360 day period, Borrowers shall within five (5) Business Days thereof make
a prepayment of the Revolving Loans in an amount equal to such Excess Net Cash
Proceeds.

(iii) If on any date any Borrower shall receive Net Cash Proceeds from any
Prepayment Event described in clause (c) of the definition thereof, the
Borrowers shall make a prepayment of the Revolving Loans in an aggregate amount
equal to 100% of the Excess Net Cash Proceeds, which shall be applied to prepay
the Revolving Loans in accordance with this Section 2.4(b) within five
(5) Business Days.

(iv) If on any date any Borrower shall receive Net Cash Proceeds from any
Prepayment Event described in clause (d) of the definition thereof, the
Borrowers shall make a prepayment of the Revolving Loans in an aggregate amount
equal to 100% of such Net Cash Proceeds received by any Borrower which shall be
applied to prepay the Revolving Loans in accordance with this Section 2.4(b)
within five (5) Business Days.

 

28



--------------------------------------------------------------------------------

(v) At each Mandatory Prepayment Collateral Coverage Ratio Test Date, the
Revolving Loan Commitment shall be temporarily reduced by such amount so that
the Mandatory Prepayment Collateral Coverage Ratio shall be no less than 2.50 to
1.00 (the amount of each such reduction, a “Temporary Line Block”), and if on
such date, the aggregate outstanding Revolving Loans and the Letter of Credit
Liabilities exceed the Revolving Loan Commitments then in effect (after giving
effect to any such Temporary Line Block), then the Borrowers shall make a
prepayment of the Revolving Loans in an aggregate amount equal to such excess
within five (5) Business Days after such Mandatory Prepayment Collateral
Coverage Ratio Test Date; provided that in no event shall the Revolving Loan
Commitment be temporarily reduced by an amount greater than the Excess Net Cash
Proceeds attributed to a Prepayment Event described in clause (a) and (b) of the
definition thereof. At any time after a Temporary Line Block is implemented, if,
on a Mandatory Prepayment Collateral Coverage Ratio Test Date, the Mandatory
Prepayment Collateral Coverage Ratio is equal to or greater than 2.50 to 1.00,
any Temporary Line Block currently in effect shall be reduced or eliminated, as
applicable, by the amount that after giving effect to such reduction or the
elimination of the Temporary Line Block, the Mandatory Prepayment Collateral
Coverage Ratio is equal to or greater than 2.50 to 1.0. Notwithstanding anything
in this Agreement to the contrary, if on any date set forth in clause (a) of the
definition of Mandatory Prepayment Collateral Coverage Ratio Test Date (A) the
Mandatory Prepayment Collateral Coverage Ratio is less than 2.50 to 1.00 and
(B) the aggregate outstanding Revolving Loans and the Letter of Credit
Liabilities exceeds (1) the Revolving Loan Commitments then in effect (after
giving effect to any then existing Temporary Line Block) or (2) during a
Borrowing Base Period, the Borrowing Base, then such Borrower or Subsidiary Loan
Party shall not utilize such Excess Net Cash Proceeds until such time as the
Borrower makes a prepayment of the Revolving Loans in an aggregate amount equal
to such excess referenced in clause (B) above.

(vi) Amounts to be applied in connection with prepayments made pursuant to
clauses (i)-(iv) of this Section 2.4(b) shall be applied to prepay the Revolving
Loans, on a pro rata basis.

(vii) Pending the final application of any such Net Cash Proceeds in accordance
with this Section 2.4, the Borrowers and their Subsidiaries may temporarily
invest such Net Cash Proceeds in any manner that is not prohibited by this
Agreement.

(viii) If, on the date any prepayment of the Revolving Loans under this
Section 2.4, there are Letter of Credit Liabilities outstanding, such prepayment
shall be applied first, to Revolving Loans outstanding and, second, as cash
collateralization for Letter of Credit Liabilities outstanding. In the event
that the Borrowers shall be required pursuant to this Section 2.4 to provide
cash collateralization for Letter of Credit Liabilities, Borrowers shall effect
the same by paying to the Administrative Agent immediately available funds in an
amount equal to the required amount, which funds shall be retained by the
Administrative Agent in a collateral account (as collateral

 

29



--------------------------------------------------------------------------------

security in the first instance for the Letter of Credit Liabilities) until such
time as the Letters of Credit shall have been terminated and all of the Letter
of Credit Liabilities paid in full.

(ix) If on any date the sum of the aggregate outstanding Revolving Loans and the
Letter of Credit Liabilities exceeds the lesser of (A) the Revolving Loan
Commitments then in effect and (B) during any Borrowing Base Period, the
Borrowing Base, the Borrowers shall promptly (but in no event later than the two
(2) Business Days after such date) prepay (or in the case of Letter of Credit
Liabilities, cash collateralize) the Revolving Loans or Letter of Credit
Liabilities in an aggregate amount equal to such excess.

Section 2.5. Interest Rates and Payment Dates.

(a) [Intentionally Deleted].

(b) The Overnight Rate Loans shall bear interest on the unpaid principal amount
thereof at a rate per annum equal to the Overnight Rate plus the relevant
Applicable Margin.

(c) The Revolving Loans shall bear interest for each day during each Peso
Interest Period for such Revolving Loans on the unpaid principal amount thereof
at a rate per annum equal to the TIIE Rate determined for such Peso Interest
Period plus the relevant Applicable Margin.

(d) The Borrowers hereby agree that the interest rates for the TIIE Rate Loans
shall vary based on changes in the TIIE Rate in the manner described herein and
consents to such adjustments, with such notices as is required in accordance
herewith.

(e) Upon the occurrence and during the continuance of an Event of Default under
Section 7.1, the principal amount of all Revolving Loans and, to the extent
permitted by applicable law, any overdue interest payments on the Revolving
Loans or any overdue fees or other amounts owed hereunder, shall thereafter bear
interest (including post-petition interest, fees or expenses in any Insolvency
Proceeding (including any such interest, fees or expenses which, but for the
filing of a petition in bankruptcy, would have accrued, whether or not a claim
is allowed for such interest in the related Insolvency Proceeding)) payable on
demand at a rate that is 2% per annum in excess of the rate otherwise payable
hereunder applicable to the Overnight Rate Loans or the TIIE Rate Loans, as
applicable. Payment or acceptance of the increased rate of interest provided for
in this Section 2.5(e) is not a permitted alternative to timely payment and full
compliance with the covenants hereunder and shall not constitute a waiver of any
Default or Event of Default or otherwise prejudice or limit any rights or
remedies of Administrative Agent or any Lender.

(f) Except as otherwise provided in paragraph (e) of this Section 2.5, interest
on each TIIE Rate Loan shall be payable in arrears on each Peso Interest Payment
Date; and interest on each Overnight Rate Loan shall be payable in arrears on
the first day of each calendar quarter.

(g) [Intentionally Deleted].

 

30



--------------------------------------------------------------------------------

Section 2.6. Letters of Credit. Subject to the terms and conditions of this
Agreement and upon the date that a Lender agrees in writing to be an Issuing
Lender, the Revolving Loan Commitments may be utilized, upon request of the
Borrowers, in addition to the Revolving Loans provided for in Section 2.1(b)
hereof, for the issuance by the Issuing Lender of letters of credit
(collectively, “Letters of Credit”) for account of any Borrower, provided that
the maximum face amount of the Letters of Credit to be issued or modified does
not exceed the lesser of (i) MXN$150,000,000 minus the sum of (1) the aggregate
undrawn amount of all outstanding Letters of Credit at such time plus, without
duplication, (2) the aggregate unpaid Reimbursement Obligations with respect to
all Letters of Credit outstanding at such time and (ii) the Borrowers’
Availability. As of the Effective Date, the Borrowers acknowledge that because a
Lender has not agreed to be the Issuing Lender as of the Effective Date, the
Borrowers may not request Letters of Credit. In no event shall the expiration
date of any Letter of Credit extend beyond the earlier of the Final Maturity
Date and the date 12 months following the issuance of such Letter of Credit. The
following additional provisions shall apply to Letters of Credit:

(a) The Borrowers shall give the Administrative Agent at least three Business
Days’ irrevocable prior notice (effective upon receipt) specifying the Business
Day (which shall be no later than thirty days preceding the Final Maturity Date)
each Letter of Credit is to be issued and the account party or parties therefor
and describing in reasonable detail the proposed terms of such Letter of Credit
(including the beneficiary thereof) and the nature of the transactions or
obligations proposed to be supported thereby (including whether such Letter of
Credit is to be a commercial letter of credit or a standby letter of credit).
Upon receipt of any such notice, the Administrative Agent shall advise the
Issuing Lender of the contents thereof.

(b) On each day during the period commencing with the issuance by the Issuing
Lender of any Letter of Credit and until such Letter of Credit shall have
expired or been terminated, the Revolving Loan Commitment of each Lender shall
be deemed to be utilized for all purposes of this Agreement in an amount equal
to such Lender’s pro rata percentage based upon its share of the Revolving Loan
Commitments then in effect (each a “Pro Rata Share”) of the then undrawn face
amount of such Letter of Credit. Each Lender (other than the Issuing Lender)
agrees that, upon the issuance of any Letter of Credit hereunder, it shall
automatically acquire a participation in the Issuing Lender’s liability under
such Letter of Credit in an amount equal to such Lender’s Pro Rata Share of such
liability, and each Lender (other than the Issuing Lender) thereby shall
absolutely, unconditionally and irrevocably assume, as primary obligor and not
as surety, and shall be unconditionally obligated to the Issuing Lender to pay
and discharge when due, its Pro Rata Share of the Issuing Lender’s liability
under such Letter of Credit.

(c) Upon receipt from the beneficiary of any Letter of Credit of any demand for
payment under such Letter of Credit, the Issuing Lender shall promptly notify
the Borrowers (through the Administrative Agent) of the amount to be paid by the
Issuing Lender as a result of such demand and the date on which payment is to be
made by the Issuing Lender to such beneficiary in respect of such demand.
Notwithstanding the identity of the account party of any Letter of Credit, each
Borrower hereby unconditionally agrees, jointly and severally, to pay and
reimburse the Administrative

 

31



--------------------------------------------------------------------------------

Agent for account of the Issuing Lender for the amount of each demand for
payment under such Letter of Credit at or prior to the date on which payment is
to be made by the Issuing Lender to the beneficiary thereunder, without
presentment, demand, protest or other formalities of any kind; provided, the
Borrowers may make a request to borrow pursuant to subsection (d) below in lieu
of making such payment and reimbursement in cash to the Administrative Agent for
account of the Issuing Lender.

(d) Forthwith upon its receipt of a notice referred to in clause (c) of this
Section 2.6, the Borrowers shall advise the Administrative Agent whether or not
the Borrowers intend to borrow hereunder to finance its obligation to reimburse
the Issuing Lender for the amount of the related demand for payment and, if it
does, submit a notice of such borrowing in accordance with the terms of this
Agreement. In the event that the Borrowers fail to so advise the Administrative
Agent, or if the Borrowers fail to reimburse the Issuing Lender for a demand for
payment under a Letter of Credit by the date of such payment, the Administrative
Agent shall give each Lender prompt notice of the amount of the demand for
payment, specifying such Lender’s Pro Rata Share of the amount of the related
demand for payment.

(e) Each Lender (other than the Issuing Lender) shall pay to the Administrative
Agent for account of the Issuing Lender at the Administrative Agent’s offices
and in the accounts set forth in Schedule 10.6, in Pesos (at the New York office
and account of the Administrative Agent) and in immediately available funds, the
amount of such Lender’s Pro Rata Share of any payment under a Letter of Credit
upon notice by the Issuing Lender (through the Administrative Agent) to such
Lender requesting such payment and specifying such amount. Each such Lender’s
obligation to make such payments to the Administrative Agent for account of the
Issuing Lender under this clause (e), and the Issuing Lender’s right to receive
the same, shall be absolute and unconditional and shall not be affected by any
circumstance whatsoever, including, without limitation, (i) the failure of any
other Lender to make its payment under this clause (e), (ii) the financial
condition of the Borrowers (or any other account party), (iii) the existence of
any Default or Event of Default or (iv) the termination of the Revolving Loan
Commitments. Each such payment to the Issuing Lender shall be made without any
offset, abatement, withholding or reduction whatsoever.

(f) Upon the making of each payment by a Lender to the Issuing Lender pursuant
to clause (e) above in respect of any Letter of Credit, such Lender shall,
automatically and without any further action on the part of the Administrative
Agent, the Issuing Lender or such Lender, acquire (i) a participation in an
amount equal to such payment in the Reimbursement Obligation owing to the
Issuing Lender by the Borrowers hereunder and under the Letter of Credit
Documents relating to such Letter of Credit and (ii) a participation in a
percentage equal to such Lender’s Pro Rata Share in any interest or other
amounts payable by the Borrowers hereunder and under such Letter of Credit
Documents in respect of such Reimbursement Obligation (other than the
commissions, charges, costs and expenses payable to the Issuing Lender pursuant
to clause (g) of this Section 2.6). Upon receipt by the Issuing Lender from or
for account of the Borrowers of any payment in respect of any Reimbursement
Obligation or any such interest or other amount (including by way of setoff or
application of proceeds of any collateral security)

 

32



--------------------------------------------------------------------------------

the Issuing Lender shall promptly pay to the Administrative Agent for account of
each Lender entitled thereto, such Lender’s Pro Rata Share of such payment, each
such payment by the Issuing Lender to be made in the same money and funds in
which received by the Issuing Lender. In the event any payment received by the
Issuing Lender and so paid to the Lenders hereunder is rescinded or must
otherwise be returned by the Issuing Lender, each Lender shall, upon the request
of the Issuing Lender (through the Administrative Agent), repay to the Issuing
Lender (through the Administrative Agent) the amount of such payment paid to
such Lender, with interest at the rate specified in clause (j) of this
Section 2.6.

(g) The Borrowers shall pay to the Administrative Agent for account of the
Issuing Lender in respect of each Letter of Credit an issuance fee payable in
Dollars in an amount equal to (A) 2.25% per annum of the daily average undrawn
face amount of such Letter of Credit for the period from and including the date
of issuance of such Letter of Credit to and including the date such Letter of
Credit is drawn in full, expires or is terminated (such fee to be
non-refundable, to be paid in arrears payable quarterly in arrears on the last
Business Day of each December, March, June and September and on the Final
Maturity Date or such earlier date as the Revolving Loan Commitments shall
terminate as provided herein, commencing on the date such Letter of Credit is
issued and to be calculated, for any day, after giving effect to any payments
made under such Letter of Credit on such day or any expiration or termination
thereof) or (B) if such Letter of Credit is issued by Administrative Agent to a
commercial bank at the request of Borrowers to backstop a letter of credit
issued by such commercial bank, the fee charge by such commercial bank for the
issuance of such letter of credit, computed on the daily amount available to be
drawn under such Letter of Credit and on a quarterly basis in arrears. The
Issuing Lender shall pay to the Administrative Agent for account of each Lender
(other than the Issuing Lender), from time to time at reasonable intervals (but
in any event at least monthly), but only to the extent actually received from
the Borrowers, an amount equal to such Lender’s Pro Rata Share of all such fees
in respect of each Letter of Credit (including any such fee in respect of any
period of any renewal or extension thereof). In addition, the Borrowers shall
pay to the Administrative Agent for account of the Issuing Lender a fronting fee
payable in Dollars in respect of each Letter of Credit in an amount equal to the
greater of (i) US$2,500 and (ii) 0.20% per annum of the daily average undrawn
face amount of such Letter of Credit for the period from and including the date
of issuance of such Letter of Credit to and including the date such Letter of
Credit is drawn in full, expires or is terminated (such fee to be
non-refundable, payable quarterly in arrears on the last Business Day of each
December, March, June and September and on the Final Maturity Date or such
earlier date as the Revolving Loan Commitments shall terminate as provided
herein, commencing on the date such Letter of Credit is issued) and to be
calculated, for any day, after giving effect to any payments made under such
Letter of Credit on such day or any expiration or termination thereof) plus all
commissions, charges, costs and expenses in the amounts customarily charged by
the Issuing Lender from time to time in like circumstances with respect to the
issuance of each Letter of Credit. In addition, the Borrower shall pay directly
to the Issuing Lender for its own account the customary issuance, presentation,
amendment and other processing fees, and other standard costs and charges, of
the Issuing Lender relating to letters of credit as from time to time in effect.
Such customary fees and standard costs and charges are due and payable on demand
and are nonrefundable.

 

33



--------------------------------------------------------------------------------

(h) Promptly following the end of each calendar month, the Issuing Lender shall
deliver (through the Administrative Agent) to each Lender and the Borrowers a
notice describing the aggregate amount of all Letters of Credit outstanding at
the end of such month, which notice shall list the Letters of Credit by number
and by beneficiary. Upon the request of any Lender from time to time, the
Issuing Lender shall deliver any other information reasonably requested by such
Lender with respect to each Letter of Credit then outstanding.

(i) The issuance by the Issuing Lender of each Letter of Credit shall, in
addition to the conditions precedent set forth in Section 3.2 hereof, be subject
to the applicable conditions precedent that (i) such Letter of Credit shall be
in such form and contain such terms as shall be reasonably satisfactory to the
Issuing Lender consistent with its then current practices and procedures with
respect to letters of credit of the same type and (ii) the Borrowers shall have
executed and delivered such applications, agreements and other instruments
relating to such Letter of Credit as the Issuing Lender shall have reasonably
requested consistent with its then current practices and procedures with respect
to letters of credit of the same type, provided that in the event of any
conflict between any such application, agreement or other instrument and the
provisions of this Agreement or any Collateral Document, the provisions of this
Agreement and the Collateral Documents shall control.

(j) To the extent that any Lender fails to pay any amount required to be paid
pursuant to clause (e) or (f) of this Section 2.6 on the due date therefor, such
Lender shall pay interest to the Issuing Lender (through the Administrative
Agent) on such amount from and including such due date to but excluding the date
such payment is made (i) during the period from and including such due date to
but excluding the date three Business Days thereafter, at a rate per annum equal
to the Federal Funds Rate (as in effect from time to time) and (ii) thereafter,
at a rate per annum equal to the TIIE Rate (as in effect from time to time) plus
2%.

(k) The issuance by the Issuing Lender of any modification or supplement to any
Letter of Credit hereunder shall be subject to the same conditions applicable
under this Section 2.6 to the issuance of new Letters of Credit, and no such
modification or supplement shall be issued hereunder unless either (x) the
respective Letter of Credit affected thereby would have complied with such
conditions had it originally been issued hereunder in such modified or
supplemented form or (y) each Lender shall have consented thereto.

(l) Each Borrower hereby indemnifies and holds harmless each Lender and the
Administrative Agent from and against any and all claims and damages, losses,
liabilities, costs or expenses which such Lender or the Administrative Agent may
incur (or which may be claimed against such Lender or the Administrative Agent
by any Person whatsoever) by reason of or in connection with the execution and
delivery or transfer of or payment or refusal to pay by the Issuing Lender under
any Letter of Credit;

 

34



--------------------------------------------------------------------------------

provided that the Borrowers shall not be required to indemnify any Lender or the
Administrative Agent for any claims, damages, losses, liabilities, costs or
expenses to the extent, but only to the extent, caused by (w) a breach by a
Lender of its obligations under Section 2.6 hereof, (x) the willful misconduct
or gross negligence of the Issuing Lender in determining whether a request
presented under any Letter of Credit complied with the terms of such Letter of
Credit, (y) in the case of the Issuing Lender, such Lender’s failure to pay
under any Letter of Credit after the presentation to it of a request strictly
complying with the terms and conditions of such Letter of Credit, or (z) the
breach by the Issuing Lender of its obligations under this Section 2.6. Nothing
in this Section 2.6 is intended to limit the other obligations of the Borrowers,
any Lender or the Administrative Agent under this Agreement.

Section 2.7. Computation of Interest and Fees.

(a) Interest in respect of the Revolving Loans shall be calculated on the basis
of a 360-day year for the actual days elapsed; and commitment fees shall be
calculated on the basis of a 360-day year for the actual days elapsed. The
Administrative Agent shall, as soon as practicable, notify the Borrowers and the
Lenders of each determination of the TIIE Rate; provided, however, that any
failure to do so shall not relieve the Borrowers of any liability hereunder.

(b) Each determination of an interest rate by the Administrative Agent pursuant
to any provision of this Agreement shall be conclusive and binding on the
Borrowers and the Lenders in the absence of manifest error. The Administrative
Agent shall, at the request of the Borrowers or any Lender, deliver to the
Borrowers or such Lender, as the case may be, a statement showing the quotations
used by the Administrative Agent in determining any interest rate pursuant to
Sections 2.5(a) and (b).

Section 2.8. Cost of Funding; Inability to Determine Interest Rate.

(a) If the Majority Lenders determine that for any reason in connection with any
request for a TIIE Rate Loan or continuation thereof that (a) Peso deposits are
not being offered to banks for the applicable amount and Peso Interest Period of
such TIIE Rate Loan, (b) adequate and reasonable means do not exist for
determining the TIIE Rate for any requested Peso Interest Period with respect to
a proposed TIIE Rate Loan, or (c) the TIIE Rate for any requested Peso Interest
Period with respect to a proposed TIIE Rate Loan does not adequately and fairly
reflect the cost to such Lenders of funding such Loan, the Administrative Agent
will promptly so notify the Borrowers and each Lender. Thereafter, the
obligation of the Lenders to make or maintain TIIE Rate Loans shall be suspended
until the Administrative Agent (upon the instruction of the Majority Lenders)
revokes such notice. Upon receipt of such notice, the Borrowers may revoke any
pending request for a borrowing of, conversion to or continuation of TIIE Rate
Loans or, failing that, will be deemed to have converted such request into a
request for a Overnight Rate Loan in the amount specified therein.

(b) TIIE Rate. If, for any Peso Interest Period, the TIIE Rate ceases to be
published and no Substitute TIIE Rate is published by Banco de México, the
Administrative Agent shall promptly give notice by facsimile or electronic
transmission of such determination to the

 

35



--------------------------------------------------------------------------------

Borrowers and each Lender. If such notice is given and until such notice has
been withdrawn by the Administrative Agent, then any portion of the outstanding
principal balance hereof which bears interest determined in relation to the TIIE
Rate shall, subsequent to the end of the Peso Interest Period applicable
thereto, bear interest at the latest TIIE Rate that has been published by Banco
de México.

Section 2.9. Maximum Interest Rate. Anything in this Agreement or any Notes to
the contrary notwithstanding, the interest rate on any Revolving Loans shall in
no event be in excess of the maximum permitted by Applicable Law.

Section 2.10. Fees.

(a) Administration Fee. The Borrowers will pay to the Administrative Agent, for
its account, an administration fee in the amount and at the times agreed to by
the Administrative Agent and the Borrowers in a separate fee letter (the “Fee
Letter”).

(b) Facility Fees. The Borrowers agree to pay in Pesos to the Administrative
Agent, for the account of each Lender a commitment fee for the period from and
including the Effective Date to the Final Maturity Date, computed at the
Facility Fee Rate on the average daily amount of the Available Credit Commitment
of such Lender during the period for which payment is made, payable quarterly in
arrears on the last Business Day of each December, March, June and September and
on the Final Maturity Date or such earlier date as the Revolving Loan
Commitments shall terminate as provided herein, commencing on the Effective
Date.

(c) Lead Arranger. The Borrowers will pay to the Lead Arranger, for its account,
the fees in the amounts and at the times agreed to by the Lead Arranger and
Borrowers in the Fee Letter.

(d) Upfront Fee. The Borrowers agree to pay to the Administrative Agent, for the
account of each Lender providing a new Revolving Loan Commitment (other than
ING) pursuant to converting the Reserve Commitment Amount to a Revolving Loan
Commitment pursuant to the terms hereof or pursuant to Section 2.1(d) hereof, in
consideration of such new commitment, a one-time fee up to 0.50% of each such
Lender’s Revolving Loan Commitment which shall be fully earned and
non-refundable on the effective date of such Revolving Loan Commitment and shall
be payable in Dollars.

Section 2.11. Pro Rata Treatment and Payments.

(a) Except as otherwise provided in Sections 2.12, 2.13, 2.14 and/or 2.15, each
payment (including each prepayment) by the Borrowers on account of principal of
and interest on the Revolving Loans (i) shall be made pro rata according to the
respective outstanding principal amounts of the Lenders’ respective Revolving
Loan Commitments, as determined by the Administrative Agent on the date
immediately prior to such payment date and (ii) shall be made to each Lender pro
rata according to the respective outstanding principal amounts of the Revolving
Loans held by each Lender.

(b) Payments by the Borrowers of (i) principal and interest in respect of the
Revolving Loans shall be made in Pesos, and payments by the Borrowers of fees on
the

 

36



--------------------------------------------------------------------------------

Revolving Loan Commitments shall be made in Pesos and (ii) all other amounts
shall be made in Dollars or as otherwise agreed to by the Borrowers and the
Administrative Agent or the Lender to whom such other amount is payable. All
payments (including prepayments) to be made by the Borrowers on account of
principal, interest, fees and other amounts due and payable hereunder shall be
made without set-off, deduction, withholding or counterclaim, and shall be made
prior to 12:00 Noon, New York City time, on the due date thereof to the
Administrative Agent, for the account of the Lender or Lenders entitled to
receive the same, at the Administrative Agent’s offices and accounts set forth
in Schedule 10.6, in Dollars (at the New York office and account designated by
the Administrative Agent) or Pesos (at the Mexico City office and account
designated by the Administrative Agent), as required by the terms hereof, and in
immediately available funds. The Administrative Agent shall distribute such
payments to the Lender or Lenders entitled to receive the same promptly upon
receipt in like funds as received. If any payment on a Revolving Loan becomes
due and payable on a day other than a Business Day therefor, the maturity
thereof shall be extended to the next succeeding Business Day for such Revolving
Loan unless the result of such extension would be to extend such payment into
another calendar month, in which event such payment shall be made on the
immediately preceding Business Day. In the case of any extension of any payment
of principal pursuant to the preceding sentence, interest thereon shall be
payable at the then applicable rate during such extension.

(c) Unless the Administrative Agent shall have been notified in writing by any
Lender prior to a borrowing that such Lender will not make the amount that would
constitute its share of the Revolving Loans available to the Administrative
Agent, the Administrative Agent may assume that such Lender is making such
amount available to the Administrative Agent, and the Administrative Agent may,
in reliance upon such assumption, make available to the Borrowers a
corresponding amount. If such amount is not made available to the Administrative
Agent by the required time on the Effective Date or on each Borrowing Date, such
Lender shall pay to the Administrative Agent, on demand, such amount with
interest thereon, at a rate equal to the greater of (i) the TIIE Rate and (ii) a
rate determined by the Administrative Agent in accordance with banking industry
rules on interbank compensation, for the period until such Lender makes such
amount immediately available to the Administrative Agent. A certificate of the
Administrative Agent submitted to any Lender with respect to any amounts owing
under this paragraph shall be conclusive in the absence of manifest error. If
such Lender’s share of the Revolving Loans is not made available to the
Administrative Agent by such Lender within three Business Days after such
Borrowing Date, the Administrative Agent shall notify the Borrowers of the
failure of such Lender to make such amount available to the Administrative Agent
and the Administrative Agent shall also be entitled to recover such amount with
interest thereon at the rate per annum applicable to the Revolving Loans which
were to have been made by such Lender, on demand, from the Borrowers.

(d) Unless the Administrative Agent shall have been notified in writing by the
Borrowers prior to the date of any payment due to be made by the Borrowers
hereunder that the Borrowers will not make such payment to the Administrative
Agent, the Administrative Agent may assume that the Borrowers are making such
payment and the Administrative Agent may, but shall not be required to, in
reliance upon such assumption, make available to the Lender or Lenders entitled
thereto their respective pro rata shares of a corresponding amount. If such
payment is not made to the Administrative Agent by the Borrowers within three
Business Days

 

37



--------------------------------------------------------------------------------

after such due date, the Administrative Agent shall be entitled to recover, on
demand, from each Lender to which any amount which was made available pursuant
to the preceding sentence, such amount with interest thereon at the rate per
annum equal to the daily average TIIE Rate. Nothing herein shall be deemed to
limit the rights of the Administrative Agent or any Lender against the
Borrowers.

Section 2.12. Taxes.

(a) Any and all payments by (or on behalf of) the Borrowers under the Loan
Documents shall be made free and clear of, and without deduction or withholding
for, any and all Taxes. In addition, the Borrowers shall pay all Other Taxes
(excluding in the case of each Lender and Agent, federal and state income
taxes).

(b) If any Loan Party (or any Person on its behalf) shall be required by law to
deduct or withhold any Taxes, Other Taxes or Further Taxes from or in respect of
any sum payable under any Loan Document, then:

(i) the sum payable shall be increased by such additional amounts (the
“Additional Amounts”) as necessary so that, after making all required deductions
and withholdings applicable to Additional Amounts payable hereunder, the
recipient thereof receives an amount equal to the sum that it would have
received and retained had no such deductions or withholdings been made, unless
such recipient has agreed to receive a lesser amount in a written instrument
executed by such recipient, the Borrowers and the Administrative Agent, and

(ii) the Borrowers (or other Person on its behalf) shall make such deductions
and withholdings and promptly shall pay the full amount deducted or withheld to
the relevant taxing authority or other authority in accordance with Applicable
Law.

(c) Each Borrower agrees to indemnify and hold harmless each Person entitled to
receive any payment under the Loan Documents for the full amount of Taxes, Other
Taxes and Further Taxes in the amount that such recipient specifies as necessary
under Applicable Law to preserve the after-tax yield it would have received if
such Taxes, Other Taxes or Further Taxes had not been imposed, and any liability
(including penalties, interest, additions to tax and expenses) arising therefrom
or with respect thereto, whether or not such Taxes, Other Taxes or Further Taxes
were correctly or legally asserted. Payment under this indemnification shall be
made within 30 days after the date such Person makes written demand therefor.
Should the Borrowers believe that any such Taxes, Other Taxes or Further Taxes
for which it has so indemnified any Person were incorrectly asserted, the
Borrowers may (so long as any such actions could not reasonably be expected to
have an adverse effect on such Person) institute proceedings or otherwise make
claims to recover such amounts and, should any such amounts be so recovered, the
Borrowers shall retain all such amounts.

(d) Within 45 days after the date of any payment by the Borrowers of any Taxes,
Other Taxes or Further Taxes in connection with any payment by it under the Loan
Documents, the Borrowers shall furnish to the Administrative Agent (for
distribution to the Lenders) the original or a certified copy of a receipt
evidencing payment thereof (or if paid electronically, adequate payment
confirmation evidence as available under Applicable Law), or other evidence of
payment reasonably satisfactory to each applicable Lender or the Administrative
Agent.

 

38



--------------------------------------------------------------------------------

(e) As of the Effective Date, each Lender acknowledges and agrees that such
Lender is an Eligible Assignee. If the Borrowers are required to pay any amount
to any Person pursuant to either paragraph (b) or (c) in an amount greater than
would otherwise be applicable if such Person is registered with the Hacienda,
then such Person shall use reasonable efforts (consistent with legal and
regulatory restrictions) to change the jurisdiction of its Lending Office or
other relevant office so as to eliminate any such additional payment by the
Borrowers that may thereafter accrue, if such change (in the sole judgment of
such Person) is not otherwise disadvantageous to such Person and shall cooperate
with the Borrowers to recover any contested amount.

(f) Unless the Borrowers waive such requirement in writing, each Lender which is
not a Mexican Financial Institution shall deliver to the Borrowers (i) on or
prior to the Effective Date (in the case of each Lender listed on the signature
pages hereof) and (ii) at such other times as may be necessary in the reasonable
determination of the Borrowers, following request by the Borrowers to such
Lender (which request may only be made twice during any fiscal year and upon any
change in Applicable Law with respect to Taxes), a certificate confirming that
such Lender complies with the requirements listed in clauses (x) through (z) of
Section 4.13.

(g) The Lender shall promptly (and in any event within thirty (30) days after
receipt of such credit) reimburse to the Borrowers an amount in Dollars equal to
the amount, if any, of any Taxes, Other Taxes or Further Taxes deducted or
withheld by the Borrowers hereunder and actually used by the Lender to offset
its tax liabilities in the United States of America or any other jurisdiction.
On or prior to July 1 of each calendar year, each Lender will give notice to the
Borrowers regarding the amount, if any, of the tax credit obtained by the Lender
for the prior calendar year pursuant to the above, and the Lender will advance
the corresponding Dollar amount to the Borrowers, if any, within ten Business
Days following the date of such notice. The Borrowers’ indemnification and
reimbursement rights and the Lender’s reimbursement obligations under this
Section 2.12 shall survive the termination of this Agreement until six months
after all of the Lenders’ tax returns for the years during which the Agreement
was in existence are originally filed with the U.S. Internal Revenue Service or
the applicable Governmental Authority in any other jurisdiction.

(h) Any Lender that is entitled to an exemption from or reduction of
withholding; tax under the law of the jurisdiction in which any Borrower is
resident for tax purposes, or any treaty to which such jurisdiction is a party,
with respect to payments under this Agreement shall deliver to the Borrower
(with a copy-to the Administrative Agent), at the time or times prescribed by
applicable law, such properly completed and executed documentation prescribed by
applicable law or reasonably requested by the Borrower as will permit such
payments to be made without withholding or at a reduced rate. In addition, any
Lender, if reasonably requested by any Borrower or the Administrative Agent,
shall deliver such other documentation as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
backup withholding or information reporting requirements. Without limiting the
generality of the foregoing, if any payment made hereunder or under any other
Loan Document would be subject to United States federal withholding tax imposed
pursuant to FATCA if the recipient of

 

39



--------------------------------------------------------------------------------

such payment fails to comply with applicable reporting and other requirements of
FATCA (including those contained in Section 1471(b) or 1472(b) of the Internal
Revenue Code, as applicable), such recipient shall use commercially reasonable
efforts to deliver to such Borrower and the Administrative Agent, at the time or
times prescribed by applicable law or as reasonably requested by such Borrower
or the Administrative Agent, (A) two accurate, complete and signed
certifications prescribed by applicable law and/or reasonably satisfactory to
such Borrower and the Administrative Agent that establish that such payment is
exempt from United States federal withholding tax imposed pursuant to FATCA and
(B) any other documentation reasonably requested by such Borrower or the
Administrative Agent sufficient for such Borrower and the Administrative Agent
to comply with their obligations under FATCA and to determine that such
recipient has complied with such applicable reporting and other requirements of
FATCA.

Section 2.13. Illegality. Notwithstanding any other provision of this Agreement,
in the event that it becomes unlawful for any Lender to honor its obligation to
make or maintain any TIIE Rate Loan hereunder or convert Overnight Rate Loans
into TIIE Rate Loans, then such Lender shall promptly notify the Administrative
Agent and the Borrowers thereof and such Lender’s obligation to make or
continue, or to convert Overnight Rate Loans into TIIE Rate Loans shall be
suspended until such time as such Lender may again make and maintain such
Revolving Loans (in which case the provisions of Section 2.15 hereof shall be
applicable) and, unless and until the Borrowers exercise the rights granted in
the next sentence, such Lender’s pro rata share of all existing Revolving Loans
and all subsequent Revolving Loans shall be made as Overnight Rate Loans (and
such Lender’s share of interest payments shall reflect the foregoing), in each
case, until such time as such Lender may again make and maintain such TIIE Rate
Loans (in which case the provisions of Section 2.15 hereof shall be applicable).
In the event such a notification is made, the Borrowers shall have the right,
but not the obligation, upon written notice to the Administrative Agent, on or
before 10:00 A.M. (Central time) on or before ten Banking Days following receipt
of notice from such Lender, to reduce the individual Revolving Loan Commitment
of such Lender to zero upon making a prepayment, to be treated as a voluntary
prepayment to the extent not inconsistent with the provisions of this Section,
equal to the amount of such Lender’s outstanding Revolving Loans plus any
funding losses attributed to the portion of such payment applied to the TIIE
Rate Loans as provided herein. In the event the Borrowers make such an election,
then, notwithstanding any provisions of this Agreement to the contrary, the
amount of such prepayment shall be applied to outstanding TIIE Rate Loans, as
appropriate, to the extent of such Lender’s pro rata share thereof and, along
with the amount paid on account of such funding losses, distributed to the
Lender making such determination and as to which the Borrowers have made such
election.

Section 2.14. Increased Costs.

(a) If any Change in Law shall:

(i) impose, modify or deem applicable any reserve, special deposit or similar
requirement against assets of, deposits with or for the account of, or credit
extended by, any Lender; or

 

40



--------------------------------------------------------------------------------

(ii) impose on any Lender, or the Mexican interbank market, as may be
appropriate, any other condition affecting this Agreement or Revolving Loans
made by such Lender;

and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Loan (or of maintaining its obligation to
make Revolving Loans) or to reduce the amount of any sum received or receivable
by such Lender hereunder (whether of principal, interest or otherwise), then the
Borrowers will pay to such Lender such additional amount or amounts as will
compensate such Lender for such additional costs incurred or reduction suffered.

(b) If any Lender determines that any Change in Law regarding capital
requirements has or would have the effect of reducing the rate of return on such
Lender’s capital or on the capital of such Lender’s holding company, if any, as
a consequence of this Agreement or the Revolving Loans made by such Lender to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrowers will pay to such Lender,
as the case may be, such additional amount or amounts as will compensate such
Lender or such Lender’s holding company for any such reduction suffered.

(c) A certificate of a Lender setting forth the amount or amounts necessary to
compensate such Lender or its holding company, as the case may be, and the
calculations of such amounts in reasonable detail, as specified in paragraph
(a) or (b) of this Section shall be delivered to the Borrowers and shall be
conclusive absent manifest error, provided that the determinations shall be made
on a reasonable basis. The Borrowers shall pay such Lender the amount shown as
due on any such certificate within 10 Business Days after receipt thereof.

(d) Failure or delay on the part of any Lender to demand compensation pursuant
to this Section shall not constitute a waiver of such Lender’s right to demand
such compensation; provided that the Borrowers shall not be required to
compensate a Lender pursuant to this Section for any increased costs or
reductions incurred more than 180 days prior to the date that such Lender
notifies the Borrowers of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor;
provided further that, if the Change in Law giving rise to such increased costs
or reductions is retroactive, then the 180-day period referred to above shall be
extended to include the period of retroactive effect thereof.

(e) For purposes of this Section 2.14, the Dodd-Frank Act and any and all rules,
regulations, orders, requests, guidelines and directives adopted, promulgated or
implemented in connection therewith are deemed to have been introduced and
adopted after the date of this Agreement and shall be considered to be a Change
in Law regardless of the date enacted or implemented.

Section 2.15. Funding Compensation Fee. The Borrowers agree to pay each Lender a
prepayment compensation fee to cover the costs and expenses that Lender may
sustain or incur as a consequence of (a) default by the Borrowers in payment on
any applicable scheduled payment date of any principal amount of the TIIE Rate
Loan of such Lender then due, (b) default

 

41



--------------------------------------------------------------------------------

by the Borrowers in making a borrowing of TIIE Rate Loans or any prepayment
after the Borrowers have given a notice in accordance with Section 2.2 or
2.4(a), respectively, and (c) the making by the Borrowers of a prepayment of the
Revolving Loans on a day which is not the last day of the Peso Interest Period
with respect thereto (whether or not the Administrative Agent or such Lender has
previously consented to such prepayment). A certificate of any Lender setting
forth any amount or amounts that such Lender is entitled to receive pursuant to
this Section and the calculation of such amounts in reasonable detail shall be
delivered to the Borrowers and shall be conclusive absent manifest error. The
Borrowers shall pay such Lender the amount shown as due on any such certificate
within 10 Business Days after receipt thereof. This covenant shall survive
termination of this Agreement and payment of the Revolving Loans.

Section 2.16. Sharing of Payments, etc.

(a) Except with respect to voluntary prepayments made by Borrowers pursuant to
Section 2.4(a) which are made pro rata to Lenders with a Revolving Loan
Commitment, if any Lender shall obtain on account of the Obligations owing to it
hereunder or in respect of its Revolving Loan any payment (whether voluntary,
involuntary, through the exercise of any right of set-off or otherwise) in
excess of its Sharing Percentage of payments on account of the Obligations
obtained by all the Lenders, such Lender shall forthwith (i) notify the
Administrative Agent of such fact and (ii) purchase from the other Lenders such
participations in such amounts as shall be necessary to cause such purchasing
Lender to share the excess payment ratably with each of them; provided that if
all or any portion of such excess payment is thereafter recovered from the
purchasing Lender, such purchase shall to that extent be rescinded and each
other Lender shall repay to the purchasing Lender the purchase price paid
therefor, together with an amount equal to such paying Lender’s Sharing
Percentage (determined for this purpose according to the proportion of (A) the
amount of such paying Lender’s required repayment to (B) the total amount so
recovered from the purchasing Lender) of any interest or other amount paid or
payable by the purchasing Lender in respect of the total amount so recovered.
The Administrative Agent will keep records (which shall be conclusive and
binding in the absence of manifest error) of participations purchased pursuant
to this Section 2.16 and will in each case notify the Lenders and the Borrowers
following any such purchases. The Borrowers agree that any Lender so purchasing
a participation from another Lender pursuant to this Section 2.16 may, to the
fullest extent permitted by law, exercise all its rights of payment (including
the right of set-off, but subject to Section 10.10) with respect to such
participation as fully as if such Lender were the direct creditor of the
Borrowers in the amount of such participation.

(b) If at any time insufficient funds are received by and available to the
Administrative Agent to pay fully all amounts of principal, interest and fees
then due hereunder, such funds shall be applied (i) first, towards fees and
expenses due to Administrative Agent, (ii) second, towards payment of interest
and fees then due hereunder, ratably among the parties entitled thereto in
accordance with the amounts of interest and fees then due to such parties,
(iii) third, towards payment of principal then due hereunder, ratably among the
parties entitled thereto in accordance with the amounts of principal then due to
such parties and (iv) fourth, towards Obligations of Borrowers under any Lender
Hedging Agreement pursuant to the terms thereof.

 

42



--------------------------------------------------------------------------------

Section 2.17. Change of Lending Office. Each Lender that is not a Mexican
Financial Institution agrees that, upon the occurrence of any event giving rise
to the operation of Section 2.12, 2.13 or 2.14(a) as to it, it will use its
commercially reasonable efforts to avoid or minimize the consequence of such
event; provided that such action shall not, in the judgment of such Lender, as
the case may be, be illegal or materially and adversely economically or
otherwise disadvantageous to it. If such Lender is entitled to compensation for
the events specified under Section 2.12 or 2.14(a), or the Borrowers are
required to make a prepayment as a result of the operation of Section 2.13, such
Lender shall endeavor for a period of 30 days to designate a different Lending
Office for any Obligation affected by such event if such designation will avoid
the need for, or reduce the amount of, such compensation and will not, in the
sole opinion of such Lender, result in any economic, legal or regulatory or
other disadvantage to such Lender or any of its affiliates.

Section 2.18. Replacement of Lenders. The Borrowers may, upon no less than three
Business Days’ notice, require that any Lender that (a) requests reimbursement
for amounts owing pursuant to Section 2.12 or 2.14(a), (b) may receive from the
Borrowers a prepayment as a result of the operation of Section 2.13,
(c) defaults in its obligation to make its Loan hereunder or its reimbursement
obligations under Section 2.6 or any other amount required to be paid by it or
(d) is insolvent or subject to a bankruptcy proceeding, be replaced with a
replacement financial institution identified by the Borrowers in such notice;
provided that (i) such replacement does not conflict with any Applicable Law,
(ii) no Event of Default shall have occurred and be continuing at the time of
such replacement, (iii) prior to any such replacement, such Lender shall not
have eliminated the continued need for payment of amounts owing pursuant to
Section 2.12 or 2.14(a) or the operation of Section 2.13, (iv) the replacement
financial institution shall purchase, at par, the Loan and other amounts owing
to such replaced Lender on or prior to the date of replacement, (v) the
Borrowers shall be liable to such replaced Lender under Section 2.15 if the Loan
owing to such replaced Lender shall be purchased other than on the last day of a
Peso Interest Period relating thereto, (vi) the replacement financial
institution, if not already a Lender, shall be reasonably satisfactory to the
Administrative Agent, (vii) the replaced Lender shall be obligated to make such
replacement in accordance with the provisions of Section 10.9 (provided that the
Borrowers shall be obligated to pay the registration and processing fee referred
to therein), (viii) until such time as such replacement shall be consummated,
the Borrowers shall pay all additional amounts (if any) required pursuant to
Section 2.12 or 2.14(a), as the case may be and (ix) any such replacement shall
not be deemed to be a waiver of any rights that the Borrowers, the
Administrative Agent or any other Lender shall have against the replaced Lender.

ARTICLE III

CONDITIONS PRECEDENT

Section 3.1. Conditions to Effective Date. This Agreement shall become effective
on the date on which the following conditions precedent have been satisfied or
waived:

(a) Agreements. The Administrative Agent shall have received this Agreement and
the other Loan Documents (other than the Loan Documents described in
Section 3.2(h) below), duly executed and delivered by each party hereto.

 

43



--------------------------------------------------------------------------------

(b) Opinion of Borrowers’ Counsel. The Administrative Agent shall have received
an opinion (addressed to the Administrative Agent and dated the Effective Date)
of each of (i) Baker & McKenzie LLP, counsel to the Loan Parties, in
substantially the form of Exhibit D-1 and (ii) Baker & McKenzie Abogados, S.C.,
special Mexican counsel to the Loan Parties, in substantially the form of
Exhibit D-2. The Administrative Agent shall have received an opinion (addressed
to the Administrative Agent) of each of (i) Patton Boggs LLP, counsel to
Administrative Agent and (ii) Galicia Abogados, S.C., special Mexican counsel to
the Administrative Agent. Each of the Loan Parties hereby requests such counsel
to deliver such opinions.

(c) Approvals. (i) All consents and approvals, if any, required or reasonably
advisable to be obtained from any Government Authority or other Person in
connection with the Transactions and the execution, delivery and performance by,
and enforcement against, the Loan Parties of the Loan Documents shall have been
obtained and copies of all such consents and approvals shall have been delivered
to Administrative Agent and (ii) all consents and approvals, if any, required or
reasonably advisable to be obtained in connection with the business and
operations of the Borrowers and their Subsidiaries shall have been obtained and
be in full force and effect, and all registrations, applications, reports and
other documents, if any, required or reasonably advisable to be filed and/or
registered with any Governmental Authority in connection therewith shall have
been filed and/or registered.

(d) Organizational Documents Incumbency, etc. The Administrative Agent shall
have received the following documents, all in form and substance satisfactory to
the Administrative Agent: (i) copies of the certificate of incorporation,
by-laws, estatutos sociales or other equivalent document of each of the Loan
Parties certified by an appropriate officer of such Loan Party as true and
correct and in full force and effect, (ii) an incumbency certificate designating
the officers of each of the Loan Parties (together with their specimen
signatures) authorized to execute and deliver each of the Loan Documents to
which it is a party and any other document or certificate to be delivered by
such Loan Party in connection with the transactions contemplated hereby,
(iii) copies of the notarial instruments or equivalent documents containing the
powers of attorney authorizing the relevant officers of each of the Loan Parties
to execute and deliver the Loan Documents to which it is a party and any other
document or certificate to be delivered by such Loan Party in connection with
the transactions contemplated hereby, including with respect to Loan Parties
incorporated under the laws of México authority for acts of administration
(poder para actos de administración) and authority to execute negotiable
instruments (poder para suscribir títulos de crédito) and (iv) if such
resolution is required under the organizational documents of any Loan Party or
otherwise, copies of the resolutions of the Board of Directors and/or
shareholders of such Loan Party, certified by an appropriate officer of such
Loan Party, authorizing the execution, delivery and performance of the Loan
Documents to which it is a party and the transactions contemplated hereby and
thereby.

(e) Closing Certificate. The Administrative Agent shall have received a
certificate from each Loan Party, dated the Effective Date, substantially in the
form of Exhibit E, with appropriate insertions and attachments.

 

44



--------------------------------------------------------------------------------

(f) Payment of Fees and Expenses. The Borrowers shall have paid all fees and
expenses payable on or before the Effective Date (including reasonable legal
fees of special Mexican counsel to the Administrative Agent).

(g) Agent for Service of Process. The Administrative Agent shall have received
(i) in the case of Loan Parties incorporated under the laws of México, a
certified copy of the applicable notarial deed by which each Borrower and each
Guarantor has granted an irrevocable power of attorney (which shall comply with
the 1940 Protocol on Uniformity of Powers of Attorney which are to Be Used
Abroad, as ratified by México and the United States) to the agent for service of
process in New York, New York appointed pursuant to Section 10.11 and (ii) an
executed copy of a letter from such agent accepting its appointment pursuant to
Section 10.11, in substantially the form of Exhibit F or such other form
acceptable to the Administrative Agent.

(h) Representations and Warranties. The representations and warranties of each
Loan Party contained in the Loan Documents are true and correct on and as of the
Effective Date, except to the extent that such representations and warranties
specifically refer to an earlier date, in which case they shall be true and
correct as of such earlier date.

(i) No Event of Default. As of the Effective Date, no Default or Event of
Default shall have occurred and be continuing.

(j) No Material Adverse Change. The Administrative Agent shall not have
reasonably determined, in its sole discretion, that there shall have occurred
any material adverse change in the condition (financial or otherwise),
operations, performance, business, or properties of the Borrowers, their
respective Subsidiaries, and the Guarantors taken as a whole, since December 31,
2010.

(k) Litigation. The Administrative Agent shall not have reasonably determined,
in its sole discretion, that there shall have occurred any actions, suits,
proceedings, claims or disputes pending or threatened (whether at law, in
equity, in arbitration or by or before any Governmental Authority) against the
Borrowers, Guarantors, or any of their Subsidiaries or any of their Affiliates
which (i) seeks to enjoin or challenge the Loan Documents or (ii) could
reasonably be expected to have a Material Adverse Effect.

(l) Insurance. The Administrative Agent shall have received evidence in form and
substance reasonably satisfactory to it that all insurance required to be
maintained pursuant to Section 5.8 is in full force and effect.

(m) Solvency Certificate. The Administrative Agent shall have received a
certificate from a financial officer of the Borrowers, reasonably satisfactory
in form and substance to the Administrative Agent, confirming the solvency of
Borrowers and their Subsidiaries after giving effect to the Transactions and the
other transactions contemplated hereby.

In connection with this Section 3.1, the Borrowers shall deliver to the
Administrative Agent sufficient copies (executed originals (or copies as
applicable) and certified English translations where applicable, except with
respect to documents listed in paragraph (e) of this Section 3.1) of all
documents for each of the Lenders.

 

45



--------------------------------------------------------------------------------

Section 3.2. Conditions to Each Extension of Credit. The obligation of each
Lender to make any Revolving Loans, including, without limitation, the initial
Revolving Loans, requested to be made by it on any date during the Commitment
Period is subject to the satisfaction of the following conditions precedent,
provided, that notwithstanding the satisfaction of any of the conditions set
forth below, no Revolving Loan may be made pursuant to this Agreement prior to
October 21, 2011:

(a) Effective Date. The Effective Date shall have occurred.

(b) Fees and Expenses. The Borrowers shall have paid all fees and expenses
payable to the Administrative Agent and the Lenders under or in connection with
the Loan Documents which are required to be paid on or before the relevant
Borrowing Date.

(c) Notice of Borrowing. The Administrative Agent shall have received a Notice
of Borrowing as required by Section 2.2.

(d) Representations and Warranties. The representations and warranties of each
Loan Party contained in the Loan Documents shall be true and correct on and as
of the relevant Borrowing Date, except to the extent that such representations
and warranties specifically refer to an earlier date, in which case they shall
be true and correct as of such earlier date.

(e) No Event of Default. No Default or Event of Default shall have occurred and
be continuing on the relevant Borrowing Date or shall result from the making of
Revolving Loans on such date or the use of the proceeds thereof.

(f) Material Adverse Effect. Since the date of the last Revolving Loan, no
Material Adverse Effect shall have occurred.

(g) Borrowing Base. During any Borrowing Base Period, after giving effect to the
making of a Revolving Loan or the issuance of a Letter of Credit hereunder, the
Borrowers’ Availability would be more than zero.

(h) Delivery of Collateral Documents. With respect to the initial Revolving
Loan, the Administrative Agent shall have received, in each case, in form and
substance satisfactory to Administrative Agent, (i) with respect to the real
estate of the Borrowers and Guarantors located in Mexico in the states of
Querétaro, Coahuila and Hidalgo, the ratification before a Mexican Notary Public
of the Mortgages for such real estate and evidence that such ratifications have
been presented for filing before the corresponding Public Registry of Property,
(ii) with respect to each contrato de prenda sin transmisión de posesión (pledge
without transfer of possession) and each equity interests pledge agreement in
favor of the Administrative Agent with respect to any Borrower or Guarantor that
is existing as of the Effective Date, the ratification before a Mexican Notary
Public of each such contrato de prenda sin transmisión de posesión and equity
interests pledge agreement and (iii) a pledge in favor of Administrative Agent
of the equity interests of (x) Inmobiliaria Avicola Pilgrim’s Pride, S. de. R.L.
de C.V. made by POPPSA 4, LLC and (y) Avicola Pilgrim’s Pride de Mexico made by
Pilgrim’s Pride LLC and Pilgrim’s Pride S. de R.L. de C.V.

 

46



--------------------------------------------------------------------------------

(i) Borrowing Date Certificate. If the relevant Borrowing Date occurs on a date
other than the Effective Date, the Administrative Agent shall have received a
certificate of a Responsible Officer, dated as of such Borrowing Date, of each
of the Loan Parties certifying (x) that each of the organizational documents,
certificates, powers of attorney and resolutions delivered to the Administrative
Agent pursuant to Section 3.1(e) are in full force and effect, and
(y) compliance with each of the conditions set forth in Sections 3.2(d), (e),
and (g).

ARTICLE IV

REPRESENTATIONS AND WARRANTIES

In order to induce the Lenders and the Administrative Agent to enter into this
Agreement and to induce the Lenders and Issuing Lender to make and continue the
Revolving Loans and Letters of Credit provided for herein, each Loan Party makes
the following representations and warranties to the Lenders and the
Administrative Agent, all of which shall survive the execution and delivery of
this Agreement:

Section 4.1. Organization. Each Borrower and each of the Loan Parties (a) is
duly organized, validly existing, (b) has the corporate or other organizational
power and authority, and the legal right, to own and operate its properties, to
lease the properties it operates as lessee and to conduct the business in which
it is currently engaged, except to the extent that the failure to have such
legal right could not be reasonably expected to have a Material Adverse Effect,
(c) is duly qualified as a foreign entity and, if applicable, in good standing
under the laws of each jurisdiction where its ownership, lease or operation of
property or the conduct of its business requires such qualification, other than
in such jurisdictions where the failure to be so qualified and, if applicable,
in good standing could not be reasonably expected to have a Material Adverse
Effect and (d) is in compliance with all Requirements of Law except to the
extent that the failure to comply therewith could not, in the aggregate,
reasonably be expected to have a Material Adverse Effect.

Section 4.2. Corporate Power and Authority; Enforceable Obligations.

(a) Each Borrower and each other Loan Party has the corporate or other
organizational power and authority, and the legal right, to make, deliver and
perform the Loan Documents to which it is a party and, in the case of the
Borrowers, to borrow hereunder, and has taken all necessary corporate or other
organizational action to authorize, in the case of the Borrowers, the borrowings
hereunder on the terms and conditions of this Agreement and to authorize the
execution, delivery and performance of the Loan Documents to which it is a
party. No consent or authorization of, filing with, notice to or other similar
act by or in respect of, any Governmental Authority or any other Person is
required to be obtained or made by or on behalf of any Loan Party or any other
Subsidiary of the Borrowers in connection with the Transactions hereunder or
with the execution, delivery, performance, validity or enforceability of the
Loan Documents to which the Borrowers and each other Loan Party is a party,
except for consents, authorizations, notices and filings which the failure to
obtain or make could not reasonably be expected to have a Material Adverse
Effect.

 

47



--------------------------------------------------------------------------------

(b) This Agreement has been, and each of the other Loan Documents and any other
agreement to be entered into by any Loan Party pursuant hereto will be, duly
executed and delivered on behalf of such Loan Party that is party thereto. This
Agreement constitutes, and each of the other Loan Documents and any other
agreement to be entered into by any Loan Party pursuant hereto will constitute
upon execution and delivery, the legal, valid and binding obligation of such
Loan Party, enforceable against such Loan Party in accordance with its terms,
except as may be limited by applicable bankruptcy, insolvency, concurso
mercantil, fraudulent conveyance, reorganization, moratorium, or similar laws
relating to or affecting creditors’ rights generally and by general equitable
principles (regardless of whether enforcement is sought in a proceeding in
equity or at law) and an implied covenant of good faith and fair dealing.

Section 4.3. Compliance with Law and Other Instruments. Neither the execution,
delivery or performance of the Loan Documents in accordance with their
respective terms, nor the consummation of the transactions herein or therein
contemplated, nor compliance with the terms and provisions hereof or thereof,
will contravene the charter, by-laws, estatutos sociales (or other equivalent
organizational documents) of the Borrowers or any other Loan Party or contravene
any Requirement of Law to which such Loan Party is subject or any judgment,
decree, order or permit applicable to such Loan Party, or will conflict with or
will result in any breach of, any of the terms, covenants, conditions or
provisions of, or constitute a default under, or result in the creation or
imposition of (or the obligation to create or impose) any Lien upon any of the
property or assets of any Loan Party pursuant to the terms of any Contractual
Obligation (other than those permitted or required by the Loan Documents,
including Permitted Liens) to which such Loan Party is a party or bound or to
which it may be subject. Each of the Borrowers and their Subsidiaries is in
compliance with all laws, regulations and orders of any Governmental Authority
applicable to it or its property and all Contractual Obligations, except where
the failure to do so, individually or in the aggregate, could not reasonably be
expected to result in a Material Adverse Effect.

Section 4.4. Litigation and Environmental Matters.

(a) Except as set forth on Schedule 4.4, there are no actions, suits or
proceedings pending or, to the best of the knowledge of any Borrower, threatened
against or affecting any Borrower or any of its Subsidiaries before any court,
tribunal or other Governmental Authority (i) which relates to any Loan Document
or the transactions contemplated hereby or thereby or (ii) which individually or
in the aggregate could be reasonably expected to have a Material Adverse Effect.
The Borrowers and their Subsidiaries are not in default with respect to any
applicable statute, rule, writ, injunction, decree, order or regulation of any
Governmental Authority having jurisdiction over any Borrower or any of its
Subsidiaries which could reasonably be expected to have a Material Adverse
Effect.

(b) The Borrowers and each of their Subsidiaries conduct in the ordinary course
of business a review of the effect of applicable Environmental Laws and existing
Environmental Claims on their respective businesses, operations and properties,
and as a result thereof each such Person reasonably has concluded that such
Environmental Laws and Environmental Claims could not, individually or in the
aggregate, reasonably be expected to have a Material Adverse Effect.

 

48



--------------------------------------------------------------------------------

(c) All Environmental Permits required by Applicable Law have been obtained and
are in effect for the businesses, operations and properties of the Borrowers and
their Subsidiaries, and each Borrower and its Subsidiaries are in compliance
with all such Environmental Permits, except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No circumstances exist that could reasonably be
expected to (i) form the basis of an Environmental Claim against any Borrower,
any of its Subsidiaries or any of their properties or (ii) cause any such
property to be subject to any restrictions on ownership, occupancy, use or
transferability under any applicable Environmental Law which could reasonably be
expected to have a Material Adverse Effect.

(d) No Hazardous Materials have been (and are not anticipated to be) generated,
used, treated, handled, stored or disposed of on, or released or transported to
or from, any property of any Borrower or any of its Subsidiaries, except in
compliance with all applicable Environmental Laws and Environmental Permits, and
all other wastes generated at any such properties have been disposed of in
compliance with all applicable Environmental Laws and Environmental Permits,
except, in each case, where the failure to so comply could not reasonably be
expected to have a Material Adverse Effect.

Section 4.5. Approvals. No material Governmental Approval or other material
consent or authorization of, filing with notice to or other similar act by or in
respect of, any Governmental Authority or any other Person is required to be
obtained or made by or on behalf of any Loan Party or any other Subsidiary of
the Borrowers to authorize, or is required in connection with, the borrowings
hereunder or the execution, delivery, performance, validity or enforceability of
any Loan Document to which any Borrower or each other Loan Party is a party or
the taking of any action by any Loan Party hereby or thereby contemplated, or,
if any of the foregoing are required, they have been obtained and are in full
force and effect.

Section 4.6. Financial Information.

(a) The audited consolidated balance sheets of Avícola and its consolidated
Subsidiaries as of December 31, 2008, December 31, 2009, and December 31, 2010,
and the related consolidated statements of income, shareholders’ equity and cash
flows for the fiscal years ended on such dates (the “Annual Financial
Statements”), reported on by and accompanied by unqualified reports from
Mancera, S.C., member of Ernst and Young Global, present fairly, in all material
respects, the consolidated financial condition as at such date, and the
consolidated results of operations and consolidated cash flows for the
respective fiscal years then ended, of Avícola and its consolidated
Subsidiaries. The unaudited consolidated balance sheet of Avícola and its
consolidated Subsidiaries as at June 30, 2011, and the related unaudited
consolidated statements of income and cash flows for the three-month period
ended on such date (together with the Annual Financial Statements, the
“Financial Statements”), present fairly, in all material respects, the
consolidated financial condition as at such date, and the consolidated results
of operations and consolidated cash flows for the three-month period then ended,
of Avícola and its consolidated Subsidiaries (subject to the omission of
footnotes and normal year-end audit and other adjustments). All such financial
statements, including the related schedules and notes thereto, have been
prepared in accordance with Mexican GAAP consistently applied throughout the
periods covered thereby. During the period from December 31, 2010 to and
including the Effective Date, there has been no sale, transfer or other
disposition by Avícola and its

 

49



--------------------------------------------------------------------------------

consolidated Subsidiaries of any material part of the business or property of
Avícola and its consolidated Subsidiaries, taken as a whole, and no purchase or
other acquisition by any of them of any business or property (including any
Equity Interests of any other Person) material in relation to the consolidated
financial condition of Avícola and its consolidated Subsidiaries, taken as a
whole, in each case, which is not reflected in the foregoing financial
statements or in the notes thereto and has not otherwise been disclosed in
writing to the Lenders on or prior to the Effective Date.

(b) Except as disclosed in the Financial Statements (or notes thereto), there
are no liabilities or obligations with respect to the Borrowers and their
Subsidiaries of any nature whatsoever (whether absolute, accrued, contingent or
otherwise and whether or not due) and neither Borrower knows of any basis for
the assertion against it or its Subsidiaries of any liability or obligation of
any nature that is not fully disclosed in the Financial Statements (or notes
thereto) which, in either case, either individually or in the aggregate, are
required to be disclosed under Mexican GAAP and could be reasonably expected to
have a Material Adverse Effect.

(c) As of the Effective Date, since December 31, 2010, there has been no
development or event that has had or could reasonably be expected to have a
Material Adverse Effect.

(d) Each Borrower and each of its Subsidiaries maintains its books and records
(including appropriate copies, backups and archives of such books and records)
in accordance with standard industry practice and, where applicable, in
accordance with Mexican GAAP.

Section 4.7. Taxes, Assessments and Fees. Each Borrower has timely filed all Tax
returns and reports required to have been filed and has paid all taxes and
utility and public service charges due, except such taxes and utility and public
service charges as are being contested in compliance with Section 5.10 except
where the failure to do so, individually or in the aggregate, could not
reasonably be expected to result in a Material Adverse Effect.

Section 4.8. No Burdensome Restrictions; Compliance with Laws.

(a) Except as previously disclosed to the Lenders in writing prior to the
Effective Date, no Requirement of Law applicable to or any Contractual
Obligation of any Borrower or any Subsidiary could reasonably be expected to
have a Material Adverse Effect.

(b) No exchange control law or regulation prevents the Borrowers and their
Subsidiaries, taken as a whole, from complying with their obligations in respect
of any Revolving Loan, unless the Loan Parties, taken as a whole, can still
comply with the Obligations under the Loan Documents.

Section 4.9. Investment Company Act. None of the Loan Parties is an “investment
company” required to register as such under the Investment Company Act of 1940,
as amended. None of the Borrowers or any of its Subsidiaries are subject to
regulation under any federal or state statute or regulation of either the United
States or México (other than Regulation X) which prohibits any Borrower’s
ability to incur Indebtedness under the Loan Documents.

 

50



--------------------------------------------------------------------------------

Section 4.10. Disclosure. The Borrowers have disclosed to the Lenders all
agreements, instruments and corporate or other restrictions to which the
Borrowers or any of their Subsidiaries is subject, and all other matters known
to any of them, that, individually or in the aggregate, could reasonably be
expected to result in a Material Adverse Effect. Neither the information
relating to the Loan Parties, or their Subsidiaries, set forth in any reports,
financial statements, certificates or other information furnished by or on
behalf of the Borrowers or any Loan Party to the Administrative Agent or any
Lender in connection with the Loan Documents or delivered hereunder contains any
untrue statement of a material fact or omits to state any material fact
necessary to make the statements therein, in light of the circumstances in which
they were made, not misleading in any material respect.

Section 4.11. Absence of Default. No Default or Event of Default has occurred
and is continuing.

Section 4.12. Obligations Senior; Recourse; Liens. The Obligations of the
Borrowers under this Agreement and the Notes rank at least pari passu in right
of payment with all their other senior unsecured Indebtedness, except for
obligations accorded preference by mandatory provisions of law or permitted
under this Agreement. There is no Lien upon or with respect to any of the
present or future properties or Indebtedness of the Borrower or its Subsidiaries
other than liens permitted or required by this Agreement, including, without
limitation, Permitted Liens.

Section 4.13. Withholding Tax. As of the Effective Date, there is no tax, levy,
impost, deduction, charge or withholding imposed, levied or made by or in México
or any political subdivision or taxing authority thereof or therein either
(i) on or by virtue of the execution or delivery of this Agreement or the Notes
or the Fee Letter or (ii) on any payment to be made by the Borrowers pursuant to
this Agreement, the Notes or the Fee Letter to any Person, except that payments
of interest under this Agreement and fees payable hereunder and under the Fee
Letter will be subject to a Mexican withholding tax at a rate of 4.9% so long as
the payee thereof, that is not a Mexican Financial Institution, (x) is a foreign
commercial bank or other financial institution registered with Hacienda for
purposes of clause a), subclause 2 of Section I of Article 195 of the Mexican
Income Tax Law (Ley del Impuesto Sobre la Renta), the regulations thereunder and
any administrative rules issued thereunder, (y) is a resident for tax purposes
of a country or the main office of which, if lending through a branch or agency,
with which México has entered into a treaty for the avoidance of double taxation
and (z) is the effective beneficiary of the interest payment and, if applicable,
each Borrower complies with general rules issued by Hacienda. As of the
Effective Date, each Borrower is permitted under applicable law, to make all
payments pursuant to this Agreement, the Notes and the Fee Letter free and clear
of all taxes, levies, imposts, deductions, charges or withholdings imposed,
levied or made by or in México or any political subdivision or taxing authority
thereof, as provided in this Agreement and in the Notes, without any liability
to be borne by the payee in connection with such Mexican withholding tax to the
extent that the Borrowers have complied with its obligations in Section 2.12 of
this Agreement to pay to the appropriate Mexican authorities applicable
withholding taxes required to be paid by the Borrowers.

Section 4.14. Proper Form; No Filing. As of the Effective Date, this Agreement
and each other Loan Document to which it is a party is (or, in the case of any
Note, will be, upon the

 

51



--------------------------------------------------------------------------------

issuance thereof in accordance herewith) in proper legal form for the
enforcement thereof in México against the Borrowers and each of the other Loan
Parties; except for, the registration of the Pledge Agreements before the Public
Registry of Commerce corresponding to the corporate domicile of each of the
Mexican Persons issuing the equity interests pledged under such Pledge Agreement
in accordance with the terms of such Pledge Agreement. As of the Effective Date,
to ensure the legality, validity, enforceability or admissibility in evidence of
this Agreement, the Fee Letter, the Notes or any other Loan Document in México,
it is not necessary that this Agreement or any other document be filed or
recorded with any Governmental Authority in México or be notarized, or that any
stamp or similar tax be paid on or in respect of this Agreement, the Fee Letter,
any of the Notes or any other Loan Document.

Section 4.15. Immunity. Each Loan Party is subject to suit in its jurisdiction
of incorporation and neither it nor its property has any right of immunity, on
the grounds of sovereignty or otherwise, from any legal action, suit or
proceeding, set-off or counterclaim, the jurisdiction of any competent court and
service of process, attachment or execution with respect to its obligations,
liabilities, or any other matter under or arising out of or in connection with
any Loan Document. The performance of the Loan Documents by the Loan Parties
constitutes private and commercial acts rather than governmental or public acts.

Section 4.16. Properties; Insurance.

(a) Each Borrower and each of its Subsidiaries has good title to, valid
leasehold interests in, or right to use, all its real and personal property
material to its business, except for minor defects in title that do not
interfere in any material respect with its ability to conduct its business as
currently conducted or to utilize such properties for their intended purposes.

(b) Each Borrower and each of its Subsidiaries owns, or has the legal right to
use, all patents, trademarks, trade names, copyrights, technology, know-how and
processes necessary for the conduct of its business substantially as currently
conducted (the “Intellectual Property”) except where the failure to do so,
individually or in the aggregate, could not reasonably be expected to result in
a Material Adverse Effect. No claim has been asserted and is pending by any
Person challenging or questioning the use of any such Intellectual Property or
the validity or effectiveness of any such Intellectual Property, nor does any
Borrower or any Subsidiary know of any such claim and, to the knowledge of any
Borrower and its Subsidiaries, the use of such Intellectual Property by the
Borrowers and their Subsidiaries does not infringe on the rights of any Person,
except for such claims and infringements that, individually or in the aggregate,
could not reasonably be expected to have a Material Adverse Effect.

(c) All material properties of the Borrowers and each of their Subsidiaries are
insured with financially sound, responsible and reputable insurance companies in
accordance with Section 5.8.

Section 4.17. Subsidiaries. Schedule 4.17 sets forth the name of, and, if less
than 100%, the ownership interest of each Borrower in, each Subsidiary of each
Borrower, in each case as of the Effective Date.

 

52



--------------------------------------------------------------------------------

Section 4.18. Federal Regulations. No part of the proceeds of any Loan will be
used for “buying” or “carrying” any “margin stock” within the respective
meanings of each of the quoted terms under Regulation U as now and from time to
time hereafter in effect or for any purpose that violates the provisions of the
Regulations of the Board. If requested by any Lender or the Administrative
Agent, the Borrowers will furnish to the Administrative Agent and each Lender a
statement to the foregoing effect in conformity with the requirements of FR Form
G-3 or FR Form U-1, as applicable, referred to in Regulation U.

Section 4.19. Labor Matters.

(a) As of the Effective Date, there are no strikes, lockouts or slowdowns
against any Borrower or any Subsidiary pending or, to the knowledge of the
Borrowers, threatened. The hours worked by and payments made to employees of
each Borrower and its Subsidiaries have not been in violation of any Applicable
Law dealing with such matters which could reasonably be expected to have a
Material Adverse Effect. All material payments due from any Borrower or any
Subsidiary, or for which any claim may be made against any Borrower or any
Subsidiary, on account of wages and employee health and welfare insurance and
other benefits, have been paid or accrued as a liability on the books of such
Borrower or such Subsidiary. The consummation of the Transactions will not give
rise to any right of termination or right of renegotiation on the part of any
union under any collective bargaining agreement to which the Borrowers or any
Subsidiary is bound which could reasonably be expected to have a Material
Adverse Effect.

(b) Neither the Borrowers nor any of their Subsidiaries has taken any action
(including any steps to terminate any Compensation Plan), nor made any omission
(including any failure to make any required contribution to any Compensation
Plan), with respect to any Compensation Plan, in either case that could
reasonably be expected to (i) give rise to a Lien over any of its properties,
assets or revenues (other than Permitted Liens) or (ii) result in a Material
Adverse Effect.

Section 4.20. Solvency. Immediately after the consummation of the Transactions
to occur on the Effective Date and immediately following the making of each
Revolving Loan and after giving effect to the application of the proceeds of
such Revolving Loans, (a) the fair value of the assets of each Loan Party, at a
fair valuation, will exceed its debts and liabilities, subordinated, contingent
or otherwise, (b) the present fair saleable value of the property of each Loan
Party will be greater than the amount that will be required to pay the probable
liability of its debts and other liabilities, subordinated, contingent or
otherwise, as such debts and other liabilities become absolute and matured,
(c) each Loan Party will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (d) each Loan Party will not have unreasonably small capital with
which to conduct the business in which it is engaged as such business is now
conducted and is proposed to be conducted following the Effective Date and
immediately following the making of each Loan.

Section 4.21. Existing Indebtedness. Schedule 4.21 sets forth a complete and
accurate list of all of the Indebtedness for borrowed money of each Borrower and
each of its Subsidiaries outstanding as of the Effective Date, showing as of
such date the outstanding (or potential) principal amount thereof (the “Existing
Indebtedness”). No other Indebtedness has been incurred since the Effective Date
except as permitted by the Loan Documents.

 

53



--------------------------------------------------------------------------------

Section 4.22. Transactions with Affiliates. Except as otherwise permitted by
Section 6.6, neither the Borrowers nor any of their Subsidiaries is a party to
any contract or agreement with, or has any other commitment to, any Affiliate.

Section 4.23. Senior Indebtedness. There are no consents or authorizations
needed by any Loan Party or the Parent under any agreement relating to material
Indebtedness of such Loan Parties or Parent (the “Existing Credit Facilities”)
or the Indenture for the Borrowers and the Loan Parties to enter into this
Agreement and to consummate the transactions hereunder. The Indebtedness under
this Agreement constitutes permitted indebtedness under the Existing Credit
Facilities and the Indenture, the Liens granted pursuant to this Agreement and
the Loan Documents constitute permitted liens under the Existing Credit
Facilities and the Indenture, there is no restriction on the Loan Parties in the
Existing Credit Facilities or the Indenture prohibiting such Loan Party from
guarantying the Obligations hereunder, and there is no restriction in the
Existing Credit Facilities or the Indenture with respect to the making of the
mandatory prepayments pursuant to Section 2.4 or the payment of principal and
interest hereunder.

ARTICLE V

AFFIRMATIVE COVENANTS

Each Borrower covenants and agrees that, from and after the Effective Date and
for so long as the Revolving Loan Commitments are in effect and until the
cancellation, cash collateralization or expiration of all Letters of Credit, and
thereafter until payment in full of the Revolving Loans, the Letter of Credit
Liability and any other amount then due and owing to any Lender or the
Administrative Agent hereunder and under any other Loan Document, each Borrower
shall and (except in the case of delivery of financial information, reports and
notices) shall cause each of its Subsidiaries to:

Section 5.1. Senior Obligations. Ensure that its obligations under this
Agreement and the Notes at all times rank at least pari passu with all its other
present and future direct, indirect, unsecured and unsubordinated Indebtedness,
except for obligations accorded preference by mandatory provisions of law or
permitted under this Agreement.

Section 5.2. Financial Statements and Other Information. Furnish to the
Administrative Agent and each Lender:

(a) as soon as available, but in no event later than the 180th day after the end
of each fiscal year of Avícola, its audited consolidated and consolidating
balance sheet and related statements of operations, stockholders’ equity and
cash flows as of the end of and for such year for Avícola and its consolidated
Subsidiaries, setting forth in each case in comparative form the figures for the
previous fiscal year, all reported on by Mancera, S.C., member of Ernst and
Young Global, or other independent public accountants of recognized
international standing reasonably acceptable to the Administrative Agent to the
effect that such consolidated financial statements present fairly in all
material respects the financial condition and results of operations of Avícola
and its consolidated Subsidiaries on a consolidated basis in accordance with
Mexican GAAP consistently applied;

 

54



--------------------------------------------------------------------------------

(b) [INTENTIONALLY DELETED]

(c) as soon as available, but in no event later than the 45th day after the end
of each fiscal quarter of each fiscal year of Avícola and its consolidated
Subsidiaries (except with respect to the fourth quarter of each fiscal year,
within 90 days and, with respect to the comparative financial statements for the
quarter ended September 25, 2011, within 90 days of December 25, 2011), its
consolidated and consolidating balance sheet and related statements of
operations, stockholders’ equity and cash flows as of the end of and for such
fiscal quarter and the then elapsed portion of the fiscal year, setting forth in
each case in comparative form the figures for the corresponding period or
periods of (or, in the case of the balance sheet, as of the end of) the previous
fiscal year, all certified by one of its Responsible Officers as presenting
fairly in all material respects the financial condition and results of
operations of Avícola and its consolidated Subsidiaries on a consolidated basis
in accordance with Mexican GAAP consistently applied, subject to normal year-end
audit adjustments and the absence of footnotes;

(d) concurrently with the submission of the same with the Securities and
Exchange Commission, for Parent, Form 10-K and 10-Q; provided, however, that if
any such report has been electronically filed and is readily available to the
public on the Parent’s website or on the website of the Securities and Exchange
Commission, each Borrower and its Subsidiaries shall not be required to furnish
a paper copy of such report;

(e) concurrently with any delivery of financial statements under clause (a) or
(c) above, a certificate of a Responsible Officer of the Borrowers in
substantially the form of Exhibit G (each, a “Compliance Certificate”)
(i) stating that, to the best of such Responsible Officer’s knowledge, each
Borrower and each of its Subsidiaries during such period has observed or
performed all of its covenants and other agreements, and satisfied every
condition, contained in this Agreement or the other Loan Documents to which it
is a party to be observed, performed or satisfied by it and that such
Responsible Officer has obtained no knowledge of any Default or Event of
Default, except, in each case, as specified in such certificate, (ii) setting
forth reasonably detailed calculations demonstrating compliance with
Section 6.1, and (iii) stating whether any change in Mexican GAAP or in the
application thereof has occurred since the date of Avícola’s audited financial
statements referred to in Section 4.6 and, if any such change has occurred,
specifying the effect of such change on the financial statements accompanying
such certificate;

(f) during any Borrowing Base Period, as soon as available and in any event
within thirty (30) days of the end of each calendar month, a Borrowing Base
Certificate as at the end of such month, accompanied by an account statement for
any deposit account containing cash that is included on such Borrowing Base
Certificate.

(g) promptly after the same become publicly available, copies of all periodic
and other reports, proxy statements and other materials filed by any Borrower or
any of its Subsidiaries with the Comisión Nacional Bancaria y de Valores, the
Securities and Exchange Commission, or any other Governmental Authority or
securities exchange, or distributed by any Borrower to the holders of its
securities generally, as the case may be; provided, however, that if any such
report, proxy statement, or other materials has been electronically filed and is
readily available to the public on the Parent’s website or on the website of the
Securities and Exchange Commission, each Borrower and its Subsidiaries shall not
be required to furnish a paper copy of such report; and

 

55



--------------------------------------------------------------------------------

(h) promptly following any request therefor, such other information regarding
the operations, business affairs and financial condition of the Borrowers or any
Subsidiary, or regarding compliance with the terms of any Loan Document, as the
Administrative Agent or any Lender may reasonably request.

Section 5.3. Notices of Material Events. Promptly give notice to the
Administrative Agent and each Lender of:

(a) as soon as possible after a Responsible Officer of any Borrower knows of the
occurrence of any Default or Event of Default;

(b) as soon as possible after a Responsible Officer of any Borrower knows, any
litigation, investigation or proceeding which exists at any time between any
Borrower or any of its Subsidiaries and any Governmental Authority which could
reasonably be expected to have a Material Adverse Effect;

(c) as soon as possible after a Responsible Officer of any Borrower knows of any
litigation or proceeding affecting any Borrower or any of its Subsidiaries or in
which injunctive or similar relief is sought, in each case, that could
reasonably be expected to have a Material Adverse Effect;

(d) as soon as possible and in any event within 10 days after a Responsible
Officer of any Borrower or any of its Subsidiaries knows, the occurrence of any
action (including any steps to terminate any Compensation Plan) or any omission
(including any failure to make any required contribution to any Compensation
Plan) with respect to any Compensation Plan, in either case the result of which
could reasonably be expected to result in a Material Adverse Effect;

(e) as soon as possible after a Responsible Officer of any Borrower knows of any
Material Adverse Effect;

(f) as soon as possible after a Responsible Officer of any Borrower knows
(i) any release or discharge by any Borrower or any of its Subsidiaries of any
Materials of Environmental Concern required to be reported under applicable
Environmental Laws to any Governmental Authority, which any Borrower reasonably
determines would reasonably be expected to exceed MXN$200,000,000 or to have a
Material Adverse Effect, and (ii) any condition, circumstance, occurrence or
event not previously disclosed in writing to the Administrative Agent that could
result in liability under applicable Environmental Laws, which any Borrower
reasonably determines would reasonably be expected to exceed MXN$200,000,000 or
to have a Material Adverse Effect; and

(g) at the request of any Lender, within 10 days after such request, an updated
organization chart of Borrowers and their Subsidiaries stating whether any new
Subsidiary has been formed or incorporated since the previous year.

 

56



--------------------------------------------------------------------------------

Each notice pursuant to this subsection shall be accompanied by a statement of a
Responsible Officer of the Borrowers setting forth details of the occurrence
referred to therein and stating what action the Borrowers proposes to take with
respect thereto.

Section 5.4. Use of Proceeds. Use the proceeds of Revolving Loans extended by
the Lenders solely for general corporate purposes (including the payment of any
dividend permitted pursuant to the terms of this Agreement), for working capital
purposes, to finance capital expenditures, and to refinance the Original Credit
Agreement.

Section 5.5. Conduct of Business and Maintenance of Existence. (a) Continue to
engage in business of the same general type as now conducted by it, and
preserve, renew and keep in full force and effect its corporate existence
(except as permitted herein) and (b) take all reasonable action to maintain all
rights, privileges and franchises necessary or desirable in the normal conduct
of the Borrowers and their Subsidiaries’ business and comply with all
Contractual Obligations and Requirements of Law, except as permitted in the Loan
Documents or to the extent that failure to comply therewith, individually or in
the aggregate, could not reasonably be expected to have a Material Adverse
Effect.

Section 5.6. Maintenance of Government and Third Party Approvals. Maintain in
full force and effect all Governmental Approvals (including any exchange control
approvals), and other third party approvals, consents, licenses and
authorizations which may be necessary or appropriate under any applicable law or
regulation (a) for the conduct of its business except to the extent that such
failure, individually or in the aggregate, could not reasonably be expected to
have a Material Adverse Effect and (b) for the execution, delivery and
performance of this Agreement and the other Loan Documents by each Loan Party
and for the validity or enforceability against it hereof and thereof, and take
all necessary governmental and administrative action to make all payments to be
made by it hereunder and thereunder. The Borrowers will file all applications
necessary for, and shall use its reasonable best efforts to obtain, any
additional authorization as soon as possible after determination that such
authorization or approval is required for the Borrowers to perform their
obligations hereunder or under this Agreement and the other Loan Documents,
including, but not limited to, any filings necessary to obtain payment in
Dollars in respect of any fees owing hereunder that are required to be paid in
Dollars or under the other Loan Documents in Dollars that are required to be
paid in Dollars.

Section 5.7. Compliance with Laws and Other Instruments. Comply in all material
respects with (a) all applicable Requirements of Law and (b) any of the terms,
covenants, conditions or provisions of any Contractual Obligations except, in
each case, where the failure to do so could not reasonably be expected to have a
Material Adverse Effect.

Section 5.8. Maintenance of Properties; Intellectual Property; Insurance. Keep
and maintain (a) all property material to the conduct of its business in good
working order and condition, ordinary wear and tear excepted, (b) all of its
(and its right to use) patents, trademarks, permits, service marks, trade names,
copyrights, franchises, formulas, licenses or other intellectual property
rights, the non-preservation or non-renewal of which (individually or in the
aggregate) could reasonably be expected to have a Material Adverse Effect and
(c) maintain insurance with financially sound, responsible and reputable
insurance companies in such

 

57



--------------------------------------------------------------------------------

amounts and covering such risks as customarily carried by companies engaged in
the same or similar businesses and owning and/or operating properties similar to
those owned and/or operated by the Borrowers or such Subsidiary, as the case may
be, in the same general areas in which the Borrowers or such Subsidiary owns
and/or operates its properties; provided that the Loan Parties may self-insure
for workmen’s compensation, group health risks and their live chicken inventory
in accordance with applicable industry standards. No Loan Party will be
prevented by this covenant from discontinuing those operations or disposing of
or suspending the maintenance of those properties which, in the reasonable
judgment of such Loan Party, is no longer necessary or useful in the conduct of
such Loan Party’s business or would not result in a Material Adverse Effect.

Section 5.9. Books and Records, Inspection and Audit Rights.

(a) Keep proper books of records and account in which full, complete and correct
entries in conformity with Mexican GAAP and all Requirements of Law in all
material respects shall be made of all material dealings and transactions in
relation to its business and activities.

(b) Permit any representatives designated by the Administrative Agent or any
Lender, upon reasonable prior written notice, to visit and inspect its
properties, to examine and make extracts from its books and records, and to
discuss its affairs, finances and condition with its officers and independent
accountants, in each case during normal business hours and as often as
reasonably requested.

Section 5.10. Payment of Tax Obligations. Pay its Tax liabilities before the
same shall become delinquent or in default, except where (a)(i) being contested
in good faith by appropriate proceedings diligently conducted and such contest
effectively suspends collection of the contested obligation and the enforcement
of any Lien securing such obligation, (ii) the applicable Borrower or its
Subsidiary has set aside on its books adequate reserves with respect thereto in
accordance with Mexican GAAP and (iii) the failure to make payment pending such
contest could not reasonably be expected to result in a Material Adverse Effect
or (b) the amount of such Tax liabilities does not exceed MXN$30,000,000.

Section 5.11. Environmental Laws. (a) Comply in all material respects with, and
ensure compliance in all material respects by all tenants and subtenants, if
any, of the Borrowers or their Subsidiaries with, all applicable Environmental
Laws, and obtain and comply in all material respects with and maintain, and
ensure that all tenants and subtenants, if any, of the Borrowers or their
Subsidiaries obtain and comply in all material respects with and maintain, any
and all licenses, approvals, notifications, registrations or permits required by
applicable Environmental Laws, except where such failure to comply could not
reasonably be expected to result in a Material Adverse Effect and (b) conduct
and complete all investigations, studies, sampling and testing, and all
remedial, removal and other actions required under Environmental Laws and
promptly comply in all material respects with all lawful orders and directives
of all Governmental Authorities regarding Environmental Laws except where such
orders and directives are being contested in good faith and the Borrowers or the
relevant Subsidiary have set aside on their books adequate reserves with respect
to the liabilities that could reasonably be expected to result therefrom in
accordance with Mexican GAAP or except where such failure could not reasonably
be expected to result in a Material Adverse Effect.

 

58



--------------------------------------------------------------------------------

Section 5.12. Further Assurances. Do and perform, and cause each of its
Subsidiaries to do and perform, from time to time, any and all acts (and execute
any and all documents) as may be necessary or as may be reasonably requested by
the Administrative Agent in order to effect fully the purposes of the Loan
Documents.

Section 5.13. Subsidiaries; Guarantors.

(a) With respect to each Subsidiary created or acquired subsequent to the
Effective Date by any Borrower or any of its Subsidiaries, promptly notify the
Administrative Agent of such event.

(b) With respect to each Subsidiary which becomes a Guarantor after the date
hereof, cause such Guarantor to (i) promptly execute and deliver to the
Administrative Agent for the benefit of the Lenders a Guarantor Accession
Agreement substantially in the form of Exhibit H, (ii) deliver all certificates,
instruments and opinions as the Administrative Agent may reasonably request in
connection therewith and (iii) take all other actions that the Administrative
Agent may reasonably request to cause such Guarantor to Guarantee the
Obligations and to ensure the validity and enforceability of such Guarantee.

Section 5.14. Post Closing Obligations. Comply with the requirements set forth
on Schedule 5.14 within the period set forth therein.

Section 5.15. Operations. Prior to the time in which all of the Equity Interests
of Avícola are pledged pursuant to a Pledge Agreement, Avícola will at all times
remain a holding company and not engage in any substantive operations other than
the ownership of its Subsidiaries.

Section 5.16. Pledge Agreement. With respect to the merger of POPPSA 3, LLC and
POPPSA 4, LLC, within 5 Business Days thereof, POPPSA 4, LLC shall ratify the
Pledge Agreement made by POPPSA 3, LLC and include a notation on its books and
records that the stock pledged by POPPSA 3, LLC is now pledged by POPPSA 4, LLC.

Section 5.17. Avícola Equity Holder Pledge Agreement. If, on the Effective Date,
an Avícola Equity Holder is prohibited under the terms of the Indenture or the
Parent Existing Credit Facility from executing and delivering a Pledge
Agreement, and subsequent to such date, the Avícola Equity Holder is no longer
prohibited by the terms thereof, the Borrowers shall promptly notify
Administrative Agent and shall cause the Avícola Equity Holder to execute and
deliver such Pledge Agreement, in form and substance reasonably acceptable to
Administrative Agent and substantially similar to the Pledge Agreements
delivered on or before the Effective Date, on or before the date ending thirty
(30) days after the date the Avícola Equity Holder is no longer so prohibited.

 

59



--------------------------------------------------------------------------------

ARTICLE VI

NEGATIVE COVENANTS

Each Borrower covenants and agrees that from and after the Effective Date, for
so long as the Revolving Loan Commitments are in effect and until the
cancellation, cash collateralization or expiration of all Letters of Credit, and
thereafter until payment in full of the Revolving Loans, the Letter of Credit
Liability and any other amount then due and owing to any Lender or the
Administrative Agent hereunder and under any other Loan Document, each Borrower
shall not, and shall not permit any of its Subsidiaries to, directly or
indirectly:

Section 6.1. Financial Covenants.

(a) Consolidated Leverage Ratio. Permit the Consolidated Leverage Ratio as of
the last day of any fiscal quarter of Avícola and its Subsidiaries to exceed
0.50 to 1.00.

(b) Fixed Charge Coverage Ratio. Permit the Fixed Charge Coverage Ratio as of
the last day of any fiscal quarter for the previous eight quarter period of
Avícola and its Subsidiaries to be less than 1.25 to 1.00.

Section 6.2. Limitation on Restricted Payments. Declare or pay any dividend
(other than dividends payable solely in Equity Interests of the Borrowers or
options, warrants or other rights to purchase Equity Interests of the Borrowers)
on, or make any payment on account of, or set apart assets for a sinking or
other analogous fund for, the purchase, redemption, defeasance, retirement or
other acquisition of, any Equity Interests of the Borrowers or such Subsidiary,
whether now or hereafter outstanding, or make any other distribution in respect
thereof, either directly or indirectly, whether in cash or property or in
obligations of any Borrower or any Subsidiary (collectively, “Restricted
Payments”), except that:

(a) Subsidiaries may declare and pay or make dividends ratably with respect to
their Equity Interests;

(b) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, the Borrowers may make non-cash dividends
to the holders of its Equity Interests solely in Equity Interests of the
Borrowers or options, warrants and other rights to purchase Equity Interests of
Borrowers;

(c) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, each Borrower may purchase Equity
Interests of such Borrower or any of its Subsidiaries from present or former
officers, directors or employees (or their estates or beneficiaries under their
estates) upon the death, disability, retirement or termination of employment or
service of such officer, director or employee, or otherwise in accordance with
any stock option plan or any employee stock ownership plan that has been
approved by the Board of Directors; provided that the aggregate principal amount
paid in respect of all such Equity Interests so purchased (net of any proceeds
received by such Borrower subsequent to the date hereof in connection with
resales of any Equity Interests or options to purchase Equity Interests so
purchased) shall not exceed during any fiscal year of the Borrowers,
MXN$5,000,000;

(d) Avícola may consummate the intercompany restructuring providing for the
purchase by the Borrower of the Equity Interests of Pilgrim’s Pride, LLC;

(e) so long as no Default or Event of Default shall have occurred and be
continuing or would result therefrom, Borrowers or a Subsidiary Loan Party may
repurchase, redeem, defease, retire or acquire any Equity Interests of a
Subsidiary Loan Party; and

 

60



--------------------------------------------------------------------------------

(f) Avícola may make Restricted Payments to the Parent in an amount not to
exceed in the aggregate MXN$65,000,000, so long as before and after giving
effect to such dividend (i) Availability is at least 50% of the aggregate
Revolving Loan Commitments, (ii) no Default shall have occurred and be
continuing or would result therefrom, (iii) Borrowers’ Consolidated Leverage
Ratio, on a pro forma basis, is not greater than 0.25 to 1.0 provided, that, for
purposes of determining compliance with the Consolidated Leverage Ratio, any
intercompany loans from Avícola and its Subsidiaries to the Parent and the
Parent’s Domestic Subsidiaries shall be subtracted from the calculation of
Consolidated Assets to the extent not already subtracted, (iv) Borrowers are in
pro forma compliance with all other covenants (including, without limitation,
Section 6.1(b) hereof), and (v) (A) the fair value of the assets of Avícola, at
a fair valuation, will exceed its debts and liabilities, subordinated,
contingent or otherwise, (B) the present fair saleable value of the property of
Avícola will be greater than the amount that will be required to pay the
probable liability of its debts and other liabilities, subordinated, contingent
or otherwise, as such debts and other liabilities become absolute and matured,
(C) Avícola will be able to pay its debts and liabilities, subordinated,
contingent or otherwise, as such debts and liabilities become absolute and
matured and (D) Avícola will not have unreasonably small capital with which to
conduct the business in which it is engaged.

Section 6.3. Limitation on Investments. Make any advance, loan, extension of
credit (by way of guaranty or otherwise) or capital contribution to, or purchase
any Equity Interests, bonds, notes, debentures or other debt securities of, or
any assets constituting a business unit of, or make any other investment in, any
Person (all of the foregoing, “Investments”), except:

(a) Investments existing on the Effective Date and set forth on Schedule 6.3;

(b) cash and Temporary Cash Investments;

(c) Investments by the Borrowers and their Subsidiaries in Equity Interests in
their respective Subsidiaries that are Loan Parties;

(d) loans or advances made by any Borrower to any Subsidiary that is a Loan
Party and made by any Subsidiary to any Borrower or any other Subsidiary that is
a Loan Party;

(e) extensions of trade credit in the ordinary course of business;

(f) loans and advances to employees of any Borrower or any of its Subsidiaries
in the ordinary course of business for bona fide purposes (including for travel,
entertainment and relocation expenses);

(g) Investments in securities of trade creditors or customers received pursuant
to any plan of reorganization or similar arrangement upon the bankruptcy,
insolvency, suspensión de pagos, quiebra or concurso mercantil of such trade
creditors or customers;

(h) Investments permitted under Sections 6.2 and 6.8;

(i) loans and advances to employees and contract growers in an aggregate amount
not to exceed MXN$300,000,000 at any time outstanding;

 

61



--------------------------------------------------------------------------------

(j) [Intentionally Deleted]; and

(k) Investments not covered by clauses (a) through (j) above, in an amount not
to exceed at any time an aggregate of MXN$250,000,000.

Section 6.4. [Reserved.]

Section 6.5. Limitation on Dividend and Other Payment Restrictions Affecting
Subsidiaries. Create or otherwise cause or suffer to exist or become effective
any consensual encumbrance or restriction of any kind on the ability of any of
its Subsidiaries to (a) pay dividends or make any other distributions permitted
by applicable law on any Equity Interests of such Subsidiary owned by any
Borrower or any other of its Subsidiaries, (b) pay any Indebtedness owed to any
Borrower or any other of its Subsidiaries, (c) make loans or advances to any
Borrower or any other of its Subsidiaries, or (d) transfer any of its property
or assets to any Borrower or any other of its Subsidiaries, other than:

(i) encumbrances and restrictions existing on the Effective Date and set forth
on Schedule 6.5 incurred in connection with obligations existing on the
Effective Date or any extension or refinancing thereof (excluding any amendment
or modification expanding the scope of any such encumbrance or restriction);

(ii) encumbrances and restrictions existing with respect to any Person or the
property or assets of such Person acquired by any Borrower or any of its
Subsidiaries, existing at the time of such acquisition and not incurred in
contemplation thereof, which encumbrances or restrictions are not applicable to
any Person or the property or assets of any Person other than such Person or the
property or assets of such Person so acquired;

(iii) customary restrictions and conditions contained in agreements relating to
the sale of a Subsidiary pending such sale; provided that such restrictions and
conditions apply only to the subsidiary that is to be sold and such sale is
permitted hereunder;

(iv) customary restrictions on the subletting, assignment or transfer of any
property or asset that is a lease, license, conveyance or contract or similar
property or asset; and

(v) encumbrances and restrictions contained in the terms of any Indebtedness
incurred in accordance with Section 6.8 or any agreement pursuant to which such
Indebtedness was issued if (i) the encumbrance or restriction applies only in
the event of a payment default or a default with respect to a financial covenant
contained in such Indebtedness or agreement, (ii) the encumbrance or restriction
is not materially more disadvantageous to the Administrative Agent or the
Lenders than is customary in comparable financings (as determined by the
Borrowers in good faith), and (iii) such encumbrance or restriction would not
materially affect the Borrowers’ ability to make principal or interest payments
on the Revolving Loans (as determined by the Borrowers in good faith);

(vi) purchase money obligations for property acquired in the ordinary course of
business that impose restrictions on the property so acquired;

 

62



--------------------------------------------------------------------------------

(vii) any agreement for the sale or other disposition of a Subsidiary that
restricts distributions by that Subsidiary pending its sale or other
disposition;

(viii) Permitted Liens securing Indebtedness that limit the right of the debtor
to dispose of the assets subject to such Permitted Lien;

(ix) customary provisions in partnership agreements, limited liability company
organizational governance documents, joint venture agreements and other similar
agreements entered into in the ordinary course of business that restrict the
transfer of assets or ownership interests in such partnership, limited liability
company, joint venture or similar Person;

(x) provisions with respect to the disposition or distribution of assets or
property in asset sale agreements, stock sale agreements and other similar
agreements;

(xi) restrictions on cash or other deposits or net worth imposed by customers
under contracts entered into in the ordinary course of business; and

(xii) any encumbrances or restrictions imposed by any amendments or refinancings
of the contracts, instruments or obligations above provided that such amendments
or refinancings are no more materially restrictive with respect to such
encumbrances and restrictions than those prior to such amendment or refinancing.

Section 6.6. Limitation on Transactions with Affiliates. Sell, lease or
otherwise transfer any property or assets to, or purchase, lease or otherwise
acquire any property or assets from, or otherwise engage in any other
transactions with, any of its Affiliates, except (a) transactions in the
ordinary course of business that are at prices and on terms and conditions not
less favorable to any Borrower or such Subsidiary than could be obtained on an
arm’s-length basis from unrelated third parties, (b) transactions between or
among any Borrower and the Subsidiary Loan Parties not involving any other
Affiliate, (c) any Restricted Payment permitted by Section 6.2, (d) any
Investment permitted by Section 6.3(a)-(k) and (e) any Indebtedness permitted by
Section 6.8(a)-(g).

Section 6.7. Limitation on Liens. Create, incur, assume or suffer to exist any
Lien on any of the Borrowers’ or any of its Subsidiaries’ assets or properties
of any character, or on any shares of Equity Interests or Indebtedness of any of
its Subsidiaries, except:

(a) Liens in existence on the Effective Date and listed on Schedule 6.7 and
other Liens, securing Indebtedness of the Borrowers and their Subsidiaries
permitted by Section 6.8(a); provided that such Lien (i) shall not apply to any
other property or asset of the Borrowers or any Subsidiary after the Effective
Date and (ii) shall secure only those obligations which it secures on the date
hereof;

(b) any Lien existing on any property or asset prior to the acquisition thereof
by any Borrower or any of its Subsidiaries or existing on any property or asset
of any Person that becomes a Subsidiary of any Borrower after the date hereof
prior to the time such Person becomes a Subsidiary; provided that (i) such Lien
is not created in contemplation of or in connection with such acquisition or
such Person becoming a Subsidiary of any Borrower, as the

 

63



--------------------------------------------------------------------------------

case may be, (ii) such Lien shall not apply to any other property or assets of
any Borrower or any of its Subsidiaries, (iii) the Indebtedness secured thereby
does not exceed 75% of the fair market value of such property or asset and
(iv) such Lien shall secure only those obligations which it secures on the date
of such acquisition or the date such Person becomes a Subsidiary of any
Borrower, as the case may be and extensions, renewals and replacements thereof
that do not increase the outstanding principal amount thereof; and

(c) Permitted Liens.

Section 6.8. Limitation on Indebtedness. Create, incur, assume or suffer to
exist Indebtedness (other than the Obligations) except:

(a) Existing Indebtedness, but not any extensions, renewals or replacements of
any such Indebtedness except (i) renewals and extensions permitted by the
agreements evidencing any such Indebtedness and (ii) extensions and replacements
of any such Indebtedness if the terms and conditions thereof are not materially
less favorable to the obligor thereon or to the Lenders than the Indebtedness
being extended or refinanced taken as a whole, and the average life to maturity
thereof is greater than or equal to that of the Indebtedness being extended or
refinanced; provided that any Indebtedness permitted under the preceding clauses
(i) and (ii) shall not (x) include any Indebtedness of an obligor that was not
an obligor with respect to the Indebtedness being extended, renewed or
refinanced or (y) exceed in a principal amount thereof (or accreted value
thereof) plus accrued and unpaid interest on the Indebtedness being renewed,
extended or refinanced (plus the amount of necessary fees and expenses incurred
in connection therewith and any premiums paid on the Indebtedness repaid);

(b) Indebtedness of any Borrower to any of its Subsidiaries and Indebtedness of
any Subsidiary of any Borrower to any Borrower or any other of its Subsidiaries;
provided that (i) Indebtedness owed by any Borrower to any of its Subsidiaries
that is not a Loan Party shall be subordinated to the prior payment in full of
the Obligations, (ii) (A) Indebtedness of any Subsidiary that is not a Loan
Party to any Borrower or (B) Indebtedness of any Subsidiary that is not a Loan
Party to any Subsidiary Loan Party shall be subordinated to the prior payment in
full of the Obligations and (iii) so long as any Revolving Loans are outstanding
under the Loan Documents, Indebtedness of any Subsidiary that is not a Loan
Party owed to any Borrower or any Subsidiary Loan Party, shall not exceed an
amount equal to MXN$125,000,000 in the aggregate at any time;

(c) Guaranties by any Borrower of Indebtedness of any of its Subsidiaries and by
any Subsidiary of any Borrower of Indebtedness of any Borrower or any other of
its Subsidiaries; provided that Guaranties by any Borrower or any Subsidiary
Loan Party of Indebtedness of any Subsidiary that is not a Loan Party (i) shall
be subordinated to the prior payment in full of the Obligations and (ii) so long
as any Revolving Loans are outstanding under the Loan Documents, shall not
exceed an amount equal to MXN$125,000,000 in the aggregate at any time;

(d) Indebtedness of any Borrower’s Subsidiaries which are not Loan Parties;
provided that (i) no Loan Party shall have any obligation to such Subsidiary to
maintain or preserve such entity’s financial condition or to cause such
Subsidiary to achieve certain levels of operation results and (ii) such
Indebtedness shall not be, directly or indirectly, guaranteed by, or otherwise
supported by, any Loan Party and no Person shall have recourse, directly or
indirectly, to any Loan Party in respect of such Indebtedness;

 

64



--------------------------------------------------------------------------------

(e) The incurrence by any Borrower or any of its Subsidiaries of purchase money
obligations incurred in the ordinary course of business in an amount outstanding
at any one time as of the date of any such incurrence not to exceed 75% of the
purchase price or fair market value of the asset purchased, acquired or
constructed;

(f) Indebtedness of any Borrower and its Subsidiaries to the Parent and its
Subsidiaries (other than the Subsidiary Loan Parties) subordinated to the
Indebtedness hereunder on terms and conditions acceptable to Agent; and

(g) other Indebtedness in an aggregate principal amount not exceeding
MXN$275,000,000.

Section 6.9. [Reserved].

Section 6.10. Limitation on Asset Sales. Consummate any Asset Sale, except:

(a) sales or other dispositions of inventory, receivables and other current
assets, in the ordinary course of business;

(b) sales or other dispositions of Temporary Cash Investments if the Net Cash
Proceeds thereof are delivered to Borrowers or their Subsidiaries;

(c) sales, transfers, assignments or other disposition of any property or
equipment that has become damaged, worn out, obsolete or otherwise unsuitable
for use in connection with the business of any Borrower or its Subsidiaries if
the Net Cash Proceeds thereof are delivered to Borrowers or their Subsidiaries;

(d) sales, transfers or other dispositions: (i) from any Loan Party to a Loan
Party that is party to a Security Agreement; (ii) from any Loan Party to a Loan
Party in the ordinary course of business in accordance with past practice; and
(iii) to any Person in an amount not to exceed MXN$150,000,000 in the aggregate,
in any fiscal year for all such sales, transfers or other dispositions
(excluding sales, transfers or other dispositions permitted under (i) or
(ii) above);

(e) an issuance of Equity Interests by any Borrower or any of such Borrower’s
Subsidiaries to one or more of the Loan Parties;

(f) the sale, lease or other disposition of any assets or rights to the extent
constituting a Restricted Payment permitted by Section 6.2 or an Investment that
is permitted by Section 6.3 hereof;

(g) sales, transfers and other dispositions of assets (other than Equity
Interests in a Subsidiary) that are not permitted by any other clause of this
Section; provided that (i) the consideration received by the Borrowers or their
Subsidiaries is at least equal to the fair market value of the assets sold or
disposed of, (ii) at least 80% of the consideration received consists of cash or
Temporary Cash Investments, and (iii) the Net Cash Proceeds of such Asset Sale
are applied to the extent required by Section 2.4(b); and

 

65



--------------------------------------------------------------------------------

(h) sales of the assets set forth under the headings “Broiler Farms” and “Other
Properties” set forth on Schedule 6.10(h) hereto so long as the Net Cash
Proceeds of such sales are used to purchase assets useful or necessary for the
business within 360 days of such sale.

Section 6.11. Consolidation, Merger and Sale of Assets. Consolidate with, merge
with or into, or sell, convey, transfer, lease or otherwise dispose of all or
substantially all of the property and assets of any Borrower or any of its
Subsidiaries (as an entirety or substantially an entirety in one transaction or
a series of related transactions) to, any Person or permit any Person to merge
with or into any Borrower or any of its Subsidiaries, except that:

(a) any Subsidiary of any Borrower may be merged or consolidated with or into
any Borrower (provided that such Borrower shall be the continuing or surviving
corporation) or with or into any Subsidiary Loan Party (provided that the
Subsidiary Loan Party shall be the continuing or surviving corporation);

(b) any Subsidiary may dispose of any or all of its assets (i) to any Borrower
or any Subsidiary Loan Party (upon voluntary liquidation or otherwise) or
(ii) pursuant to a disposition permitted by Section 6.10;

(c) a Subsidiary (other than a Loan Party) of any Borrower may merge or
consolidate with any other Person if immediately after giving effect to such
merger no Default or Event of Default shall have occurred and be continuing; and

(d) sales, transfers or other dispositions of the assets of any Subsidiary for
which the fair market value in the aggregate does not exceed in any fiscal year
of Avícola 5% or more of the lesser of the book or fair market value of the
property and assets of the Borrowers determined on a consolidated basis as of
the last day of the previous fiscal year of the Borrowers and are made in
accordance with Section 6.10.

Section 6.12. [Reserved.]

Section 6.13. Amendments to Organizational Documents. Amend, restate,
supplement, terminate, modify or otherwise change in any manner that could
reasonably be expected to be material and adverse to the Lenders, any term or
condition of any of its charter, by-laws, estatutos sociales (or other similar
organizational document), except as required as a result of an effective
amendment to any Applicable Law, in which case the Borrowers shall give prompt
notice to the Administrative Agent of such proposed change, but in any event no
less than five Business Days prior to the date on which such change shall become
effective.

Section 6.14. Hedging Agreements. Enter into, purchase or otherwise acquire any
Hedging Agreement, other than Hedging Agreements (i) entered into with Lenders
or their Affiliates (“Lender Hedging Agreements”) or (ii) purchased or otherwise
acquired in the ordinary course of business with reputable financial
institutions or vendors and not for speculative purposes to hedge or mitigate
risks to which any Borrower or any of its Subsidiaries is exposed in the conduct
of its business or the management of its liabilities.

 

66



--------------------------------------------------------------------------------

ARTICLE VII

EVENTS OF DEFAULT

Section 7.1. Events of Default. If any of the following events (each, an “Event
of Default”) occur:

(a) within two (2) Business Days of the date when due, the Borrowers shall fail
to pay any principal of any Loan when due in accordance with the terms hereof
(whether at stated maturity, by mandatory prepayment or otherwise); or within
five (5) Business Days of the date when due, the Borrowers shall fail to pay any
interest on any Loan, or any other amount payable hereunder; or

(b) any representation or warranty made or deemed made by any Loan Party herein
or in any other Loan Document (or in any amendment, modification or supplement
hereto or thereto) or which is contained in any certificate, document or
financial or other statement furnished at any time pursuant to or in connection
with this Agreement or any Loan Document shall prove to have been incorrect in
any material respect on or as of the date made or deemed made; or

(c) any Loan Party shall default in the observance or performance of any
covenant contained in Sections 5.1, 5.2, 5.3, 5.9(b), 5.13, 5.14, 6.2, 6.5, 6.7,
6.8, 6.10, 6.11, 6.13, 6.14 or 6.15 of this Agreement; or

(d) any Loan Party shall default in the observance or performance of any
covenant contained in Sections 5.5, 6.1, 6.3 or 6.6 of this Agreement and such
default continues for fifteen (15) days; or

(e) any Loan Party shall default in the observance or performance of any
covenant or agreement (except as specified in Section 7.1(a)-(d) above)
contained in any Loan Document to which it is a party and such default continues
for thirty (30) days; or

(f) any Borrower, the Parent or any of the other Loan Parties shall (i) default
in any payment of principal of or interest on any Indebtedness outstanding in an
aggregate principal amount of at least US$20,000,000 (or the equivalent thereof
in another currency), including in the payment of any Guaranty, beyond the
period of grace, if any, provided in the instrument or agreement under which
such Indebtedness was created; or (ii) default in the observance or performance
of any other agreement or condition relating to any such Indebtedness or
Guaranty or contained in any instrument or agreement evidencing, securing or
relating thereto, or any other event shall occur or condition exist, in each
case beyond any applicable grace period or cure period, the effect of which
default or other event or condition is to cause, or to permit the holder or
holders of such Indebtedness, including the beneficiary or beneficiaries of any
Guaranty (or a trustee or agent on behalf of such holder or holders or
beneficiary or beneficiaries) to cause, with the giving of notice if required,
such Indebtedness to become due prior to its stated maturity, including any
Guaranty to become payable; or

(g)(i) any Borrower, the Parent or any other Loan Party shall commence any case,
proceeding or other action (x) under any existing or future law of any
jurisdiction, domestic or

 

67



--------------------------------------------------------------------------------

foreign, relating to bankruptcy, quiebra, concurso mercantil, insolvency,
reorganization or relief of debtors, seeking to have an order for relief entered
with respect to it, or seeking to adjudicate it bankrupt, en quiebra or
insolvent, or seeking an order of concurso mercantil, reorganization,
arrangement, adjustment, winding-up, liquidation, dissolution, composition or
other relief with respect to it or its debts, or (y) in any jurisdiction seeking
appointment of a receiver, trustee, custodian, conservator, conciliador,
síndico, interventor or other similar official for it or for all or any
substantial part of its assets, or any Borrower, the Parent or any of the other
Loan Parties shall make a general assignment for the benefit of its creditors,
(ii) there shall be commenced against any Borrower, the Parent or any other Loan
Party, in any jurisdiction any case, proceeding or other action of a nature
referred to in clause (i) above which (x) results in the entry of an order for
relief or any such adjudication or appointment or (y) to the extent applicable,
remains undismissed, undischarged or unbonded for a period of 60 days,
(iii) there shall be commenced against any Borrower, the Parent or any other
Loan Party in any jurisdiction any case, proceeding or other action seeking
issuance of a warrant of attachment, execution, distraint or similar process
against all or any substantial part of its assets which results in the entry of
an order for any such relief which shall not have been vacated, discharged, or
stayed or bonded pending appeal within 90 days from the entry thereof, (iv) any
Borrower, the Parent or any other Loan Party shall take any action in
furtherance of, or indicating its consent to, approval of, or acquiescence in,
any of the acts set forth in clause (i), (ii) or (iii) above or (v) any
Borrower, the Parent or any other Loan Party shall admit in writing its
inability to pay its debts as they become due; or

(h) one or more judgments or decrees shall be entered against any Borrower, the
Parent or any other Loan Party involving in the aggregate a liability (to the
extent not paid or fully covered by insurance) of US$20,000,000 (or an amount in
another currency equivalent thereto) or more, and all such judgments or decrees
shall not have been vacated, discharged, stayed or bonded pending appeal within
30 days from the entry thereof, or any action shall be legally taken by a
judgment creditor to attach or levy upon any assets of any Loan Party; or

(i) any Governmental Authority shall condemn, nationalize, seize or otherwise
expropriate all or substantially all of the assets or the capital stock of the
Borrowers and the Loan Parties, taken as a whole, and such action is not
reversed within a period of 60 days; or

(j) a Change of Control shall occur; or

(k) the validity of any Loan Document shall be contested by any Loan Party or
any Loan Party shall deny liability under any Loan Document to which it is a
party or any Loan Document shall for any reason be terminated without the
consent of the Lenders required hereunder or thereunder, or become invalid,
ineffective or unenforceable; or

(l) any restriction or requirement not in effect on the date hereof is imposed,
whether by legislative enactment, decree, regulation, order or otherwise, which
(i) both (A) prevents the availability or the transfer of foreign exchange by
the Loan Parties’, taken as a whole, and (B) prohibits the Loan Parties’, taken
as a whole, ability to pay any material portion of the Obligations under the
Loan Documents or (ii) prohibits the Loan Parties’, taken as a whole, ability to
pay any material portion of the Obligations under the Loan Documents; or

 

68



--------------------------------------------------------------------------------

(m) México (including any Governmental Authority thereof) shall impose, or make
an official announcement of its intention to impose, whether by legislative
enactment, decree, regulation, order or otherwise, any foreign exchange controls
or similar measures the effect of which would prevent the ability of the Loan
Parties, taken as a whole, to satisfy their material Obligations under the Loan
Documents with respect to material amounts denominated in Dollars, in Dollars in
the United States of America in accordance with the Loan Documents;

then, and in every such event (other than an event with respect to any Borrower
described in clause (g) of this Article), and at any time thereafter during the
continuance of such event, the Administrative Agent may, and at the request of
the Majority Lenders shall, by notice to the Borrowers, take either or both of
the following actions, at the same or different times: (i) terminate the
Revolving Loan Commitments and the obligation and power of the Issuing Lender to
issue Letters of Credit, and thereupon the Revolving Loan Commitments and the
obligation and power of the Issuing Lender to issue Letters of Credit shall
terminate immediately and (ii) declare the Revolving Loans and/or any other
Obligations then outstanding to be due and payable in whole (or in part, in
which case any principal not so declared to be due and payable may thereafter be
declared to be due and payable), and thereupon the principal of the Revolving
Loans so declared to be due and payable, together with accrued interest thereon
and all fees and other Obligations of the Borrowers accrued hereunder, shall
become due and payable immediately, without presentment, demand, protest or
other notice of any kind, all of which are hereby waived by the Borrowers, and
Borrowers will, upon demand by Administrative Agent, provide cash
collateralization for any Letter of Credit Liabilities in accordance with
Section 2.4(b)(viii) hereof; and in case of any event with respect to any
Borrower described in clause (g) of this Article, the Revolving Loan Commitments
and the obligations and power of the Issuing Lender to issue Letters of Credit
shall automatically terminate and the principal of the Revolving Loans then
outstanding, together with accrued interest thereon and all fees and other
Obligations of the Borrowers accrued hereunder, shall automatically become due
and payable, without presentment, demand, protest or other notice of any kind,
all of which are hereby waived by the Borrowers.

ARTICLE VIII

THE ADMINISTRATIVE AGENT

Section 8.1. Appointment and Authorization. Each Lender hereby irrevocably
(subject to Section 8.9) appoints, designates and authorizes the Administrative
Agent to take such action on its behalf under the Loan Documents and to exercise
such powers and perform such duties as expressly are delegated to it by the Loan
Documents, together with such powers as are reasonably incidental thereto.
Notwithstanding any provision to the contrary contained in any Loan Document:
(a) the Administrative Agent shall not have any duties or responsibilities
except those expressly set forth in the Loan Documents, (b) the Administrative
Agent shall not have or be deemed to have any fiduciary relationship with any
Lender and (c) no implied covenants, functions, responsibilities, duties,
obligations or liabilities shall be read into any Loan Document or otherwise
exist against the Administrative Agent. Without limiting the generality of the
foregoing sentence, the use of the term “agent” in this Agreement or any other
Loan Document with reference to the Administrative Agent (or any other
Agent-Related Person) is not intended to connote any fiduciary or other implied
(or express) obligations arising under the agency

 

69



--------------------------------------------------------------------------------

doctrine of any Applicable Law. Instead, such term is used merely as a matter of
market custom, and is intended to create or reflect only an administrative
relationship between independent contracting parties.

Section 8.2. Delegation of Duties. The Administrative Agent may execute any of
its duties under any Loan Document by or through agents, employees,
attorneys-in-fact or affiliates, and shall be entitled to advice of counsel
concerning all matters pertaining to such duties. The Administrative Agent shall
not be responsible for any degree of negligence or misconduct of any agent or
attorney-in-fact that it selects with reasonable care.

Section 8.3. No Liability of Agent-Related Persons. None of the Agent-Related
Persons shall: (a) be liable for any action taken or omitted to be taken by any
of them under or in connection with any Loan Document or the transactions
contemplated thereby (except for such Person’s own gross negligence or willful
misconduct) or (b) be responsible in any manner to any of the Lenders for:
(i) any recital, statement, representation or warranty made by the Loan Parties,
or any of the Borrower’s other Subsidiaries, or any officer thereof, contained
in any Loan Document or in any certificate, report, statement or other document
referred to or provided for in, or received by any Agent-Related Person under or
in connection with, any Loan Document, (ii) the validity, effectiveness,
genuineness, enforceability or sufficiency of any Loan Document, (iii) any
failure of either Borrower or any other party to any Loan Document to perform
its obligations hereunder or thereunder or (iv) any recital, statement,
representation or warranty made by or on behalf of any Lender or any of its
Affiliates. Except as specifically provided in the Loan Documents, no
Agent-Related Person shall be under any obligation to any Lender to ascertain or
to inquire as to the observance or performance of any of the agreements
contained in, or conditions of, any Loan Document, or to inspect the properties,
books or records of the Borrowers or any of their Subsidiaries or Affiliates. No
Agent-Related Person shall have any obligation to ascertain or to inquire as to
the financial condition, operations or status of any Lender or as to the
validity of any recital, statement, representation or warranty made by or on
behalf of any Lender or any of its Affiliates. Notwithstanding anything in the
Loan Documents to the contrary, in no event shall any Agent-Related Person or
any Lender be liable to any Person (including the Borrowers or any Lender) for
any punitive, consequential or similar damages.

Section 8.4. Reliance by the Agent-Related Persons.

(a) Each Agent-Related Person shall be entitled to rely, and shall be fully
protected in relying, upon any agreement (including this Agreement), note
(including any Note), writing, resolution, notice, consent, certificate,
affidavit, letter, telegram, electronic transmission, facsimile or telephone
message, statement or other document or conversation believed by it to be
genuine and correct and to have been signed, sent or made by the proper
Person(s), and upon advice and statements of legal counsel (including counsel to
the Loan Party), independent accountants and other experts selected by any
Agent-Related Person. The Administrative Agent may deem and treat the payee of
any Note as the owner thereof for all purposes unless a written notice of
assignment, negotiation or transfer thereof shall have been filed with the
Administrative Agent. Each Agent-Related Person shall be fully justified in
failing or refusing to take any action under any Loan Document unless it shall
first receive such advice or concurrence of the Majority Lenders as it deems
appropriate and, if it so requests, it shall first be indemnified to its
satisfaction by the Lenders against any and all liability and expense that may
be incurred by it by

 

70



--------------------------------------------------------------------------------

reason of taking or continuing to take any such action. Each Agent-Related
Person in all cases shall be fully protected in acting, or in refraining from
acting, under any Loan Document in accordance with a request or consent of the
Majority Lenders, and such request and any action taken or failure to act under
any Loan Document pursuant thereto shall be binding upon all of the Lenders.

(b) For purposes of determining compliance with the conditions specified in
Sections 3.1 and 3.2, each Lender shall be deemed to have consented to, approved
or accepted, or to be satisfied with, each document or other matter either sent
by any Agent-Related Person to such Lender for consent, approval, acceptance or
satisfaction, or required thereunder to be consented to or approved by or
acceptable or satisfactory to the Lender or the Administrative Agent.

Section 8.5. Notice of Default. No Agent-Related Person shall be deemed to have
knowledge or notice of the occurrence of any Default or Event of Default unless
such Agent-Related Person shall have received written notice from a Lender or a
Loan Party referring to this Agreement, describing such Default or Event of
Default and stating that such notice is a “notice of default.” Such
Agent-Related Person promptly shall notify the Administrative Agent (which
notice the Administrative Agent promptly shall distribute to each Lender) of its
receipt of any such notice. The Administrative Agent shall take such action with
respect to such Default or Event of Default as shall be directed by the Majority
Lenders; provided that unless and until the Administrative Agent shall have
received such directions, the Administrative Agent may (but shall not be
obligated to) take such action, or refrain from taking such action, with respect
to such Default or Event of Default as it shall deem advisable or in the best
interests of the Lenders.

Section 8.6. Credit Decision. Each Lender acknowledges that none of the
Agent-Related Persons has made any representation or warranty to it, and that no
act by any Agent-Related Person hereinafter taken, including any review of the
affairs of the Borrowers, their Affiliates and their Subsidiaries, shall be
deemed to constitute any representation or warranty by any Agent-Related Person
to any Lender or other Agent-Related Person. Each Lender represents to the
Administrative Agent that it has, independently and without reliance upon any
Agent-Related Person and based upon such documents and information as it has
deemed appropriate, made its own appraisal of and investigation into the
business, prospects, operations, property, financial and other condition and
creditworthiness of the Borrowers, their Affiliates and their Subsidiaries, and
all applicable bank regulatory laws relating to the transactions contemplated
hereby, and made its own decision to enter into this Agreement and to extend
credit to the Borrowers hereunder. Each Lender represents to each other party
hereto that it is a bank, savings and loan association or other similar savings
institution, insurance company, investment fund or company or other financial
institution which makes or acquires commercial loans in the ordinary course of
its business, that it is participating hereunder as a Lender for such commercial
purposes, and that it has the knowledge and experience to be and is capable of
evaluating the merits and risks of being a Lender hereunder. Each Lender also
represents that it will, independently and without reliance upon any
Agent-Related Person and based upon such documents and information as it shall
deem appropriate at the time, continue to make its own credit analysis,
appraisals and decisions in taking or not taking action under the Loan
Documents, and to make such investigations as it deems necessary to inform
itself as to the business, prospects, operations, property, financial and other
condition and creditworthiness of the Borrowers, their Affiliates

 

71



--------------------------------------------------------------------------------

and their Subsidiaries. Except for notices, reports and other documents
expressly herein or in the other Loan Documents required to be furnished to the
Lenders by the Administrative Agent, no Agent-Related Person shall have any duty
or responsibility to provide any Lender with any credit or other information
concerning the business, prospects, operations, property, financial and other
condition or creditworthiness of the Borrowers, their Affiliates and their
Subsidiaries that may come into the possession of any of the Agent-Related
Persons.

Section 8.7. Indemnification of Agent-Related Persons. Whether or not the
transactions contemplated hereby are consummated, each Lender agrees to
indemnify upon demand the Agent-Related Persons (to the extent not reimbursed by
or on behalf of the applicable Borrower and without limiting the obligation of
the Borrowers to do so), pro rata, from and against any and all Indemnified
Liabilities; provided that no Lender shall be liable for the payment to any such
Person of any portion of the Indemnified Liabilities resulting solely from such
Person’s gross negligence or willful misconduct. Without limitation of the
foregoing, each Lender shall reimburse each Agent-Related Person upon demand for
its ratable share of any fees, costs or out-of-pocket expenses (including
reasonable fees and disbursements of counsel (including internal counsel))
incurred by such Agent-Related Person in connection with the preparation,
execution, delivery, administration, modification, amendment or enforcement
(whether through negotiations, legal proceedings or otherwise) of, or legal
advice in respect of rights or responsibilities under, any Loan Document or any
document contemplated by or referred to therein to the extent that such
Agent-Related Person is not reimbursed for such expenses by or on behalf of the
Borrowers pursuant to Section 10.3. The undertaking in this Section shall
survive the payment of all Obligations hereunder, the cancellation of all of the
Revolving Loan Commitments and, as to any Agent-Related Person, the resignation
or replacement of such Agent-Related Person.

Section 8.8. The Agent-Related Persons in Their Individual Capacity. Each
Agent-Related Person may make loans to, issue letters of credit for the account
of, accept deposits from, acquire equity interests in and generally engage in
any kind of banking, trust, financial advisory, underwriting or other business
with the Borrowers (and their Subsidiaries and other Affiliates) as though the
Administrative Agent did not act in such capacity under the Loan Documents,
without notice to or consent of the Lenders. The Lenders acknowledge that,
pursuant to such activities, the Agent-Related Persons may receive information
regarding the Borrowers (or their Subsidiaries and other Affiliates) (including
information that may be subject to confidentiality obligations in favor of such
Person) and acknowledge that no Agent-Related Person shall be under any
obligation to provide such information to any Lender. With respect to any Loan
of which it is the Lender, the Administrative Agent (to the extent that it also
is a Lender hereunder) shall have the same rights and powers under the Loan
Documents as any other Lender and may exercise the same as though it were not
acting in such capacity.

Section 8.9. Successor Agents. The Administrative Agent may, and at the request
of the Majority Lenders shall, resign as such agent upon 30 days’ prior written
notice to the Lenders. If the Administrative Agent resigns under this Agreement,
the Majority Lenders shall (except during the existence of an Default or Event
of Default or as otherwise provided herein, with the consent of the Borrowers,
which consent shall not be unreasonably withheld or delayed) promptly attempt to
appoint from among the Lenders a successor Administrative Agent. If no such
successor agent is appointed before the effective date of the resignation of the

 

72



--------------------------------------------------------------------------------

Administrative Agent, the Administrative Agent may appoint, after consultation
with the Lenders but without the consent of the Borrowers, a successor agent
from among the Lenders. Upon the acceptance of its appointment as successor
Administrative Agent hereunder (i) such successor agent shall succeed to all the
rights (including as to the same fees), powers and duties of the Administrative
Agent, (ii) the term “Administrative Agent” shall mean such successor agent and
(iii) the former Administrative Agent’s appointment, powers and duties as the
Administrative Agent shall be terminated without any other or further act or
deed on the part of such former Administrative Agent under the Loan Documents.
After the former Administrative Agent’s resignation hereunder, this Article and
Sections 2.12, 10.3, 10.5 and 10.13 shall inure to its benefit as to any actions
taken or omitted to be taken by it while it was the Administrative Agent under
the Loan Documents. If no successor agent has accepted appointment as the
Administrative Agent by the date that is 30 days after the Administrative
Agent’s notice of resignation, the Administrative Agent’s resignation
nevertheless thereupon shall become effective and the Lenders shall perform all
of the duties of the Administration Agent hereunder until such time, if any, as
the Majority Lenders (without the consent of the Borrowers) appoint a successor
agent as provided for above. After any Administrative Agent’s resignation
hereunder as Administrative Agent, the provisions of this Article VIII shall
inure to its benefit as to any actions taken or omitted to be taken by it while
it was Administrative Agent under this Agreement. In the event the
Administrative Agent resigns pursuant to this Section 8.9, all fees paid to the
resigning Administrative Agent but not yet accrued shall be transferred to the
successor Administrative Agent.

ARTICLE IX

GUARANTY

Section 9.1. Guaranty of the Obligations. Subject to the provisions of
Section 9.2, the Guarantors jointly and severally hereby irrevocably and
unconditionally guaranty to the Administrative Agent for the ratable benefit of
the Beneficiaries the due and punctual payment in full of all Obligations in
accordance with the terms hereof or the other Loan Documents when the same shall
become due, whether at stated maturity, by required prepayment, declaration,
acceleration, demand or otherwise (including amounts that would become due but
for the operation of the automatic stay under any Bankruptcy Law) (collectively,
the “Guaranteed Obligations”). In furtherance of the Guaranty assumed by the
Guarantors, the Guarantors agree to execute as guarantors (avalistas) each of
the Notes issued by the Borrowers hereunder.

Section 9.2. Contribution by Guarantors. All Guarantors desire to allocate among
themselves (collectively, the “Contributing Guarantors”), in a fair and
equitable manner, their obligations arising under this Guaranty. Accordingly, in
the event any payment or distribution is made on any date by a Guarantor (a
“Funding Guarantor”) under this Guaranty such that its Aggregate Payments
exceeds its Fair Share as of such date, such Funding Guarantor shall be entitled
to a contribution from each of the other Contributing Guarantors in an amount
sufficient to cause each Contributing Guarantor’s Aggregate Payments to equal
its Fair Share as of such date. “Fair Share” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(a) the ratio of (i) the Fair Share Contribution Amount with respect to such
Contributing Guarantor to (ii) the aggregate of the Fair Share Contribution
Amounts with respect to all Contributing Guarantors multiplied by (b) the
aggregate amount paid

 

73



--------------------------------------------------------------------------------

or distributed on or before such date by all Funding Guarantors under this
Guaranty in respect of the obligations Guaranteed. “Fair Share Contribution
Amount” means, with respect to a Contributing Guarantor as of any date of
determination, the maximum aggregate amount of the obligations of such
Contributing Guarantor under this Guaranty that would not render its obligations
hereunder or thereunder subject to avoidance as a fraudulent transfer or
conveyance under Section 548 of Title 11 of the United States Code or any
comparable applicable provisions of any other Applicable Law; provided, solely
for purposes of calculating the Fair Share Contribution Amount with respect to
any Contributing Guarantor for purposes of this Section 9.2, that any assets or
liabilities of such Contributing Guarantor arising by virtue of any rights to
subrogation, reimbursement or indemnification or any rights to or obligations of
contribution hereunder shall not be considered as assets or liabilities of such
Contributing Guarantor. “Aggregate Payments” means, with respect to a
Contributing Guarantor as of any date of determination, an amount equal to
(A) the aggregate amount of all payments and distributions made on or before
such date by such Contributing Guarantor in respect of this Guaranty (including,
without limitation, in respect of this Section 9.2), minus (B) the aggregate
amount of all payments received on or before such date by such Contributing
Guarantor from the other Contributing Guarantors as contributions under this
Section 9.2. The amounts payable as contributions hereunder shall be determined
as of the date on which the related payment or distribution is made by the
applicable Funding Guarantor. The allocation among Contributing Guarantors of
their obligations as set forth in this Section 9.2 shall not be construed in any
way to limit the liability of any Contributing Guarantor hereunder. Each
Guarantor is a third party beneficiary to the contribution agreement set forth
in this Section 9.2.

Section 9.3. Payment by Guarantors. Subject to Section 9.2, the Guarantors
hereby jointly and severally agree, in furtherance of the foregoing and not in
limitation of any other right which any Beneficiary may have at law or in equity
against any Guarantor by virtue hereof, that upon the failure of the Borrowers
to pay any of the Guaranteed Obligations when and as the same shall become due,
whether at stated maturity, by required prepayment, declaration, acceleration,
demand or otherwise (including amounts that would become due but for the
operation of the automatic stay under any Bankruptcy Law), Guarantors will upon
demand pay, or cause to be paid in cash in immediately available funds, to the
Administrative Agent for the ratable benefit of Lenders, an amount equal to the
sum of the unpaid principal amount of all Guaranteed Obligations then due as
aforesaid, accrued and unpaid interest on such Guaranteed Obligations (including
interest which, but for any Borrower becoming the subject of a case under any
Bankruptcy Law, would have accrued on such Guaranteed Obligations, whether or
not a claim is allowed against any Borrower for such interest in the related
bankruptcy case) and all other Guaranteed Obligations then owed to Beneficiaries
as aforesaid.

Section 9.4. Liability of Guarantors Absolute. Each Guarantor agrees that its
obligations hereunder are irrevocable, absolute, independent and unconditional
and shall not be affected by any circumstance which constitutes a legal or
equitable discharge of a guarantor or surety other than payment in full of the
Guaranteed Obligations. In furtherance of the foregoing and without limiting the
generality thereof, each Guarantor agrees as follows:

(a) this Guaranty is a guaranty of payment when due and not of collectability.
This Guaranty is a primary obligation of each Guarantor and not merely a
contract of surety;

 

74



--------------------------------------------------------------------------------

(b) the Administrative Agent may enforce this Guaranty upon the occurrence of an
Event of Default notwithstanding the existence of any dispute between any
Borrower and any Beneficiary with respect to the existence of such Event of
Default;

(c) the obligations of each Guarantor hereunder are independent of the
obligations of the Borrowers and the obligations of any other guarantor
(including any other Guarantor) of the obligations of the Borrowers, and a
separate action or actions may be brought and prosecuted against such Guarantor
whether or not any action is brought against any Borrower or any of such other
guarantors and whether or not any Borrower is joined in any such action or
actions;

(d) payment by any Guarantor of a portion, but not all, of the Guaranteed
Obligations shall in no way limit, affect, modify or abridge any Guarantor’s
liability for any portion of the Guaranteed Obligations which has not been paid.
Without limiting the generality of the foregoing, if the Administrative Agent is
awarded a judgment in any suit brought to enforce any Guarantor’s covenant to
pay a portion of the Guaranteed Obligations, such judgment shall not be deemed
to release such Guarantor from its covenant to pay the portion of the Guaranteed
Obligations that is not the subject of such suit, and such judgment shall not,
except to the extent satisfied by such Guarantor, limit, affect, modify or
abridge any other Guarantor’s liability hereunder in respect of the Guaranteed
Obligations;

(e) any Beneficiary, upon such terms as it deems appropriate, without notice or
demand and without affecting the validity or enforceability hereof or giving
rise to any reduction, limitation, impairment, discharge or termination of any
Guarantor’s liability hereunder, from time to time may (i) renew, extend,
accelerate, increase the rate of interest on, or otherwise change the time,
place, manner or terms of payment of the Guaranteed Obligations, (ii) settle,
compromise, release or discharge, or accept or refuse any offer of performance
with respect to, or substitutions for, the Guaranteed Obligations or any
agreement relating thereto and/or subordinate the payment of the same to the
payment of any other obligations, (iii) request and accept other guaranties of
the Guaranteed Obligations and take and hold security for the payment hereof or
the Guaranteed Obligations, (iv) release, surrender, exchange, substitute,
compromise, settle, rescind, waive, alter, subordinate or modify, with or
without consideration, any security for payment of the Guaranteed Obligations,
any other guaranties of the Guaranteed Obligations, or any other obligation of
any Person (including any other Guarantor) with respect to the Guaranteed
Obligations, (v) enforce and apply any security now or hereafter held by or for
the benefit of such Beneficiary in respect hereof or the Guaranteed Obligations
and direct the order or manner of sale thereof, or exercise any other right or
remedy that such Beneficiary may have against any such security, in each case as
such Beneficiary in its discretion may determine consistent herewith and any
applicable security agreement, including foreclosure on any such security
pursuant to one or more judicial or nonjudicial sales and even though such
action operates to impair or extinguish any right of reimbursement or
subrogation or other right or remedy of any Guarantor against any Borrower or
any security for the Guaranteed Obligation and (vi) exercise any other rights
available to it under the Loan Documents; and

(f) this Guaranty and the obligations of the Guarantors hereunder shall be valid
and enforceable and shall not be subject to any reduction, limitation,
impairment, discharge or termination for any reason (other than payment in full
of the Guaranteed Obligations), including the occurrence of any of the
following, whether or not any Guarantor shall have had notice or

 

75



--------------------------------------------------------------------------------

knowledge of any of them: (i) any failure or omission to assert or enforce or
agreement or election not to assert or enforce, or the stay or enjoining, by
order of court, by operation of law or otherwise, of the exercise or enforcement
of, any claim or demand or any right, power or remedy (whether arising under the
Loan Documents, at law, in equity or otherwise) with respect to the Guaranteed
Obligations or any agreement relating thereto, or with respect to any other
guaranty of or security for the payment of the Guaranteed Obligations,(ii) any
rescission, waiver, amendment or modification of, or any consent to departure
from, any of the terms or provisions (including provisions relating to events of
default) hereof, any of the other Loan Documents or any agreement or instrument
executed pursuant thereto, or of any other guaranty or security for the
Guaranteed Obligations, in each case whether or not in accordance with the terms
hereof or such Loan Documents or any agreement relating to such other guaranty
or security, (iii) the Guaranteed Obligations, or any agreement relating
thereto, at any time being found to be illegal, invalid or unenforceable in any
respect, (iv) the application of payments received from any source (other than
payments received pursuant to the other Loan Documents or from the proceeds of
any security for the Guaranteed Obligations, except to the extent such security
also serves as collateral for indebtedness other than the Guaranteed
Obligations) to the payment of indebtedness other than the Guaranteed
Obligations, even though any Lender might have elected to apply such payment to
any part or all of the Guaranteed Obligations, (v) any Beneficiary’s consent to
the change, reorganization or termination of the corporate structure or
existence of any Borrower or any of its Subsidiaries and to any corresponding
restructuring of the Guaranteed Obligations, (vi) any defenses, set-offs or
counterclaims which any Borrower may allege or asset against any Beneficiary in
respect of the Guaranteed Obligations, including failure of consideration,
breach of warranty, payment, statute of frauds, statute of limitations, accord
and satisfaction and usury and (vii) any other act or thing or omission, or
delay to do any other act or thing, which may or might in any manner or to any
extent vary the risk of any Guarantor as an obligor in respect of the Guaranteed
Obligations.

Section 9.5. Waivers by Guarantors. Each Guarantor hereby waives, for the
benefit of the Beneficiaries, to the fullest extent permitted by applicable law:
(a) any right to require any Beneficiary, as a condition of payment or
performance by such Guarantor, to (i) proceed against any Borrower, any other
guarantor (including any other Guarantor) of the Guaranteed Obligations or any
other Person, (ii) proceed against or exhaust any security held from any
Borrower, any such other guarantor or any other Person, (iii) proceed against or
have resort to any balance of any deposit account or credit on the books of any
Beneficiary in favor of any Borrower or any other Person or (iv) pursue any
other remedy in the power of any Beneficiary whatsoever, (b) any defense arising
by reason of the incapacity, lack of authority or any disability or other
defense of any Borrower or any other Guarantor including any defense based on or
arising out of the lack of validity or the unenforceability of the Guaranteed
Obligations or any agreement or instrument relating thereto or by reason of the
cessation of the liability of any Borrower or any other Guarantor from any cause
other than payment in full of the Guaranteed Obligations, (c) any defense based
upon any statute or rule of law which provides that the obligation of a surety
must be neither larger in amount nor in other respects more burdensome than that
of the principal, (d) any defense based upon any Beneficiary’s errors or
omissions in the administration of the Guaranteed Obligations, except behavior
which amounts to bad faith, (e) (i) any principles or provisions of law,
statutory or otherwise, which are or might be in conflict with the terms hereof
and any legal or equitable discharge of such Guarantor’s obligations hereunder,
(ii) the benefit of any statute of limitations affecting such Guarantor’s

 

76



--------------------------------------------------------------------------------

liability hereunder or the enforcement hereof, (iii) any rights to set-offs,
recoupments and counterclaims and (iv) promptness, diligence and any requirement
that any Lender protect, secure, perfect or insure any security interest or lien
or any property subject thereto, (f) notices, demands, presentments, protests,
notices of protest, notices of dishonor and notices of any action or inaction,
including acceptance hereof, notices of default hereunder or any notices of any
renewal, extension or modification of the Guaranteed Obligations or any
agreement related thereto, notices of any extension of credit to any Borrower
and notices of any of the matters referred to in Section 9.4 and any right to
consent to any thereof, (g) any defenses or benefits that may be derived from or
afforded by law which limit the liability of or exonerate guarantors or
sureties, or which may conflict with the terms hereof and (h) any right,
beneficios de orden, excusión, división, quita, novación and espera that might
be available to it under Articles 2813, 2814, 2815, 2817, 2818, 2820, 2821,
2822, 2823, 2840, 2844, 2845, 2846, 2847, 2848, 2849 and other related articles
of the Código Civil Federal of México and all other similar articles in the
Códigos Civiles of the Federal District and the States of México. Each Guarantor
represents that it is familiar with the contents of the articles referred to in
the preceding sentence and agrees that they need not be reproduced herein.

Section 9.6. Guarantors’ Rights of Subrogation, Contribution, etc. Until the
Guaranteed Obligations shall have been indefeasibly paid in full, and the
Revolving Loan Commitments shall have terminated, each Guarantor hereby waives,
to the fullest extent permitted by applicable law, any claim, right or remedy,
direct or indirect, that such Guarantor now has or may hereafter have against
any Borrower or any other Guarantor or any of its assets in connection with this
Guaranty or the performance by such Guarantor of its obligations hereunder, in
each case whether such claim, right or remedy arises in equity, under contract,
by statute, under common law or otherwise and including (a) any right of
subrogation, reimbursement or indemnification that such Guarantor now has or may
hereafter have against any Borrower with respect to the Guaranteed Obligations,
(b) any right to enforce, or to participate in, any claim, right or remedy that
any Beneficiary now has or may hereafter have against any Borrower and (c) any
benefit of, and any right to participate in, any collateral or security now or
hereafter held by any Beneficiary. In addition, until the Guaranteed Obligations
shall have been indefeasibly paid in full, each Guarantor shall withhold
exercise of any right of contribution such Guarantor may have against any other
guarantor (including any other Guarantor) of the Guaranteed Obligations
including, without limitations, any such right of contribution as contemplated
by Section 9.2. Each Guarantor further agrees that, to the extent the waiver or
agreement to withhold the exercise of its rights of subrogation, reimbursement,
indemnification and contribution as set forth herein is found by a court of
competent jurisdiction to be void or voidable for any reason, any rights of
subrogation, reimbursement or indemnification such Guarantor may have against
any Borrower or against any collateral or security, and any rights of
contribution such Guarantor may have against any such other guarantor, shall be
junior and subordinate to any rights any Beneficiary may have against any
Borrower, to all right, title and interest any Beneficiary may have in any such
collateral or security, and to any right any Beneficiary may have against such
other guarantor. If any amount shall be paid to any Guarantor on account of any
such subrogation, reimbursement, indemnification or contribution rights at any
time when all Guaranteed Obligations shall not have been finally and
indefeasibly paid in full, such amount shall be held in trust for the
Administrative Agent on behalf of the Beneficiaries and shall forthwith be paid
over to the Administrative Agent for the benefit of the Beneficiaries to be
credited and applied against the Guaranteed Obligations, whether matured or
unmatured, in accordance with the terms hereof.

 

77



--------------------------------------------------------------------------------

Section 9.7. Subordination of Other Obligations. Any Indebtedness of any
Borrower or any Guarantor now or hereafter held by any Guarantor (the “Obligee
Guarantor”) is hereby subordinated in right of payment to the Guaranteed
Obligations, and any such indebtedness collected or received by the Obligee
Guarantor after an Event of Default has occurred and is continuing shall be held
in trust for Administrative Agent on behalf of Beneficiaries and shall forthwith
be paid over to Administrative Agent for the benefit of Beneficiaries to be
credited and applied against the Guaranteed Obligations but without affecting,
impairing or limiting in any manner the liability of the Obligee Guarantor under
any other provision hereof.

Section 9.8. Continuing Guaranty. This Guaranty is a continuing guaranty and
shall remain in effect until all of the Guaranteed Obligations shall have been
paid in full and the Revolving Loan Commitments have terminated. Each Guarantor
hereby irrevocably waives any right to revoke this Guaranty as to future
transactions giving rise to any Guaranteed Obligations.

Section 9.9. Authority of Guarantors or the Borrowers. It is not necessary for
any Beneficiary to inquire into the capacity or powers of any Guarantor or any
Borrower or the officers, directors or any agents acting or purporting to act on
behalf of any of them.

Section 9.10. Financial Condition of the Borrowers. Any Borrowing may be made to
any Borrower or continued from time to time without notice to or authorization
from any Guarantor regardless of the financial or other condition of any
Borrower at the time of any such grant or continuation. No Beneficiary shall
have any obligation to disclose or discuss with any Guarantor its assessment, or
any Guarantor’s assessment, of the financial condition of any Borrower Each
Guarantor has adequate means to obtain information from any Borrower on a
continuing basis concerning the financial condition of any Borrower and its
ability to perform its obligations under the Loan Documents, and each Guarantor
assumes the responsibility for being and keeping informed of the financial
condition of any Borrower and of all circumstances bearing upon the risk of
nonpayment of the Guaranteed Obligations. Each Guarantor hereby waives and
relinquishes any duty on the part of any Beneficiary to disclose any matter,
fact or thing relating to the business, operations or conditions of any Borrower
now known or hereafter known by the Administrative Agent or any Lender.

Section 9.11. Bankruptcy, etc.

(a) So long as any Guaranteed Obligations remain outstanding, no Guarantor
shall, without the prior written consent of the Administrative Agent acting
pursuant to the instructions of Majority Lenders, commence or join with any
other Person in commencing any Insolvency Proceeding against any Borrower or any
other Guarantor. The obligations of the Guarantors hereunder shall not be
reduced, limited, impaired, discharged, deferred, suspended or terminated by any
Insolvency Proceeding of any Borrower or any other Guarantor or by any defense
which any Borrower or any other Guarantor may have by reason of the order,
decree or decision of any court or administrative body resulting from any such
proceeding.

 

78



--------------------------------------------------------------------------------

(b) Each Guarantor acknowledges and agrees that, to the fullest extent permitted
by applicable law, any interest on any portion of the Guaranteed Obligations
which accrues after the commencement of any case or proceeding referred to in
clause (a) above (or, if interest on any portion of the Guaranteed Obligations
ceases to accrue by operation of law by reason of the commencement of such case
or proceeding, such interest as would have accrued on such portion of the
Guaranteed Obligations if such case or proceeding had not been commenced) shall
be included in the Guaranteed Obligations because it is the intention of
Guarantors and Beneficiaries that the Guaranteed Obligations which are
guaranteed by Guarantors pursuant hereto should be determined without regard to
any Applicable Law or order which may relieve any Borrower of any portion of
such Guaranteed Obligations. Guarantors will permit any trustee in bankruptcy,
receiver, debtor in possession, assignee for the benefit of creditors or similar
person to pay the Administrative Agent, or allow the claim of the Administrative
Agent in respect of, any such interest accruing after the date on which such
case or proceeding is commenced.

(c) In the event that all or any portion of the Guaranteed Obligations are paid
by any Borrower, the obligations of the Guarantors hereunder shall continue and
remain in full force and effect or be reinstated, as the case may be, in the
event that all or any part of such payment(s) are rescinded or recovered
directly or indirectly from any Beneficiary as a preference, fraudulent transfer
or otherwise, and any such payments which are so rescinded or recovered shall
constitute Guaranteed Obligations for all purposes hereunder.

Section 9.12. Discharge of Guaranty Upon Sale of Guarantor. If all of the Equity
Interests, of any Guarantor or any of its successors in interest hereunder shall
be sold or otherwise disposed of (including by merger or consolidation) in
accordance with the terms and conditions hereof, the Guaranty of such Guarantor
or such successor in interest, as the case may be, hereunder shall automatically
be discharged and released without any further action by any Beneficiary or any
other Person effective as of the time of such Asset Sale.

Section 9.13. Discharge of Parent Guaranty. Each party hereto agrees that, upon
the Effective Date, any and all obligations of Parent, including, without
limitation, all obligations under the guaranty of Parent, in respect of or
arising under the Original Credit Agreement, shall automatically be discharged,
terminated and forever released without any further action by any Person,
provided, that this Section 9.13 shall not affect the effectiveness of any
Pledge Agreement entered into by Parent with respect to the equity interests of
any Borrower.

ARTICLE X

MISCELLANEOUS

Section 10.1. Transfers of Funds. All payments and other transfers of funds
under this Agreement and the other Loan Documents, except in respect of payments
of principal and interest on the Revolving Loans and other amounts payable in
Pesos pursuant to Section 2.11(b), shall be made in immediately available funds,
exclusively in Dollars, to accounts or payment offices maintained in New York,
New York, unless, in the case of payments by or on behalf of a party other than
the Borrowers, otherwise specified herein or the recipient thereof shall
otherwise agree. All payments and other transfers of funds under this Agreement
and the other Loan

 

79



--------------------------------------------------------------------------------

Documents in respect of payments of principal and interest on Revolving Loans
and other amounts payable in Pesos pursuant to Section 2.11(b) shall be made in
immediately available funds, exclusively in Pesos, to accounts or payment
offices maintained in Mexico City, Mexico.

Section 10.2. Financial Data. Except as otherwise provided herein, financial
data required hereby shall be prepared both as to classification of items and as
to amount in accordance with Mexican GAAP applied in a consistent basis.

Section 10.3. Payment of Expenses, etc.

(a) The Borrowers agree, whether or not the transactions hereby contemplated
shall be consummated, upon demand to reimburse the Administrative Agent for the
payment of all reasonable out-of-pocket costs and expenses arising in connection
with the preparation, execution and delivery of this Agreement and any other
documents relating to the transactions contemplated hereby, including (i) the
reasonable fees, travel expenses, courier charges, communication expenses,
expenses associated with the execution of the Loan Documents and all other
out-of-pocket expenses and (ii) all reasonable fees and disbursements of counsel
for the Administrative Agent.

(b) The Borrowers further agree, upon demand communicated through the
Administrative Agent, to reimburse the Lenders and the Administrative Agent for
the payment of all of their out-of-pocket costs and expenses incurred by any of
them and arising in connection with any Default or Event of Default or the
enforcement of, or the amendment, modification, waiver and/or preservation of
any rights under, this Agreement, the other Loan Documents or otherwise in
connection with the transactions contemplated hereby, including all reasonable
fees and disbursements of counsel of each Lender and the Administrative Agent,
and all stamp taxes (including interest and penalties, if any), recording taxes
and fees and filing taxes and fees which may be payable in respect thereof.

Section 10.4. Amendments and Waivers. No amendment, supplement, modification or
waiver of any provision of any Loan Document, and no consent with respect to any
departure by the Loan Parties, any of the Borrower’s other Subsidiaries or any
of its other Affiliates therefrom, shall be effective unless the same shall be
in writing and adopted by the Majority Lenders, the Borrowers and each
Guarantor, and then any such waiver or consent shall be effective only in the
specific instance and for the specific purpose for which given; provided that no
such amendment, waiver or consent shall, unless in writing and signed by each
Lender that would be affected thereby, do any of the following:

(a) increase or extend the Revolving Loan Commitment of any Lender,

(b) postpone or delay any date fixed by any Loan Document for any payment of
principal of or interest on the Revolving Loans or any fees or other amounts in
connection therewith (or agree to any amendment or waiver of any Loan Document
that would have the direct or indirect effect of so postponing or delaying such
payment),

(c) reduce the principal of or interest payable on any Revolving Loan,

 

80



--------------------------------------------------------------------------------

(d) reduce any fees or other amounts payable to any of the Lenders under any
Loan Document,

(e) release the Loan Parties from, or otherwise reduce, its payment obligations
under, the Loan Documents, or release all or any part of the collateral pledged
under the Pledge Agreements,

(f) fund any borrowings during the existence of a Default or Event of Default,
or

(g) amend the definition of “Majority Lenders” contained in Section 1.1 or any
provision of this Section 10.4 or Section 2.16 or any provision in any of the
Loan Documents providing for consent or other action by all of the Lenders;

and provided further that (i) no amendment, waiver or consent shall, unless in
writing and signed by the Administrative Agent, in addition to the Majority
Lenders or all Lenders, as the case may be, affect the rights or duties of the
Administrative Agent, under any Loan Document and (ii) the Fee Letter may be
amended, or rights or privileges thereunder waived, in a writing executed solely
by the parties thereto. Notwithstanding the foregoing, any provision of this
Agreement may be amended by an agreement in writing entered into by the
Borrowers, the Majority Lenders and the Administrative Agent if (a) by the terms
of such agreement the Revolving Loan Commitment of each Lender not consenting to
the amendment provided for therein shall terminate upon the effectiveness of
such amendment and (b) at the time such amendment becomes effective, each Lender
not consenting thereto receives payment in full of the principal of and interest
accrued on each Loan made by it and all other amounts owing to it or accrued for
its account under this Agreement as if prepaid under Section 2.4(a), without
regard to the minimum amounts set forth therein.

The Lenders hereby irrevocably authorize the Administrative Agent at its option
and in its sole discretion to release any Liens granted to the Administrative
Agent by the Loan Parties on any Collateral (and the Administrative Agent agrees
to release such Liens upon Borrower’s request) (i) upon the termination of all
Revolving Loan Commitments, payment and satisfaction in full in cash of all
Obligations (other than contingent obligations relating to required
indemnification by the Borrowers and the Guarantors), and the cash
collateralization of all Letters of Credit in a manner reasonably satisfactory
to the Administrative Agent and the Issuing Lender; (ii) constituting property
being sold or disposed of if the Loan Party disposing of such property certifies
to the Administrative Agent that the sale or disposition is made in compliance
with the terms of Section 6.10 and 6.11 of this Agreement (and the
Administrative Agent may rely conclusively on any such certificate without
further inquiry), and, where permitted pursuant to Section 9.12 of this
Agreement, to the extent that the property being sold or disposed of constitutes
100% of the Equity Interests of a Subsidiary, the Administrative Agent is
authorized to release any Guaranty provided by such Subsidiary; (iii) as soon as
reasonably practicable (but in no event later than thirty (30) days following
the Closing Date), the Collateral set forth or referenced on Schedule 6.10(h);
(iv) constituting property leased to a Loan Party under a lease which has
expired or been terminated in a transaction permitted under this Agreement;
(v) as required to effect any sale or other disposition of such collateral in
connection with an exercise of remedies of the Administrative Agent and the
Lenders pursuant to Article VII; or (vi) as provided in the Collateral
Documents. Except as provided in the preceding sentence, the

 

81



--------------------------------------------------------------------------------

Administrative Agent will not release any Liens on Collateral without the prior
written authorization of the Majority Lenders. Any such release shall not in any
manner discharge, affect, or impair the Obligations or any Liens (other than
those expressly being released) upon (or obligations of the Loan Parties in
respect of) all interests retained by the Loan Parties, including the proceeds
of any sale, all of which shall continue to constitute part of the Collateral.
Nothing in this paragraph shall relieve the Administrative Agent of any
obligations to release the Liens on any Collateral to the extent required under
any Loan Document if the Loan Parties have satisfied the conditions for such
release.

Section 10.5. Indemnification.

(a) Whether or not the transactions contemplated hereby are consummated, each
Borrower agrees to indemnify and hold the Administrative Agent, each Lender,
each of their respective Affiliates, officers, directors, employees, counsel,
agents and attorneys-in-fact and each other Person Controlling any of the
foregoing (each an “Indemnified Person”) harmless from and against any and all
losses, claims, damages, liabilities or other costs or expenses (including fees
and disbursements of counsel (including internal counsel)) whatsoever that may
at any time (including at any time after repayment of the Revolving Loans and
the termination, resignation or replacement of the Administrative Agent or the
replacement of any Lender) arise out of, relate to or result from any
transaction, action, suit, investigation, litigation or proceeding (including
any Insolvency Proceeding) connected with the transactions contemplated herein
or in any of the other Loan Documents, whether or not any Indemnified Person is
a party thereto (all of the foregoing, collectively, the “Indemnified
Liabilities”), provided, that Taxes, Other Taxes and Further Taxes shall not
constitute Indemnified Liabilities and shall be governed exclusively by
Section 2.12. Notwithstanding the above, the Borrowers shall have no obligation
under this paragraph to any Indemnified Person with respect to an Indemnified
Liability caused by or resulting from the gross negligence or willful misconduct
of such Indemnified Person.

(b) No Borrower shall, without the prior written consent of the applicable
Indemnified Person(s), effect any settlement of any pending or threatened
proceeding in respect of which any Indemnified Person is a party and indemnity
could have been sought hereunder by such Indemnified Person, unless such
settlement includes an unconditional release of such Indemnified Person from all
liability on claims that are the subject matter of the proceedings.

(c) To the fullest extent permitted by applicable law, no Borrower shall assert,
and each Borrower hereby waives, any claim against any Indemnified Person, on
any theory of liability, for special, indirect, consequential or punitive
damages (as opposed to direct or actual damages) arising out of, in connection
with, or as a result of, this Agreement, any other Loan Document or any
agreement or instrument contemplated hereby, the transactions contemplated
hereby or thereby, any Loan or the use of the proceeds thereof. No Indemnified
Person shall be liable for any damages arising from the use by unintended
recipients of any information or other materials distributed by it through
telecommunications, electronic or other information transmission systems in
connection with this Agreement or the other Loan Documents or the transactions
contemplated hereby or thereby.

(d) Each Borrower’s obligations under this Section and Sections 2.12, 2.13,
2.14, 2.15, 10.3 and 10.13 shall survive the execution and delivery of the Loan
Documents, the making and repayment of the Revolving Loans and the cancellation
of all of the Revolving Loan Commitments.

 

82



--------------------------------------------------------------------------------

Section 10.6. Notices.

(a) All notices, requests and other communications hereunder shall be in writing
(including, unless the context expressly otherwise provides, by facsimile or
electronic transmission; provided that any document transmitted by any party
hereto by electronic transmission: (i) shall be immediately confirmed by a
telephone call to the recipient at the number specified on Schedule 10.6 and
(ii) shall be followed promptly by delivery of a hard copy original thereof) and
couriered, faxed or delivered to the address, email address or facsimile number
specified for notices on Schedule 10.6; or, if directed to (A) the Borrowers or
the Administrative Agent to such other address as shall be designated by any
such Person in a written notice to the other parties hereto and (B) any other
party, at such other address as shall be designated by such party in a written
notice to the Borrowers and the Administrative Agent.

(b) All such notices, requests and communications shall be effective (i) if
transmitted by fax or electronic transmission, when transmitted in legible form
by facsimile machine or e-mail upon confirmation of receipt and (ii) if sent by
an internationally-recognized overnight courier service or otherwise delivered,
with courier or delivery costs prepaid, upon receipt thereof by the recipient
thereof.

(c) The Administrative Agent and the Lenders shall be entitled to rely on the
authority of any Person purporting to be a Person authorized in writing by the
Borrowers to give notices and the Administrative Agent and the Lenders shall not
have any liability to the Borrowers or any other Person on account of any action
taken or not taken by the Administrative Agent and/or the Lenders in reliance
upon such notice. The obligation of the Borrowers under the Loan Documents shall
not be affected in any way or to any extent by any failure by the Administrative
Agent and/or the Lenders to receive written confirmation of any electronic or
facsimile notice or the receipt by the Administrative Agent and/or the Lenders
of a confirmation that is at variance with the terms reasonably understood by
such Person(s) to be contained in the electronic or facsimile notice.

(d) Each Lender shall notify the Administrative Agent in writing of any change
in (i) the address to which notices to such Person should be directed,
(ii) addresses of any Lending Office, (iii) payment instructions in respect of
all payments to be made to it hereunder and (iv) such other administrative
information as the Administrative Agent reasonably requests.

Section 10.7. Table of Contents; Descriptive Headings; etc. The table of
contents and descriptive headings of the several sections of this Agreement are
inserted for convenience only and shall not be deemed to affect the meaning or
construction of any of the provisions hereof.

Section 10.8. Survival of Agreements and Representations. All covenants,
agreements, representations and warranties made herein, in the Notes, or in any
certificate delivered pursuant hereto or thereto shall survive the execution and
delivery hereof and the Revolving Loans made hereunder.

 

83



--------------------------------------------------------------------------------

Section 10.9. Benefit of Agreement Assignment.

(a) Benefit of Agreement. This Agreement shall be binding upon each of the Loan
Parties, their respective successors and assigns, and shall inure to the benefit
of the Administrative Agent and the Lenders and their respective successors and
assigns permitted hereby except that (i) the Loan Parties may not transfer or
assign any or all of its rights or obligations hereunder except with the
unanimous consent of the Lenders (any attempted transfer or assignment without
such consent shall be void) and (ii) no Lender may assign or otherwise transfer
its rights and obligations hereunder except in accordance with this Section.

(b) Assignment. Any Lender may, with the prior written consent of the Borrowers
(which consent shall not be required during the existence of an Event of
Default) and Administrative Agent, which consents shall not be unreasonably
withheld or delayed, at any time assign and delegate to one or more Eligible
Assignees (provided that no written consent of the Borrowers shall be required
in connection with any assignment and delegation by a Lender to an Eligible
Assignee that is a Lender or an Affiliate of a Lender) (each, an “Assignee”) all
or any portion of its Revolving Loans, its Revolving Loan Commitments and the
other rights and obligations of such Lender hereunder, in a minimum amount of
MXN$25,000,000 (or the entire amount of the Revolving Loans and the Revolving
Loan Commitments of the assigning Lender, provided that no minimum amount shall
be required in connection with an assignment and delegation by a Lender to an
Eligible Assignee that is a Lender or an Affiliate of a Lender) unless the
Borrowers and the Administrative Agent otherwise consent; provided that the
Borrowers and the Administrative Agent may continue to deal solely and directly
with such Lender in connection with the interest so assigned to an Assignee
until (i) written notice of such assignment, together with payment instructions,
addresses and related information with respect to the Assignee, shall have been
given to the Borrowers and the Administrative Agent by such Lender and its
Assignee (which notice shall be substantially in the form of Schedule 1 to
Exhibit I and shall have been consented to by the Borrowers (except during the
existence of an Event of Default) and the Administrative Agent), (ii) such
Lender and its Assignee shall have delivered to the Borrowers and the
Administrative Agent a duly executed Assignment and Assumption substantially in
the form of Exhibit I (an “Assignment and Assumption”) together with the Note(s)
subject to such assignment (to the extent necessary, which Note(s) the Borrowers
and the Administrative Agent shall cause to be exchanged for new Notes) and
(iii) such Lender or its Assignee shall have paid to the Administrative Agent a
processing fee relating to such assignment in the amount of US$3,500.

(c) Assignee as Lender. From and after the date that the Administrative Agent
notifies the assignor Lender that it has received and provided its consent, and
received (if such consent is applicable) the consent of the Borrowers, with
respect to an executed Assignment and Assumption (and has received payment of
the processing fee referenced in clause (b)) (i) the Assignee thereunder shall
be a party hereto and, to the extent that rights and obligations hereunder have
been assigned to it pursuant to such Assignment and Assumption, shall have the
rights and obligations of a Lender under the Loan Documents, provided, that the
Borrowers shall be liable for Taxes, Other Taxes and Further Taxes to such
Assignee in an amount no greater than the amount that the Borrowers otherwise
would have been so liable to the assignor Lender and (ii) the assignor Lender
shall, to the extent that rights and obligations under the Loan Documents have
been assigned by it pursuant to such Assignment and Assumption, relinquish its

 

84



--------------------------------------------------------------------------------

rights and be released from its obligations under the Loan Documents; provided
that the assignor Lender shall continue to have the rights of a Lender under
Sections 2.12, 2.13, 2.14, 2.15, 10.3, 10.5 and 10.13 to the extent claims under
such Sections arose prior to the relevant assignment.

(d) Pledge to Federal Reserve Bank or Central Bank. Notwithstanding any other
provision in this Agreement, any Lender may at any time (without the consent of
any other Person) create a security interest in, or pledge, all or any portion
of its rights under and interest in this Agreement and any Note held by it in
favor of any Federal Reserve Bank in accordance with Regulation A of the Federal
Reserve Board or U.S. Treasury Regulation 31 CFR § 203.14 or any central bank
having jurisdiction over such Lender, and such Federal Reserve Bank or central
bank may enforce such pledge or security interest in any manner permitted under
Applicable Law.

(e) Register. The Administrative Agent, acting solely for this purpose as an
agent of the Borrowers, shall maintain at one of its offices in New York City a
copy of each Assignment and Assumption delivered to it and a register for the
recordation of the names and addresses of the Lenders, and the Revolving Loan
Commitments of, and principal amounts (and related interest amounts) of the
Revolving Loans owing to, each Lender pursuant to the terms hereof from time to
time (the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by the Borrowers and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(f) Participations. Any Lender may at any time sell to one or more commercial
banks or other Persons not Affiliates of the Borrowers (each, a “Participant”)
participating interests in its Revolving Loans, its Revolving Loan Commitment
and the other interests of such Lender (the “originating Lender”) under the Loan
Documents; provided that (i) the originating Lender’s obligations under this
Agreement shall remain unchanged, (ii) the originating Lender shall remain
solely responsible for the performance of such obligations, (iii) the Borrowers
and the Administrative Agent shall continue to deal solely and directly with the
originating Lender in connection with the originating Lender’s rights and
obligations under the Loan Documents, (iv) no Lender shall transfer or grant any
participating interest under which the Participant (other than an Affiliate of
the Lender) has rights to approve any amendment to, or any consent or waiver
with respect to, any Loan Document, except to the extent such amendment, consent
or waiver would require the consent of each Lender as described in the proviso
to Section 10.4 and (v) the Borrowers shall be liable for Taxes, Other Taxes and
Further Taxes to such Participant in an amount no greater than the amount that
the Borrowers otherwise would have been so liable to the originating Lender. In
the case of any such participation, the Participant also shall be entitled to
the benefit of Sections 2.12, 2.14, 2.15, 10.3, 10.5 and 10.13 as though it were
also a Lender hereunder to the same extent, without duplication, as the Lender
that sold the participation to such Participant would be entitled thereto, and
if amounts outstanding under the Loan Documents are due and unpaid, or shall
have been declared or shall have become due and payable upon the occurrence of a
Default, each Participant shall be deemed to have the right of set-off in
respect of its participating interest in amounts owing under the Loan Documents
to the same extent as if the amount of its participating interest were owing
directly to it as a Lender under this Agreement.

 

85



--------------------------------------------------------------------------------

(g) Costs. Except in connection with Section 2.18, any and all costs related to
the assignment or participation of a Lender of all or any portion of its
Revolving Loans, its Revolving Loan Commitments and the other rights and
obligations of such Lender hereunder or under any Loan Document, its
formalization and its making of record shall be borne exclusively by such
Lender.

Section 10.10. Right of Set-off . Upon the occurrence and during the continuance
of any Default or Event of Default, the Administrative Agent and the Lenders are
hereby authorized at any time and from time to time, without notice to the
Borrowers (any such notice being expressly waived by the Borrowers) and to the
fullest extent permitted by law, to set off and apply any and all deposits
(general or special, time or demand, provisional or final, in any currency) at
any time held and other indebtedness at any time owing by the Administrative
Agent or the Lenders to or for the credit or the account of the Borrowers
against any and all of the obligations of the Borrowers now or hereafter
existing under this Agreement and the other Loan Documents, irrespective of
whether or not the Administrative Agent or the Lenders shall have made any
demand hereunder and although such obligations may be unmatured. Each of the
Lenders and the Administrative Agent agrees promptly to notify the Borrowers no
later than three Business Days after any such setoff and application; provided,
however, that the failure to give such notice shall not affect the validity of
such setoff and application.

Section 10.11. SUBMISSION TO JURISDICTION; VENUE; SERVICE; WAIVER OF JURY TRIAL.

(a) EACH OF THE PARTIES HERETO (i) AGREES THAT ANY CLAIM, SUIT, ACTION OR
PROCEEDING BROUGHT BY ANY PARTY ARISING OUT OF THIS AGREEMENT OR ANY OTHER LOAN
DOCUMENT SHALL BE SUBJECT TO THE JURISDICTION OF THE COURTS OF THE STATE OF NEW
YORK, IN AND FOR THE COUNTY OF NEW YORK, OR OF THE UNITED STATES OF AMERICA FOR
THE SOUTHERN DISTRICT OF NEW YORK AND TO APPELLATE COURTS THEREFROM AND EACH OF
THE PARTIES HEREBY EXPRESSLY AND IRREVOCABLY SUBMITS, FOR ITSELF AND ITS
PROPERTY, TO SUCH JURISDICTION FOR SUCH PURPOSE AND (ii) TO THE FULLEST EXTENT
PERMITTED BY LAW, (x) IRREVOCABLY WAIVES ANY OBJECTION IT MAY HAVE AT ANY TIME
TO THE LAYING OF VENUE OF ANY SUIT, ACTION OR PROCEEDING ARISING OUT OF OR
RELATING TO THIS AGREEMENT OR ANY OTHER LOAN DOCUMENT BROUGHT IN ANY SUCH COURT,
(y) IRREVOCABLY WAIVES ANY CLAIM THAT ANY SUCH SUIT, ACTION OR PROCEEDING
BROUGHT IN ANY SUCH COURT HAS BEEN BROUGHT IN AN INCONVENIENT FORUM; AND
(z) IRREVOCABLY WAIVES THE RIGHT TO OBJECT, WITH RESPECT TO SUCH CLAIM, SUIT,
ACTION OR PROCEEDING BROUGHT IN ANY SUCH COURT, THAT SUCH COURT DOES NOT HAVE
JURISDICTION OVER IT. EACH PARTY HERETO AGREES THAT A JUDGMENT IN ANY SUCH
ACTION, SUIT OR PROCEEDING MAY BE ENFORCED IN ANY OTHER JURISDICTION, INCLUDING
MÉXICO, BY SUIT UPON JUDGMENT, A CERTIFIED COPY OF WHICH SHALL BE CONCLUSIVE
EVIDENCE OF THE JUDGMENT. Each party hereto further agrees that the

 

86



--------------------------------------------------------------------------------

courts referred to in the first sentence of this paragraph (a) shall have
exclusive jurisdiction with respect to any claim or counterclaim based upon the
assertion that the rate of interest charged by or under this Agreement or under
the other Loan Documents is usurious.

(b) EACH OF THE PARTIES HERETO KNOWINGLY, VOLUNTARILY AND INTENTIONALLY WAIVES
ITS RESPECTIVE RIGHTS TO A TRIAL BY JURY OF ANY CLAIM OR CAUSE OF ACTION BASED
UPON, ARISING OUT OF OR RELATED TO THE LOAN DOCUMENTS OR THE TRANSACTIONS
CONTEMPLATED THEREBY, IN ANY LEGAL ACTION OR PROCEEDING OF ANY TYPE BROUGHT BY
ANY OF THE PARTIES AGAINST ANY OTHER PARTY OR ANY AGENT-RELATED PERSON,
PARTICIPANT OR ASSIGNEE, WHETHER WITH RESPECT TO CONTRACT CLAIMS, TORT CLAIMS OR
OTHERWISE. EACH OF THE PARTIES HERETO AGREES THAT ANY SUCH CLAIM OR CAUSE OF
ACTION SHALL BE TRIED BY A COURT TRIAL WITHOUT A JURY. WITHOUT LIMITING THE
FOREGOING, THE PARTIES FURTHER AGREE THAT THEIR RESPECTIVE RIGHTS TO A TRIAL BY
JURY IS WAIVED BY OPERATION OF THIS SECTION AS TO ANY LEGAL ACTION, COUNTERCLAIM
OR OTHER PROCEEDING THAT SEEKS, IN WHOLE OR IN PART, TO CHALLENGE THE VALIDITY
OR ENFORCEABILITY OF THE LOAN DOCUMENTS OR ANY PROVISION THEREOF. THE AGREEMENT
OF THE BORROWERS TO THIS PROVISION IS A MATERIAL INDUCEMENT FOR EACH OF THE
LENDERS AND THE OTHER PARTIES HERETO TO ENTER INTO THIS AGREEMENT AND THE OTHER
LOAN DOCUMENTS.

(c) Each of the Loan Parties further agrees that service of process may be made
personally or by mailing or delivering a copy of the summons and complaint or
other legal process in any such legal action or proceeding to such Loan Party in
care of the Process Agent and such agent is hereby authorized to accept, receive
and acknowledge the same for and on behalf of such Loan Party and to admit
service with respect thereto. Service upon the Process Agent shall be deemed to
be personal service on the Loan Parties and shall be legal and binding upon the
Loan Parties for all purposes notwithstanding any failure to mail copies of such
legal process to the Borrowers, or any failure on the part of the Loan Parties
to receive the same. Nothing herein shall affect the right to serve process in
any other manner permitted by Applicable Law or any right to bring legal action
or proceedings in any other competent jurisdiction. The Loan Parties shall
ensure that at all times until all of the Obligations have been paid in full and
all of the Revolving Loan Commitments have terminated they shall have a process
agent in New York City (whether the Process Agent or a replacement thereof
satisfactory to the Administrative Agent).

(d) FOR THE PURPOSE OF PROCEEDINGS IN THE COURTS OF THE STATE OF NEW YORK, IN
AND FOR THE COUNTY OF NEW YORK, AND THE UNITED STATES COURTS FOR THE SOUTHERN
DISTRICT OF NEW YORK EACH OF THE LOAN PARTIES HEREBY IRREVOCABLY DESIGNATES AS
OF THE EFFECTIVE DATE CT CORPORATION SYSTEM (THE “PROCESS AGENT”) WITH OFFICES
CURRENTLY LOCATED AT 111 EIGHTH AVENUE, NEW YORK, NEW YORK, 10011, UNITED STATES
OF AMERICA, AS ITS AGENT FOR SERVICE OF PROCESS. IN THE EVENT THAT SUCH AGENT OR
ANY SUCCESSOR SHALL CEASE TO BE LOCATED IN THE BOROUGH OF MANHATTAN, THE LOAN
PARTIES SHALL PROMPTLY AND IRREVOCABLY BEFORE THE RELOCATION OF SUCH AGENT FOR
SERVICE OF

 

87



--------------------------------------------------------------------------------

PROCESS, IF PRACTICABLE, OR PROMPTLY THEREAFTER DESIGNATE A SUCCESSOR AGENT,
WHICH SUCCESSOR AGENT SHALL BE LOCATED IN THE BOROUGH OF MANHATTAN, AND NOTIFY
THE ADMINISTRATIVE AGENT THEREOF, TO ACCEPT ON ITS BEHALF SERVICE OF ANY AND ALL
PROCESS OR OTHER DOCUMENTS WHICH MAY BE SERVED IN ANY ACTION OR PROCEEDING IN
ANY OF SUCH COURTS AND FURTHER AGREES THAT SERVICE UPON SUCH AGENT SHALL
CONSTITUTE VALID AND EFFECTIVE SERVICE UPON THE BORROWERS AND THAT FAILURE OF
ANY SUCH AGENT TO GIVE ANY NOTICE OF SUCH SERVICE TO THE BORROWERS SHALL NOT
AFFECT THE VALIDITY OF SUCH SERVICE OR ANY JUDGMENT RENDERED IN ANY ACTION OR
PROCEEDINGS BASED THEREON. EXCEPTING THE BORROWERS, EACH OF THE PARTIES HERETO
AGREE THAT SERVICE OF ANY AND ALL SUCH PROCESS OR OTHER DOCUMENTS ON SUCH PERSON
MAY ALSO BE EFFECTED BY REGISTERED MAIL OR ITS ADDRESS AS SET FORTH IN SECTION
10.6. WITH RESPECT TO THE BORROWERS, SERVICE OF ANY AND ALL SUCH PROCESS OR
OTHER DOCUMENTS TO CT CORPORATION SYSTEM OR SUCH OTHER AGENT FOR SERVICE OF
PROCESS DESIGNATED BY THE BORROWERS IN ACCORDANCE WITH THIS AGREEMENT, SERVICE
OF PROCESS SHALL CONSTITUTE VALID AND EFFECTIVE SERVICE ONLY IF MADE IN PERSON.

Section 10.12. GOVERNING LAW. THIS AGREEMENT SHALL BE GOVERNED BY, AND CONSTRUED
AND ENFORCED IN ACCORDANCE WITH, THE LAW OF THE STATE OF NEW YORK WITHOUT REGARD
TO CONFLICT OF LAWS PRINCIPLES (OTHER THAN SECTIONS 5-1401 AND 5-1402 OF THE NEW
YORK GENERAL OBLIGATIONS LAW) THEREOF, PROVIDED, THAT EACH OF THE COLLATERAL
DOCUMENTS COVERING COLLATERAL LOCATED IN MEXICO SHALL BE GOVERNED BY THE FEDERAL
LAWS OF THE UNITED MEXICAN STATES.

Section 10.13. Judgment Currency. All payments made under this Agreement and the
Notes shall be made in Dollars or Pesos as required by the terms hereof (the
“Agreement Currency”), and, if for any reason any payment made hereunder is made
in a currency (the “Other Currency”) other than the Agreement Currency, then to
the extent that the payment actually received by the Lenders or the
Administrative Agent, when converted into the Agreement Currency at the Rate of
Exchange (as defined below) on the date of payment (or, if conversion on such
date is not practicable, as soon thereafter as it is practicable for the Lenders
or the Administrative Agent to purchase the Agreement Currency) falls short of
the amount due under the terms of this Agreement or any other Loan Document,
each Borrower, shall, as a separate and independent obligation of each Borrower,
indemnify the Lenders and the Administrative Agent and hold the Lenders and the
Administrative Agent harmless against the amount of such shortfall. As used in
this Section 10.13, the term “Rate of Exchange” means the rate at which the
Administrative Agent is able on the relevant date to purchase the Agreement
Currency with the Other Currency and shall include any premiums and costs of
exchange payable in connection with the purchase of or conversion into, the
Agreement Currency.

Section 10.14. Execution in Counterparts. This Agreement may be executed in any
number of counterparts and by the different parties hereto in separate
counterparts, each of which when so executed and delivered shall be deemed to be
an original and all of which taken together shall constitute one and the same
instrument.

 

88



--------------------------------------------------------------------------------

Section 10.15. Waiver of Immunities. To the extent that any of the Loan Parties
has or hereafter may acquire any immunity from jurisdiction of any court of from
any legal process (whether through service of notice, attachment prior to
judgment, attachment in aid of execution, execution or otherwise) with respect
to itself and its property, each Borrower hereby irrevocably waives such
immunity in respect of its Obligations and, without limiting the generality of
the foregoing, agrees that the waivers set forth in this paragraph shall have
the fullest scope permitted under the Foreign Sovereign Immunities Act of 1976
of the United States and are intended to be irrevocable for purposes of such
act, or any act that replaces it. The foregoing waiver is intended to be
effective to the fullest extent now or hereafter permitted by the applicable law
of any jurisdiction in which any suit, action or proceeding with respect to any
Loan Document may be commenced.

Section 10.16. Severability. To the fullest extent permitted by law, any
provision of this Agreement which is prohibited or unenforceable in any
jurisdiction shall, as to such jurisdiction, be ineffective to the extent of
such prohibition or unenforceability without invalidating the remaining
provisions hereof or affecting the validity or enforceability of such provision
in any other jurisdiction, and the remaining portion of such provision and all
other remaining provisions hereof will be construed to render them enforceable.

Section 10.17. Confidentiality.

(a) Each Lender and the Administrative Agent agrees to take and to cause its
Affiliates to take normal and reasonable precautions and exercise due care to
maintain the confidentiality of all information provided to it by any Borrower,
any of its Subsidiaries or any of its other Affiliates, or by any Agent-Related
Person of the Borrowers’, such Affiliate’s or such Subsidiary’s behalf, in
connection with the structuring of the Revolving Loans or pursuant to any Loan
Document, and neither such Lender, the Administrative Agent, nor any of their
respective Affiliates shall use any such information other than in connection
with the Loan Documents or in connection with other business now or hereafter
existing or contemplated with the Borrowers, any of its Subsidiaries or any of
its other Affiliates; except to the extent such information: (i) was or becomes
generally available to the public other than as a result of disclosure by such
Lender or the Administrative Agent, (ii) was or becomes available on a
non-confidential basis from a source other than any Borrower, any of its
Subsidiaries or any of its other Affiliates, (iii) was in such Lender’s or the
Administrative Agent’s possession free of any obligation of confidence at the
time of its receipt of such information, (iv) is developed by such Lender or the
Administrative Agent independently of and without reference to any confidential
information or (v) is identified by any Borrower, any of its Subsidiaries or any
of its other Affiliates as no longer proprietary or confidential.

(b) Notwithstanding clause (a), the Administrative Agent, any Lender or any
Affiliate thereof may disclose such information (i) at the request or pursuant
to any requirement of any Governmental Authority to which the Administrative
Agent, such Lender or such Affiliate is subject or in connection with an
examination of such Person by any such Governmental Authority, (ii) pursuant to
subpoena or other court process, (iii) when required to do so in

 

89



--------------------------------------------------------------------------------

accordance with any Applicable Law, (iv) to the extent reasonably required in
connection with any litigation or proceeding to which such Person may be party,
(v) to the extent reasonably required in connection with the exercise of any
remedy under any Loan Document, (vi) to such Person’s independent auditors and
other professional advisors; provided that such Persons are subject to
confidentiality agreements with respect thereto having the same scope as this
Section 10.17, (vii) to any Participant or Assignee, actual or potential;
provided that such Person agrees in writing to keep such information
confidential to the same extent required of the Administrative Agent and the
Lenders hereunder, (viii) as expressly permitted under any other document or
agreement regarding confidentiality to which any Borrower, any of its
Subsidiaries or any of its other Affiliates is party or is deemed party with the
Administrative Agent, such Lender or such Affiliate and (ix) to its Affiliates
(provided that each such Affiliate shall agree to be bound by the
confidentiality provisions of this Section). To the extent permitted by
Applicable Law and as otherwise reasonably possible, any Person intending to
disclose any such information pursuant to clause (i), (ii), (iii) or (iv) shall
provide the Borrowers with reasonable prior notice thereof.

(c) The terms contained in the Fee Letter are confidential and, except for
disclosure to each Borrower’s board of directors, or respective officers,
employees or professional advisors retained in connection with this transaction,
or as may be required by Applicable Law, may not be disclosed in whole or in
part to any other Person (including any Lender) without the prior written
consent of each of the other parties thereto. To the extent permitted by
Applicable Law and as otherwise reasonably possible, the Borrowers shall provide
each of the other parties to the Fee Letter with reasonable notice before
disclosing any such terms pursuant to Applicable Law.

(d) The terms contained in the Loan Documents (other than the Fee Letter, which
is addressed in paragraph (c)) and the related term sheet are confidential and,
except for disclosure to the various parties thereto, their Affiliates and such
Persons’ board of directors, officers, employees or professional advisors
retained in connection with this transaction, or as may be required by
Applicable Law, may not be disclosed in whole or in part to any other Person
without the prior written consent of the Administrative Agent. Notwithstanding
the above, the Lenders may utilize the lending structure utilized herein in
connection with loans provided to other borrowers.

(e) Notwithstanding anything above to the contrary, in no event shall the
Administrative Agent or any Lender or Participant disclose any such confidential
information to any of the Borrowers’ competitors, customers or suppliers of
equipment, parts or raw materials.

(f) Notwithstanding anything herein to the contrary, the confidential
information subject to paragraph (a) above shall not include, and the
Administrative Agent and each Lender (and each of their respective employees,
representatives and agents) may disclose to any and all persons, without
limitation of any kind, any information with respect to the United States
federal income tax treatment and United States federal income tax structure of
the transactions contemplated hereby and all materials of any kind (including
opinions or other tax analyses) that are provided to the Administrative Agent or
such Lender relating to such tax treatment and tax structure.

 

90



--------------------------------------------------------------------------------

Section 10.18. No Third Parties Benefited. This Agreement is made and entered
into for the sole protection and legal benefit of the parties hereto, the other
Agent-Related Persons, the Indemnified Persons and their permitted successors
and assigns, and no other Person shall be a direct or indirect legal beneficiary
of, or have any direct or indirect cause of action or claim in connection with,
this Agreement.

Section 10.19. No Waiver; Remedies. No failure on the part of the Administrative
Agent or any of the Lenders to exercise, and no delay in exercising, any right
hereunder shall operate as a waiver thereof; nor shall any single or partial
exercise of any right hereunder preclude any other or further exercise thereof
or the exercise of any other right. The remedies herein provided are cumulative
and not exclusive of any remedies provided by law.

Section 10.20. Prior Agreements Superseded. As of the Effective Date, this
Agreement and the other Loan Documents shall completely and fully supersede all
prior undertakings or agreements, both written and oral, between or among any
Borrower, the Administrative Agent and/or the Lenders with respect to the
transactions contemplated hereby.

Section 10.21. Anti-Terrorism Laws.

(a) General. Neither any Borrower nor any Affiliate of any Borrower is in
violation of any Anti-Terrorism Law or engages in or conspires to engage in any
transaction that evades or avoids, or has the purpose of evading or avoiding, or
attempts to violate, any of the prohibitions set forth in any Anti-Terrorism
Law.

(b) Executive Order No. 13224. Neither any Borrower nor any Affiliate of any
Borrower or their respective agents acting or benefiting in any capacity in
connection with the Revolving Loans or other transactions hereunder, is any of
the following (each a “Blocked Person”):

(i) a Person that is listed in the annex to, or is otherwise subject to the
provisions of, the Executive Order No. 13224;

(ii) a Person owned or controlled by, or acting for or on behalf of, any Person
that is listed in the annex to, or is otherwise subject to the provisions of,
the Executive Order No. 13224;

(iii) a Person or entity with which any Lender is prohibited from dealing or
otherwise engaging in any transaction by any Anti-Terrorism Law;

(iv) a Person or entity that commits, threatens or conspires to commit or
supports “terrorism” as defined in the Executive Order No. 13224;

(v) a Person or entity that is named as a “specially designated national” on the
most current list published by the U.S. Treasury Department Office of Foreign
Asset Control at its official website or any replacement website or other
replacement official publication of such list, or

 

91



--------------------------------------------------------------------------------

(vi) a Person or entity who is affiliated or associated with a Person or entity
listed above.

Neither any Borrower nor to the knowledge of any Borrower, any of its agents
acting in any capacity in connection with the Revolving Loans or other
transactions hereunder (i) conducts any business or engages in making or
receiving any contribution of funds, goods or services to or for the benefit of
any Blocked Person, or (ii) deals in, or otherwise engages in any transaction
relating to, any property or interests in property blocked pursuant to the
Executive Order No. 13224.

Section 10.22. Use of Names and Marks. No use of the Administrative Agent’s or
any Lender’s (or any of their respective Affiliates’) name, trademarks, service
marks or symbols may be made by any Borrower or any of its Affiliates in any
advertisements or public announcements (including press releases) without such
Person’s prior written approval, except that the Borrowers may use the
Administrative Agent’s or Lenders’ name as required for disclosure of the terms
hereof under Applicable Law, by any competent Governmental Authority or to the
Borrowers’ auditors upon request. The Borrowers shall not disclose or divulge
(and shall prohibit any of its Subsidiaries and Affiliates from disclosing or
divulging) any written opinions or advice rendered by the Administrative Agent,
the Lenders or any of their respective Affiliates, agents or representatives in
connection with the transaction contemplated hereby without the prior written
consent of such Person; provided that the Borrowers may make such disclosure to
their respective Affiliates and counsel and, as required by Applicable Law, to
Governmental Authorities. The Administrative Agent, the Lenders and their
respective Affiliates may use each Borrower’s name, trademarks or service marks
for the purpose of tombstone advertising upon notification to the Borrowers.
Neither the Administrative Agent, the Lenders nor any of their respective
Affiliates shall otherwise use the Borrowers’ or any of their Subsidiaries and
Affiliates’ name, trademarks, service marks or symbols in any advertisements or
public announcements (including press releases) without the prior written
consent of such Person.

Section 10.23. Use of English Language. All certificates, reports, notices,
documents and other communications given or delivered pursuant to the Loan
Documents shall be in the English language, except as required by Mexican law to
be in the Spanish language (in which event, unless otherwise provided herein,
English translations thereof certified by a court approved translator shall be
provided, upon which all parties hereto shall have the right to rely for all
purposes of the Loan Documents).

Section 10.24. No Partnership, etc. The Lenders and the Borrowers intend that
the relationship between them shall be solely that of creditor and debtor.
Nothing contained in this Agreement, the Notes or any other Loan Document shall
be deemed or construed to create a partnership, tenancy-in-common, joint
tenancy, joint venture or co-ownership by or between any Lender, on the one
hand, and any other Lender, any Borrower or any other Person, on the other hand.
The Lenders shall not in any way be responsible or liable for the debts, losses,
obligations or duties of any Borrower or any other Person.

Section 10.25. Amendment and Restatement. This Agreement is an amendment and
restatement of the Original Credit Agreement. All “Obligations” under the
Original Credit Agreement and all Liens securing payment of “Obligations” under
the Original Credit

 

92



--------------------------------------------------------------------------------

Agreement shall in all respects be continuing and this Agreement shall not be
deemed to evidence or result in a novation or repayment and re-borrowing of such
“Obligations”. Each Borrower acknowledges that, immediately prior to the
Effective Date, the outstanding principal amount of (i) the Dollar Revolving
Loans (as defined in the Original Credit Agreement) equals US$0.00 and (ii) the
Peso Revolving Loans (as defined in the Original Credit Agreement) equals
MXN$0.00 and such amounts are unconditionally owed by the Borrowers, without
offset, defense or counterclaim of any kind, such amount shall be deemed
outstanding under this Agreement and Pilgrim’s Pride, S. de R.L. de C.V. agrees
that it is a direct obligor (and not a surety) with respect to such Obligations
notwithstanding the fact it became a Borrower on the date hereof. This Agreement
shall supersede the Original Credit Agreement. From and after the Effective
Date, this Agreement shall govern the terms of the “Obligations” under the
Original Credit Agreement. To the extent not replaced by Loan Documents dated as
of the Effective Date, any “Loan Documents” (as defined in the Original Credit
Agreement) executed in connection with the Original Credit Agreement (other than
any such Loan Document that is specifically terminated by the parties thereto)
shall continue to be effective, and all references in those prior Loan Documents
to the “Credit Agreement”, the “Agreement” or similar references, shall be
deemed to refer to this Agreement without further amendment thereof.

Section 10.26. Joint and Several Liability.

(a) Each Borrower is accepting joint and several liability hereunder and under
the other Loan Documents in consideration of the financial accommodations to be
provided by Administrative Agent and Lenders under this Agreement, for the
mutual benefit, directly and indirectly, of each Borrower and in consideration
of the undertakings of the other Borrowers to accept joint and several liability
for the Obligations.

(b) Each Borrower, jointly and severally, hereby irrevocably and unconditionally
accepts, not merely as a surety but also as a co-debtor, joint and several
liability with the other Borrowers, with respect to the payment and performance
of all of the Obligations (including, without limitation, any Obligations
arising under this Section 10.26), it being the intention of the parties hereto
that all the Obligations shall be the joint and several obligations of each
Borrower without preferences or distinction among them.

(c) If and to the extent that any Borrower shall fail to make any payment with
respect to any of the Obligations as and when due or to perform any of the
Obligations in accordance with the terms thereof, then in each such event the
other Borrowers will make such payment with respect to, or perform, such
Obligation.

(d) The Obligations of each Borrower under the provisions of this Section 10.26
constitute the absolute and unconditional, full recourse Obligations of each
Borrower enforceable against each Borrower to the full extent of its properties
and assets, irrespective of the validity, regularity or enforceability of this
Agreement or any other circumstances whatsoever.

(e) Except as otherwise expressly provided in this Agreement, each Borrower
hereby waives notice of acceptance of its joint and several liability, notice of
the occurrence of any Default, Event of Default, or of any demand for any
payment under this Agreement, notice of any action at any time taken or omitted
by the Administrative Agent or the Lenders under or in

 

93



--------------------------------------------------------------------------------

respect of any of the Obligations, any requirement of diligence or to mitigate
damages and, generally, to the extent permitted by applicable law, all demands,
notices and other formalities of every kind in connection with this Agreement
(except as otherwise provided in this Agreement). Each Borrower hereby assents
to, and waives notice of, any extension or postponement of the time for the
payment of any of the Obligations, the acceptance of any payment of any of the
Obligations, the acceptance of any partial payment thereon, any waiver, consent
or other action or acquiescence by the Administrative Agent or the Lenders at
any time or times in respect of any default by any Borrower in the performance
or satisfaction of any term, covenant, condition or provision of this Agreement,
any and all other indulgences whatsoever by the Administrative Agent or the
Lenders in respect of any of the Obligations, and the taking, addition,
substitution or release, in whole or in part, at any time or times, of any
security for any of the Obligations or the addition, substitution or release, in
whole or in part, of any Borrower. Without limiting the generality of the
foregoing, each Borrower assents to any other action or delay in acting or
failure to act on the part of the Administrative Agent or any Lender with
respect to the failure by any Borrower to comply with any of its respective
Obligations, including, without limitation, any failure strictly or diligently
to assert any right or to pursue any remedy or to comply fully with applicable
laws or regulations thereunder, which might, but for the provisions of this
Section 10.26 afford grounds for terminating, discharging or relieving any
Borrower, in whole or in part, from any of its Obligations under this
Section 10.26, it being the intention of each Borrower that, so long as any of
the Obligations hereunder remain unsatisfied, the Obligations of each Borrower
under this Section 10.26 shall not be discharged except by performance and then
only to the extent of such performance. The Obligations of each Borrower under
this Section 10.26 shall not be diminished or rendered unenforceable by any
winding up, reorganization, arrangement, liquidation, reconstruction or similar
proceeding with respect to any Administrative Agent or any Lender.

(f) Each Borrower represents and warrants to Administrative Agent and the
Lenders that such Borrower is currently informed of the financial condition of
the Borrowers and of all other circumstances which a diligent inquiry would
reveal and which bear upon the risk of nonpayment of the Obligations. Each
Borrower further represents and warrants to the Administrative Agent and the
Lenders that such Borrower has read and understands the terms and conditions of
the Loan Documents. Each Borrower hereby covenants that such Borrower will
continue to keep informed of Borrowers’ financial condition, the financial
condition of other guarantors, if any, and of all other circumstances which bear
upon the risk of nonpayment or nonperformance of the Obligations.

(g) Each Borrower waives all rights and defenses arising out of an election of
remedies by the Administrative Agent or any Lender, even though that election of
remedies, such as a nonjudicial foreclosure with respect to security for a
guaranteed obligation, has destroyed the Administrative Agent’s or such Lender’s
rights of subrogation and reimbursement against such Borrower.

(h) The provisions of this Section 10.26 are made for the benefit of the
Administrative Agent, Lenders and their respective successors and assigns, and
may be enforced by it or them from time to time against any or all Loan Parties
as often as occasion therefor may arise and without requirement on the part of
the Administrative Agent, any Lender, successor or assign first to marshal any
of its or their claims or to exercise any of its or their rights against any

 

94



--------------------------------------------------------------------------------

Borrower or to exhaust any remedies available to it or them against any Borrower
or to resort to any other source or means of obtaining payment of any of the
Obligations hereunder or to elect any other remedy. The provisions of this
Section 10.26 shall remain in effect until all of the Obligations shall have
been paid in full or otherwise fully satisfied. If at any time, any payment, or
any part thereof, made in respect of any of the Obligations, is rescinded or
must otherwise be restored or returned by the Administrative Agent or any Lender
upon the insolvency, bankruptcy or reorganization of any Borrower, or otherwise,
the provisions of this Section 10.26 will forthwith be reinstated in effect, as
though such payment had not been made.

(i) Each Borrower hereby agrees that it will not enforce any of its rights of
contribution or subrogation against any other Borrower with respect to any
liability incurred by it hereunder or under any of the other Loan Documents, any
payments made by it to the Administrative Agent or the Lenders with respect to
any of the Obligations or any collateral security therefor until such time as
all of the Obligations have been paid in full in cash. Any claim which any
Borrower may have against any other Borrower with respect to any payments to any
Agent or Lender hereunder or under any other Loan Documents are hereby expressly
made subordinate and junior in right of payment, without limitation as to any
increases in the Obligations arising hereunder or thereunder, to the prior
payment in full in cash of the Obligations and, in the event of any insolvency,
bankruptcy, receivership, liquidation, reorganization or other similar
proceeding under the laws of any jurisdiction relating to any Borrower, its
debts or its assets, whether voluntary or involuntary, all such Obligations
shall be paid in full in cash before any payment or distribution of any
character, whether in cash, securities or other property, shall be made to any
other Borrower therefor.

(j) Each Borrower hereby agrees that, after the occurrence and during the
continuance of any Default or Event of Default, the payment of any amounts due
with respect to the indebtedness owing by any Borrower to any other Borrower is
hereby subordinated to the prior payment in full in cash of the Obligations.
Each Borrower hereby agrees that after the occurrence and during the continuance
of any Default or Event of Default, such Borrower will not demand, sue for or
otherwise attempt to collect any indebtedness of any other Borrower owing to
such Borrower until the Obligations shall have been paid in full in cash. If,
notwithstanding the foregoing sentence, such Borrower shall collect, enforce or
receive any amounts in respect of such indebtedness, such amounts shall be
collected, enforced and received by such Borrower as trustee for Administrative
Agent, and such Borrower shall deliver any such amounts to Administrative Agent
for application to the Obligations in accordance with Section 2.16(b).

Section 10.27. Reallocation of Loans and Commitments. The Borrowers acknowledge
and agree that in no event shall Revolving Loans outstanding under this
Agreement exceed MXN$300,112,236 until such time as the Reserve Commitment
Amount has been reduced in accordance with this Agreement. On the effective date
that any Reserve Commitment Amount is reduced and on each effective date of a
Line of Credit Increase, the Lenders shall through the Administrative Agent make
such adjustments among themselves as shall be necessary so that after giving
effect to assignments and adjustments, the Lenders shall hold all Revolving
Loans outstanding under this Agreement ratably in accordance with their
respective Revolving Loan Commitments as reflected on Schedule 1.1(a), as
modified from time to time pursuant to the terms hereof.

 

95



--------------------------------------------------------------------------------

[The remainder of page left blank intentionally; Signature page to follow.]

 

96



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their duly authorized representatives as of the date first above written.

 

BORROWERS: AVÍCOLA PILGRIM’S PRIDE DE MÉXICO, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable By:  

/s/ José Augusto de Carvalho Junior

Name:   José Augusto de Carvalho Junior Title:   Attorney-in-Fact PILGRIM’S
PRIDE, S. de R.L. de C.V. a Sociedad de Responsabilidad Limitada de Capital
Variable By:  

/s/ José Augusto de Carvalho Junior

Name:   José Augusto de Carvalho Junior Title:   Attorney-in-Fact

[ADDITIONAL SIGNATURE PAGES FOLLOW.]

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

GUARANTORS: INCUBADORA HIDALGO, S. de R.L. de C.V. a Sociedad de Responsabilidad
Limitada de Capital Variable By:  

/s/ José Augusto de Carvalho Junior

Name:   José Augusto de Carvalho Junior Title:   Attorney-in-Fact INMOBILIARIA
AVÍCOLA PILGRIM’S PRIDE, S. de R.L. de C.V. a Sociedad de Responsabilidad
Limitada de Capital Variable By:  

/s/ José Augusto de Carvalho Junior

Name:   José Augusto de Carvalho Junior Title:   Attorney-in-Fact SERVICIOS
ADMINISTRATIVOS PILGRIM’S PRIDE, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable By:  

/s/ José Augusto de Carvalho Junior

Name:   José Augusto de Carvalho Junior Title:   Attorney-in-Fact GRUPO
PILGRIM’S PRIDE FUNDING HOLDINGS, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable By:  

/s/ José Augusto de Carvalho Junior

Name:   José Augusto de Carvalho Junior Title:   Attorney-in-Fact

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

COMERCIALIZADORA DE CARNES DE MÉXICO, S. de R.L. de C.V. a Sociedad de
Responsabilidad Limitada de Capital Variable By:  

/s/ José Augusto de Carvalho Junior

Name:   José Augusto de Carvalho Junior Title:   Attorney-in-Fact GRUPO
PILGRIM’S PRIDE FUNDING, S. de R.L. de C.V. a Sociedad de Responsabilidad
Limitada de Capital Variable   By:  

/s/ José Augusto de Carvalho Junior

Name:   José Augusto de Carvalho Junior Title:   Attorney-in-Fact OPERADORA DE
PRODUCTOS AVÍCOLAS, S. de R.L. de C.V. a Sociedad de Responsabilidad Limitada de
Capital Variable By:  

/s/ José Augusto de Carvalho Junior

Name:   José Augusto de Carvalho Junior Title:   Attorney-in-Fact CARNES Y
PRODUCTOS AVÍCOLAS de MÉXICO, S. de R.L. de C.V. a Sociedad de Responsabilidad
Limitada de Capital Variable By:  

/s/ José Augusto de Carvalho Junior

Name:   José Augusto de Carvalho Junior Title:   Attorney-in-Fact

[ADDITIONAL SIGNATURE PAGES FOLLOW.]

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

POPPSA 3, LLC a Delaware limited liability company By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Manager POPPSA 4, LLC a Delaware limited liability
company By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Manager PILGRIM’S PRIDE, LLC a Delaware limited
liability company By:  

/s/ Fabio Sandri

Name:   Fabio Sandri Title:   Manager

[ADDITIONAL SIGNATURE PAGES FOLLOW.]

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ING CAPITAL LLC, as Administrative Agent and Sole Lead Arranger By:  

/s/ Daniel W. Lamprecht

Name:   Daniel W. Lamprecht Title:   Managing Director

[ADDITIONAL SIGNATURE PAGES FOLLOW.]

[SIGNATURE PAGE TO CREDIT AGREEMENT]



--------------------------------------------------------------------------------

ING BANK (MÉXICO), S.A. INSTITUCIÓN

DE BANCA MÚLTIPLE, ING GRUPO

FINANCIERO, as Lender

By:   /s/ Edgar Trueba Paz y Puente Name:   Edgar Trueba Paz y Puente Title:  
Attorney-in-Fact

 

By:   /s/ J. Javier Bernus Negrete Name:   J. Javier Bernus Negrete Title:  
Director

[ADDITIONAL SIGNATURE PAGES FOLLOW.]

[SIGNATURE PAGE TO CREDIT AGREEMENT]